                 Case 20-11413-KBO           Doc 277       Filed 07/07/20        Page 1 of 82




                          IN THE UNITED STATES BANKRUPTCY COURT
                               FOR THE DISTRICT OF DELAWARE


    In re:                                                        Chapter 11

    LVI INTERMEDIATE HOLDINGS, INC., et al.,                      Case No. 20-11413 (KBO)

                           Debtors.1                              (Jointly Administered)


                                        AFFIDAVIT OF SERVICE

STATE OF NEW YORK                 )
                                  )    ss:
COUNTY OF KINGS                   )

I, Sung Kim, declare:

       1. I am over the age of 18 years and not a party to these chapter 11 cases.

       2. I am employed by Donlin, Recano & Company, Inc. (“DRC”), 6201 15th Avenue, Brooklyn,
          NY 11219.

       3. On the 29th day of June, 2020, DRC, acting under my supervision, caused a true and accurate
          copy of the “Notice of Bid Procedures, Auction Date and Sale Hearing” (Docket No. 254), to
          be served via electronic mail upon the parties as set forth on Exhibit 1; and via First Class US
          Mail upon the parties as set forth in Exhibit 2, attached hereto.

I declare under penalty of perjury that the foregoing is true and correct to the best of my personal
knowledge. Executed this 3rd day of July, 2020, Brooklyn, New York.

                                                                      By ________________________
                                                                               Sung Kim
Sworn before me this
3rd day of July, 2020

_____________________
Notary Public


1
  The Debtors in these cases, along with the last four digits of their respective federal taxpayer identification
numbers are as follows: LVI Intermediate Holdings, Inc., (7674);Total Vision Institute, LLC (7571); QualSight,
LLC (3866); The LASIK Vision Institute, LLC (7564); Cataract Vision Institute, LLC (7697); Healthcare Marketing
Services, LLC (9982); Cataract Vision Institute Florida, LLC (3423); TLC Vision Center Holdings, LLC (5400);
TLC Vision Centers, LLC (8271); TLC Whitten Laser Eye Associates, LLC (0182); TruVision, LLC (3399);
TruVision Contacts, LLC (3399); Laser Eye Surgery, LLC (3448); TLC Laser Eye Centers (Refractive I), LLC
(2702); TLC The Laser Center (Pittsburgh) L.L.C. (2881); TLC The Laser Center (Indiana) LLC (8456); TLC The
Laser Center (Institute), LLC (0959); and LVI Missouri, LLC (7088). The Debtors’ executive headquarters are
located at 1555 Palm Beach Lakes Blvd., Suite 600, West Palm Beach, Florida 33401.


LVI00035
Case 20-11413-KBO   Doc 277   Filed 07/07/20   Page 2 of 82
                                               Case 20-11413-KBO Doc 277 Filed 07/07/20 Page 3 of 82
                                                             LVI Intermediate Holdings, Inc. et al.
                                                                       Electronic Mail
                                                                        Exhibit Pages
Page # : 1 of 4                                                                                                                                        06/29/2020 04:08:06 PM
000067P001-1448S-035                          000080P001-1448S-035                          000071P001-1448S-035                           000020P001-1448S-035
ALORICA INC                                   BURR & FORMAN LLP                             CAMPBELL & LEVINE LLC                          COLE SCHOTZ P.C.
DANIELLE EVANS                                RICHARD A ROBINSON,ESQ                        MARK T HURFORD,ESQ                             G. DAVID DEAN
5161 CALIFORNIA AVE.,STE 100                  1201 N MARKET ST.,STE 1407                    222 DELAWARE AVE.,STE 1620                     500 DELAWARE AVE
IRVINE CA 92617                               WILMINGTON DE 19801                           WILMINGTON DE 19801                            SUITE 1410
DANIELLE.EVANS@ALORICA.COM                    RROBINSON@BURR.COM                            MHURFORD@CAMLEV.COM                            WILMINGTON DE 19801
                                                                                                                                           DDEAN@COLESCHOTZ.COM


000079P001-1448S-035                          000066P001-1448S-035                          000066P001-1448S-035                           000069P001-1448S-035
FORCHELLI DEEGAN TERRANA LLP                  FURR AND COHEN PA                             FURR AND COHEN PA                              GREENBERG TRAURIG LLP
GERARD R LUCKMAN                              ROBERT C FURR,ESQ                             ROBERT C FURR,ESQ                              DENNIS A MELORO
333 EARLE OVINGTON BLVD.,STE 1010             2255 GLADES RD.,STE 301E                      2255 GLADES RD.,STE 301E                       THE NEMOURS BLDG
UNIONDALE NY 11553                            BOCA RATON FL 33431                           BOCA RATON FL 33431                            1007 NORTH ORANGE ST.,STE 1200
GLUCKMAN@FORCHELLILAW.COM                     RFURR@FURRCOHEN.COM                           LTITUS@FURRCOHEN.COM                           WILMINGTON DE 19801
                                                                                                                                           MELOROD@GTLAW.COM


000068P001-1448S-035                          000063P001-1448S-035                          000061P001-1448S-035                           000085P001-1448S-035
GREENBERG TRAURIG PA                          KURTZMAN STEADY LLC                           LINEBARGER GOGGAN BLAIR & SAMPSON LLP          LINEBARGER GOGGAN BLAIR & SAMPSON LLP
ARI NEWMAN                                    JEFFREY KURTZMAN,ESQ                          ELIZABETH WELLER                               JOHN P DILMAN
333 SE 2ND AVE.,STE 4400                      401 S 2ND ST.,STE 200                         2777 N STEMMONS FREEWAY, STE 1000              P O BOX 3064
MIAMI FL 33131                                PHILADELPHIA PA 19147                         DALLAS TX 75207                                HOUSTON TX 77253-3064
NEWMANAR@GTLAW.COM                            KURTZMAN@KURTZMANSTEADY.COM                   DALLAS.BANKRUPTCY@PUBLICANS.COM                HOUSTON_BANKRUPTCY@PUBLICANS.COM




000065P001-1448S-035                          000073P001-1448S-035                          000072P001-1448S-035                           000088P001-1448S-035
LINEBARGER GOOGAN BLAIR & SAMPSON LLP         MCCREARY VESELKA BRAGG & ALLEN PC             METZ LEWIS BRODMAN MUST O'KEEFE LLC            MEYERS ROMAN FRIEDBERG & LEWIS LPA
DON STECKER                                   TARA LEDAY                                    JUSTIN M TUSKAN,ESQ                            DAVID M NEUMANN
112 E PECAN ST.,STE 2200                      P O BOX 24106701                              535 SMITHFIELD ST.,STE 800                     28601 CHAGRIN BLVD.,STE 600
SAN ANTONIO TX 78205                          ROUND ROCK TX 78680                           PITTSBURGH PA 15222                            CLEVELAND OH 44122
SANANTONIO.BANKRUPTCY@PUBLICANS.COM           TLEDAY@MVBALAW.COM                            JTUSKAN@METZLEWIS.COM                          DNEUMANN@MEYERSROMAN.COM




000086P001-1448S-035                          000082P001-1448S-035                          000082P001-1448S-035                           000083P001-1448S-035
MILLER NASH GRAHAM & DUNN LLP                 MORRIS JAMES LLP                              MORRIS JAMES LLP                               MORRISON & FOERSTER LLP
JOHN R KNAPP JR                               ERIC J MONZO;BRYA M KEILSON                   ERIC J MONZO;BRYA M KEILSON                    TODD M GOREN;MARK A LIGHTNER;ANDREW KISSNER
PIER 70                                       500 DELAWARE AVE.,STE 1500                    500 DELAWARE AVE.,STE 1500                     250 WEST 55TH ST
2801 ALASKAN WAY STE 300                      WILMINGTON DE 19801                           WILMINGTON DE 19801                            NEW YORK NY 10019
SEATTLE WA 98121                              EMONZO@MORRISJAMES.COM                        BKEILSON@MORRISJAMES.COM                       TGOREN@MOFO.COM
JOHN.KNAPP@MILLERNASH.COM


000083P001-1448S-035                          000083P001-1448S-035                          010890P001-1448A-035                           010891P001-1448A-035
MORRISON & FOERSTER LLP                       MORRISON & FOERSTER LLP                       NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED
TODD M GOREN;MARK A LIGHTNER;ANDREW KISSNER   TODD M GOREN;MARK A LIGHTNER;ANDREW KISSNER
250 WEST 55TH ST                              250 WEST 55TH ST
NEW YORK NY 10019                             NEW YORK NY 10019
MLIGHTNER@MOFO.COM                            AKISSNER@MOFO.COM
                                                Case 20-11413-KBO Doc 277 Filed 07/07/20 Page 4 of 82
                                                              LVI Intermediate Holdings, Inc. et al.
                                                                        Electronic Mail
                                                                         Exhibit Pages
Page # : 2 of 4                                                                                                                                         06/29/2020 04:08:06 PM
010892P001-1448A-035                           010893P001-1448A-035                           010894P001-1448A-035                           010895P001-1448A-035
NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED




010896P001-1448A-035                           010897P001-1448A-035                           010898P001-1448A-035                           010899P001-1448A-035
NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED




010900P001-1448A-035                           010901P001-1448A-035                           010902P001-1448A-035                           010903P001-1448A-035
NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED




010904P001-1448A-035                           010905P001-1448A-035                           010906P001-1448A-035                           010907P001-1448A-035
NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED




010908P001-1448A-035                           010909P001-1448A-035                           010910P001-1448A-035                           010911P001-1448A-035
NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED




010912P001-1448A-035                           010913P001-1448A-035                           010914P001-1448A-035                           010915P001-1448A-035
NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED
                                                Case 20-11413-KBO Doc 277 Filed 07/07/20 Page 5 of 82
                                                              LVI Intermediate Holdings, Inc. et al.
                                                                        Electronic Mail
                                                                         Exhibit Pages
Page # : 3 of 4                                                                                                                                         06/29/2020 04:08:06 PM
010916P001-1448A-035                           010917P001-1448A-035                           010918P001-1448A-035                           010919P001-1448A-035
NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED




010920P001-1448A-035                           010921P001-1448A-035                           010922P001-1448A-035                           010923P001-1448A-035
NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED




010924P001-1448A-035                           010925P001-1448A-035                           010926P001-1448A-035                           010927P001-1448A-035
NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED




010928P001-1448A-035                           010929P001-1448A-035                           010930P001-1448A-035                           010931P001-1448A-035
NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED




010932P001-1448A-035                           010933P001-1448A-035                           010934P001-1448A-035                           010935P001-1448A-035
NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED




010936P001-1448A-035                           010937P001-1448A-035                           010938P001-1448A-035                           010939P001-1448A-035
NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED
                                                Case 20-11413-KBO Doc 277 Filed 07/07/20 Page 6 of 82
                                                              LVI Intermediate Holdings, Inc. et al.
                                                                        Electronic Mail
                                                                         Exhibit Pages
Page # : 4 of 4                                                                                                                                         06/29/2020 04:08:06 PM
010940P001-1448A-035                           010941P001-1448A-035                           010942P001-1448A-035                           010943P001-1448A-035
NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED




000081P001-1448S-035                           000074P001-1448S-035                           000087P001-1448S-035                           000092P002-1448S-035
OFFIT KURMAN PA                                PEPPER HAMILTON LLP                            SIRLIN LESSER & BENSON PC                      TN DEPT OF REVENUE
STEPHEN A METZ,ESQ                             KENNETH A LISTWAK                              DANA S PLON,ESQ                                LAURA L MCCLOUD, SR ASST ATTORNEY GENERAL
4800 MONTGOMERY LANE, 9TH FLR                  HERCULES PLAZA STE 5100                        123 SOUTH BROAD ST.,STE 2100                   TN ATTORNEY GENERAL'S OFFICE
BETHESDA MD 20814                              1313 N MARKET ST                               PHILADELPHIA PA 19109                          BANKRUPTCY DIVISION
SMETZ@OFFITKURMAN.COM                          WILMINGTON DE 19899-1709                       DPLON@SIRLINLAW.COM                            P O BOX 20207
                                               LISTWAKK@PEPPERLAW.COM                                                                        NASHVILLE TN 37202-0207
                                                                                                                                             AGBANKDELAWARE@AG.TN.GOV

000089P001-1448S-035                           000090P001-1448S-035                           000062P001-1448S-035
WIECK DELUCA & GEMMA INCORPORATED              WIECK DELUCA & GEMMA INCORPORATED              WILES & WILES LLP
ROBERT D WIECK,ESQ                             CHRISTINE L BAGLIONI,ESQ                       VICTOR W NEWMARK,ESQ
ONE TURKS HEAD PLACE, STE 1300                 ONE TURKS HEAD PLACE STE 1300                  800 KENNESAW AVE.,STE 400
PROVIDENCE RI 02903                            PROVIDENCE RI 02903                            MARIETTA GA 30060-7946
RWIECK@WDGLAW.COM                              CBAGLIONI@WDGLAW.COM                           BANKRUPTCY@EVICT.NET




               Records Printed :               83
Case 20-11413-KBO   Doc 277   Filed 07/07/20   Page 7 of 82
                                     Case 20-11413-KBO                  Doc 277   Filed 07/07/20             Page 8 of 82
                                                               LVI Intermediate Holdings, Inc. et al.
                                                                          Exhibit Pages

Page # : 1 of 3                                                                                                                          06/29/2020 04:06:43 PM
000022P001-1448S-035                000023P001-1448S-035                          000033P001-1448S-035                      000031P001-1448S-035
ALCON LABORATORIES INC              AMERICAN EXPRESS                              AMO SALES AND SVC INC                     AMOBEE INC
BRENT POLLY                         AUSTIN SIEGFRIED                              GERARD SHIN                               MEGAN REIFEISS
PO BOX 677775                       PO BOX 650448                                 PO BOX 74007099                           PO BOX 894409
DALLAS TX 75267-7775                DALLAS TX 75265-0448                          CHICAGO IL 60674-7099                     LOS ANGELES CA 90189




000013P001-1448S-035                000054P001-1448S-035                          000057P001-1448S-035                      000026P001-1448S-035
ARIZONA ATTORNEY GENERAL'S OFFICE   BEN COOK                                      BRACE WOOD                                CENTURYLINK
PO BOX 6123                         ADDRESS INTENTIONALLY OMITTED                 SARA TAYLOR                               MIGUEL ZELAYA
MD 7611                                                                           1400 E EXPRESSWAY 83                      PO BOX 52187
PHOENIX AZ 85005-6123                                                             SUITE 155                                 PHOENIX AZ 85072-2187
                                                                                  MCALLEN TX 78503



000056P001-1448S-035                000020P001-1448S-035                          000027P001-1448S-035                      000014P001-1448S-035
CLINICAL PROPERTY HOLDINGS, LLC     COLE SCHOTZ P.C.                              DAVIS VISION INC                          DELAWARE ATTORNEY GENERAL
ERIC SOLHEIM                        G. DAVID DEAN                                 PAT CERVINO                               BANKRUPTCY DEPT
653 COLLINS MEADOW DRVIE            500 DELAWARE AVE                              175 EAST HOUSTON S                        CARVEL STATE OFFICE BLDG
GEORGETOWN SC 29940                 SUITE 1410                                    SAN ANTONIO TX 78205                      820 N FRENCH ST 6TH FL
                                    WILMINGTON DE 19801                                                                     WILMINGTON DE 19801



000008P002-1448S-035                000004P001-1448S-035                          000006P001-1448S-035                      000007P001-1448S-035
DELAWARE DIVISION OF REVENUE        DELAWARE SECRETARY OF STATE                   DELAWARE SECRETARY OF STATE               DELAWARE STATE TREASURY
CHRISTINA ROJAS                     DIV OF CORPORATIONS FRANCHISE TAX             DIVISION OF CORPORATIONS                  BANKRUPTCY DEPT
CARVEL STATE OFFICE BUILD 8TH FL    PO BOX 898                                    401 FEDERAL ST STE 4                      820 SILVER LAKE BLVD
820 N FRENCH ST                     DOVER DE 19903                                DOVER DE 19901                            STE 100
WILMINGTON DE 19801                                                                                                         DOVER DE 19904



000059P001-1448S-035                000030P001-1448S-035                          000009P001-1448S-035                      000021P001-1448S-035
DOUGLAS EMMETT 2010 LLC             FACEBOOK INC                                  FRANCHISE TAX BOARD                       GOLDBERG KOHN
CARMELA VILLAGRACIA                 1601 WILLOW RD                                BANKRUPTCY SECTION MSA340                 RANDALL L KLEIN
1003 BISHOP ST                      MENLO PARK CA 94025                           PO BOX 2952                               55 EAST MONROE STREET
#440                                                                              SACRAMENTO CA 95812-2952                  SUITE 3300
HONOLULU HI 96813                                                                                                           CHICAGO IL 60603



000024P001-1448S-035                000028P001-1448S-035                          000077P001-1448S-035                      000041P001-1448S-035
GOOGLE INC                          HENRY SCHEIN INC                              HONIGMAN LLP                              HW HOLLINGER CANADA INC
1600 AMPHITHEATRE PKWY              HEATHER STEPHENS                              LAWRENCE A LICHTMAN,ESQ                   ROBERTO MANCUSO
MOUNTAIN VIEW CA 94043              PO BOX 371952                                 2290 FIRST NATIONAL BLDG                  550 RUE SHERBROOKE O STE 2070
                                    PITTSBURGH PA 15250-7952                      660 WOODWARD AVE                          MONTREAL QC H3A1B9
                                                                                  DETROIT MI 48226                          CANADA



000001P001-1448S-035                000002P001-1448S-035                          000037P001-1448S-035                      000053P001-1448S-035
INTERNAL REVENUE SVC                INTERNAL REVENUE SVC                          MARKETING ARCHITECTS                      MARKUS HOCKENSON
CENTRALIZED INSOLVENCY OPERATION    CENTRALIZED INSOLVENCY OPERATION              B QUARBERG                                ADDRESS INTENTIONALLY OMITTED
PO BOX 7346                         2970 MARKET ST                                110 CHESHIRE LN STE 200
PHILADELPHIA PA 19101-7346          MAIL STOP 5 Q30 133                           MINNEAPOLIS MN 55305
                                    PHILADELPHIA PA 19104-5016
                                       Case 20-11413-KBO                   Doc 277   Filed 07/07/20           Page 9 of 82
                                                                LVI Intermediate Holdings, Inc. et al.
                                                                           Exhibit Pages

Page # : 2 of 3                                                                                                                                         06/29/2020 04:06:43 PM
000042P001-1448S-035                  000010P001-1448S-035                           000043P001-1448S-035                                 000084P001-1448S-035
METLIFE GROUP BENEFITS                MICHIGAN DEPT OF TREASURY, TAX POL DIV         MICROSOFT ONLINE INC                                 MISSOURI DEPT OF REVENUE
METLIFE SMALL BUSINESS CENTER         LITIGATION LIAISON                             PO BOX 847543                                        STEVEN A GINTHER, SPECIAL ASST ATTORNEY GENERAL
SHANNA CURRY                          430 WEST ALLEGAN ST                            DALLAS TX 75284-7543                                 GENERAL COUNSEL'S OFFICE
BOX # 804466                          2ND FL AUSTIN BLDG                                                                                  BANKRUPTCY UNIT
811 MAIN ST 7TH FLOOR                 LANSING MI 48922                                                                                    P.O. BOX 475
KANSAS CITY MO 64180-4466                                                                                                                 JEFFERSON CITY MO 65105-0475


000052P001-1448S-035                  000044P001-1448S-035                           000076P001-1448S-035                                 000039P001-1448S-035
MORRIS NICHOLS ARSHT & TUNNELL LLP    NEUSTAR INFO SVC INC                           OASIS MEDICAL                                        OASIS MEDICAL INC
ROBERT J DEHNEY                       BANK OF AMERICA                                MATT KRALL                                           MONICA LOERA
1201 NORTH MARKET STREET              HOMAN HAGHARI                                  514 S VERMONT AVE                                    514 SOUTH VERMONT AVE
16TH FLOOR                            PO BOX 742000                                  GLENDORA CA 91741                                    GLENDORA CA 91741
WILMINGTON DE 19801                   ATLANTA GA 30374-2000



000091P001-1448S-035                  000003P002-1448S-035                           000078P001-1448S-035                                 000064P001-1448S-035
OFFICE OF THE U.S. TRUSTEE            OFFICE OF THE US TRUSTEE                       OFFICE OF UNEMPLOYMENT COMPENSATION TAX SERVICES (   OKLAHOMA COUNTY TREASURER
KAREN E. STARR, CPA                   RICHARD L. SCHEPACARTER, ESQ                   DEB SECREST                                          GRETCHEN CRAWFORD, ASST DISTRICT ATTORNEY
BANKRUPTCY ANALYST                    844 KING ST                                    PA- DEPT OF LABOR AND INDUSTRY                       320 ROBERT S KERR, RM 505
J. CALEB BOGGS FEDERAL BUILDING       STE 2207                                       COLLECTIONS SUPPORT UNIT                             OKLAHOMA CITY OK 73102
844 KING STREET, SUITE 2207           WILMINGTON DE 19801                            651 BOAS ST.,RM 925
WILMINGTON DELAWARE 19801                                                            HARRISBURG PA 17121


000055P001-1448S-035                  000032P001-1448S-035                           000040P001-1448S-035                                 000038P001-1448S-035
RONALD ANTONIEWICZ                    ROSENBERG MEDIA                                RP AVENTINE OFFICE OWNER LLC                         SECURED COMMUNICATIONS INC
ADDRESS INTENTIONALLY OMITTED         JAY ROSENBERG                                  M GONZALEZ                                           STEVE SYNENKO
                                      14413 AUTUMN BRANCH TERRACE                    3953 MAPLE AVE STE 300                               3249 SE QUAY ST
                                      BOYDS MD 20841                                 DALLAS TX 75219                                      PORT ST. LUCIE FL 34984




000015P001-1448S-035                  000016P001-1448S-035                           000017P001-1448S-035                                 000075P001-1448S-035
SECURITIES AND EXCHANGE COMMISSION    SECURITIES AND EXCHANGE COMMISSION             SECURITIES AND EXCHANGE COMMISSION                   SENSIS INC
NY REG OFFICE BANKRUPTCY DEPT         SEC OF THE TREASURY OFFICE OF GEN COUNSEL      PHIL OFC BANKRUPTCY DEPT                             JOSE VILLA
BROOKFIELD PL                         100 F ST NE                                    ONE PENN CTR                                         818 SOUTH BROADWAY STE 100
200 VESEY ST STE 400                  WASHINGTON DC 20549                            1617 JFK BLVD STE 520                                LOS ANGELES CA 90041
NEW YORK NY 10281-1022                                                               PHILADELPHIA PA 19103



000070P001-1448S-035                  000058P001-1448S-035                           000012P001-1448S-035                                 000029P001-1448S-035
SHIPMAN & GOODWIN LLP                 SLOSBURG REAL PROPERTY                         SOCIAL SECURITY ADMINISTRATION                       STAPLES ADVANTAGE
ERIC S GOLDSTEIN,ESQ                  BRIAN SCHUKAR                                  OFFICE OF THE GEN COUNSEL REGION 3                   DEPT ATL
ONE CONSTITUTION PLAZA                10040 REGENCY CIRCLE                           300 SPRING GDN ST                                    JAMIE THOMAS
HARTFORD CT 06103-1919                OMAHA NE 86114                                 PHILADELPHIA PA 19123                                PO BOX 105748
                                                                                                                                          ATLANTA GA 30348-5748



000034P001-1448S-035                  000005P001-1448S-035                           000011P001-1448S-035                                 000036P001-1448S-035
TOWER 1555                            US ATTORNEY FOR DELAWARE                       US EPA REG 3                                         VINCODO LLC
DEBRA LAWSON                          CHARLES OBERLY ELLEN SLIGHTS                   OFFICE OF REG COUNSEL                                TIM DALY
1555 PALM BEACH LAKES BLVD STE 1100   1313 NORTH MARKET ST                           1650 ARCH ST                                         1554 CLARK DR
WEST PALM BEACH FL 33401              WILMINGTON DE 19801                            PHILADELPHIA PA 19103                                YARDLY PA 19067
                                   Case 20-11413-KBO   Doc 277   Filed 07/07/20   Page 10 of 82
                                                LVI Intermediate Holdings, Inc. et al.
                                                           Exhibit Pages

Page # : 3 of 3                                                                                   06/29/2020 04:06:43 PM
000025P001-1448S-035
ZIEMER USA
CAROL DEPPING OR BETH PRATT
620 E 3RD ST
ALTON IL 62002




         Records Printed :    57
                                         Case 20-11413-KBO                     Doc 277   Filed 07/07/20              Page 11 of 82
                                                                    LVI Intermediate Holdings, Inc. et al.
                                                                               Exhibit Pages

Page # : 1 of 72                                                                                                                                 06/29/2020 04:03:17 PM
007481P001-1448A-035                     011355P001-1448A-035                             007482P001-1448A-035                       007483P001-1448A-035
1021 PINNACLE POINT LLC                  1021 PINNACLE POINT LLC                          110E406 LLC                                11200 ROCKVILLE PIKE LLC
PO BOX 25189                             MURPHY AND KILPATRICK PA                         110 E 40TH ST                              PO BOX 75873
COLUMBIA SC 29223                        THOMAS KILPATRICK ESQ                            STE 601                                    BALTIMORE MD 21275-5873
                                         2512 DEVINE ST                                   NEW YORK NY 10016
                                         COLUMBIA SC 29205



002648P001-1448A-035                     007484P001-1448A-035                             007485P001-1448A-035                       002620P001-1448A-035
11200 ROCKVILLE PIKE, LLC                1133-399 WESTCHESTER AVENUE LLC DBA              1375 KINGS HIGHWAY LLC                     16 COURT ST BROOKLYN OWNER, LLC
ANTONIO KITTLES                          PO BOX 349                                       PO BOX 320486                              DOUG MICHAELSON
4520 E WEST HIGHWAY 200                  WHITE PLAINS NY 10605                            FAIRFIELD CT 06825                         16 CT ST BROOKLYN OWNER LLC
BETHESDA MD 20814                                                                                                                    PO BOX 75970
                                                                                                                                     BALTIMORE MD 21275



011567P001-1448A-035                     011568P001-1448A-035                             007486P001-1448A-035                       002649P001-1448A-035
20/20 REFRACTIVE MEDICAL EYE CARE PLLC   20/20 REFRACTIVE MEDICAL EYE CARE PLLC           2526 INVESTMENT CO                         2526 INVESTMENT CO, LLC
JODI ABRAMSON MD                         MARK SPEAKER MD                                  COLLIERS INTERNATIONAL                     COLLIERS INTERNATIONAL
ADDRESS INTENTIONALLY OMITTED            ADDRESS INTENTIONALLY OMITTED                    4520 MAIN - STE 1000                       DENISE VAUGHN
                                                                                          KANSAS CITY MO 64111                       4520 MAIN ST STE 1000
                                                                                                                                     KANSAS CITY MO 64111



007487P001-1448A-035                     007488P001-1448A-035                             007489P001-1448A-035                       007490P001-1448A-035
2858 SW VILLA DRIVE LLC LVI 100          3030 NORTH ROCKY POINT DRIVE LLC                 32ND CENTER LLP                            3595 GRANDVIEW PARKWAY HOLDINGS LLC
PO BOX 1845                              PO BOX 743578                                    3003 32ND AVE S                            GRAHAM AND CO
COLLEYVILLE TX 76034                     ATLANTA GA 30374                                 FARGO ND 58104                             1801 5TH AVE NORTH STE 300
                                                                                                                                     BIRMINGHAM AL 35203




007543P002-1448A-035                     011103P001-1448A-035                             007491P001-1448A-035                       002659P001-1448A-035
40 RICHARDS LLC                          5 CENTERPOINTE DR LLC                            5 CENTERPOINTE DRIVE LLC                   555 ASSOCIATES
DAVIS COMPANIES                          MELVIN MARK BROKERAGE                            UNIT 160                                   MARILYN ROUTHENSTEIN
187 DANBURY RD                           111 SW COLUMBIA                                  P O BOX 5153                               555 CITY AVE
WILTON CT 06897                          STE 1380                                         PORTLAND OR 97208-5153                     STE 1130
                                         PORTLAND OR 97201                                                                           BALA CYNWYD PA 19004



007492P002-1448A-035                     007492S001-1448A-035                             007493P001-1448A-035                       007494P001-1448A-035
555 ASSOCIATES                           555 ASSOCIATES                                   8 SOUTHWOODS LLC                           9601 BLACKWELL ICJV LLC
KURTZMAN STEADY LLC                      DEBORAH HOUSTON                                  20 CORPORATE WOODS BLVD                    5910 N CENTRAL EXPWY STE 1400
JEFFREY KURTZMAN                         555 CITY AVE STE 1130                            STE 600                                    DALLAS TX 75206
401 S 2ND ST STE 200                     BALA CYNWYD PA 19004                             ALBANY NY 12211
PHILADELPHIA PA 19147



002674P001-1448A-035                     004410P001-1448A-035                             002612P001-1448A-035                       004999P001-1448A-035
9601 BLACKWELL ICJV, LLC                 DR KATHLEEN K ABARR DR PR                        ABBEY ROAD FAIRFIELD, LLC                  JEAN PAUL ABBOUD
SUSAN SEIDMAN RPA                        ADDRESS INTENTIONALLY OMITTED                    ROSS OGDEN                                 ADDRESS INTENTIONALLY OMITTED
9601 BLACKWELL RD                                                                         1375 KINGS HIGHWAY EAST #300
ROCKVILLE MD 20850                                                                        PO BOX 320486
                                                                                          FAIRFIELD CT 06824
                                Case 20-11413-KBO                   Doc 277   Filed 07/07/20              Page 12 of 82
                                                            LVI Intermediate Holdings, Inc. et al.
                                                                       Exhibit Pages

Page # : 2 of 72                                                                                                                       06/29/2020 04:03:17 PM
005640P001-1448A-035            007495P001-1448A-035                           005191P001-1448A-035                       005180P001-1448A-035
KRAIG ABE OD                    ABM PARKING RENT VENDOR                        JOHN ABRAMS MD                             JODI ABRAMSON MD
ADDRESS INTENTIONALLY OMITTED   500 ALA MOANA BLVD                             ADDRESS INTENTIONALLY OMITTED              ADDRESS INTENTIONALLY OMITTED
                                BLDG 6- 230
                                HONOLULU HI 96813




000853P001-1448A-035            007496P001-1448A-035                           000845P001-1448A-035                       000138P001-1448A-035
NICOLE ABRASHOFF                ABS OF NAPLES LLC                              AMIR ABYANEH LLC                           AMIR ABYANEH
ADDRESS INTENTIONALLY OMITTED   6017 PINE RIDGE RD                             ADDRESS INTENTIONALLY OMITTED              ADDRESS INTENTIONALLY OMITTED
                                STE 282
                                NAPLES FL 34109




002704P001-1448A-035            003172P001-1448A-035                           007497P001-1448A-035                       009413P001-1448A-035
ACACIA COURT                    ACCENT COST CONTAINMENT SOLUTIONS              ACE PARKING MANAGEMENT INC                 ADOBE SYSTEMS INC
ALEXIS MATT                     PO BOX 952366                                  645 ASH ST                                 29322 NETWORK PL
PO BOX 82552                    ST LOUIS MO 63195-2366                         SAN DIEGO CA 92101                         CHICAGO IL 60673-1293
GOLETA CA 93118-2552




011120P001-1448A-035            009422P001-1448A-035                           007498P001-1448A-035                       002703P001-1448A-035
ADVANCE CT                      ADVANCED KNOWLEDGE NETWORKS INC                ADVENTUS US REALTY #7 LP                   ADVENTUS US REALTY 7 LP
BUSINESS AND LICENSE            2 ROBERT SPECK PKWY                            CUSHMAN WAKEFIELD IL                       CORRIE IMES
805 BROOK ST                    STE 500                                        PO BOX 789911                              PO BOX 789911
ROCKY HILL CT 06067             MISSISSAUGA ON L4Z 1H8                         PHILADELPHIA PA 19178-9911                 PHILADELPHIA PA 19178-9911
                                CANADA



003166P001-1448A-035            003166S001-1448A-035                           003173P001-1448A-035                       003173S001-1448A-035
AETNA                           AETNA                                          AFCO CREDIT CORP                           AFCO CREDIT CORP
AETNA MIDDLETON                 MCGUIRE WOODS LLP                              PO BOX 371889                              4 WALL STREET, 8A-19
PO BOX 532424                   PAYAM KHODADADI                                PITTSBURGH PA 15250-7889                   NEW YORK NY 10005
CHARLOTTE NC 28290              1800 CENTURY PARK EAST
                                8TH FLOOR
                                LOS ANGELES CA 90067-1501


003173S002-1448A-035            011164P001-1448A-035                           011494P001-1448A-035                       003946P001-1448A-035
AFCO CREDIT CORP                AFFILIATED FM INSURANCE CO                     SADIA AFREEN OD                            CHRISTINE AHN OD
Attn: Payment Processing        270 CENTRAL AVE                                ADDRESS INTENTIONALLY OMITTED              ADDRESS INTENTIONALLY OMITTED
5600 NORTH RIVER ROAD           JOHNSTON RI 02919
SUITE 400
ROSEMONT IL 60018-518



011165P001-1448A-035            011165S001-1448A-035                           011623P001-1448A-035                       000372P001-1448A-035
AIG SPECIALTY INSURANCE CO      AIG SPECIALTY INSURANCE CO                     HARESH AILANI MD                           ASNITE AJAX
80 PINE STREET                  VIRGINIA MCMUNIGAL WILLIS OF NEW YORK INC      RE HARESH AILANI MD                        ADDRESS INTENTIONALLY OMITTED
NEW YORK NY 10005               1 WORLD FINANCIAL CENTER                       ADDRESS INTENTIONALLY OMITTED
                                200 LIBERTY ST
                                NEW YORK NY 10281
                                        Case 20-11413-KBO                 Doc 277      Filed 07/07/20          Page 13 of 82
                                                                   LVI Intermediate Holdings, Inc. et al.
                                                                              Exhibit Pages

Page # : 3 of 72                                                                                                                               06/29/2020 04:03:17 PM
002383P001-1448A-035                    000525P001-1448A-035                            000524P001-1448A-035                       000592P001-1448A-035
ALABAMA ATTORNEY GENERAL                ALABAMA DEPT OF                                 ALABAMA DEPT OF ENVIRONMENTAL MANAGEMENT   ALABAMA DEPT OF LABOR
STEVE MARSHALL                          CONSERVATION AND NATURAL RESOURSES              1400 COLISEUM BLVD                         COMMISSIONER
501 WASHINGTON AVE                      N GUNTER GUY JR COMMISSIONER OF CONSERVATION    MONTGOMERY AL 36130-1463                   649 MONROE ST
MONTGOMERY AL 36130                     64 N UNION ST                                                                              MONTGOMERY AL 36131
                                        MONTGOMERY AL 36130



000685P001-1448A-035                    002719P001-1448A-035                            002970P001-1448A-035                       011115P001-1448A-035
ALABAMA DEPT OF REVENUE                 ALABAMA DEPT OF REVENUE                         ALABAMA DEPT OF REVENUE                    ALABAMA DEPT OF REVENUE
50 NORTH RIPLEY ST                      BUSINESS PRIVILEGE TAX SECTION                  CORPORATE INCOME TAX SECTION               BUSINESS AND LICENSE TAX ASSESSMENTS
MONTGOMERY AL 36132                     PO BOX 327320                                   PO BOX 327435                              50 NORTH RIPLEY ST
                                        MONTGOMERY AL 36132-7320                        MONTGOMERY AL 36132-7435                   MONTGOMERY AL 36104




002971P001-1448A-035                    000051P001-1448A-035                            007206P001-1448A-035                       007499P001-1448A-035
ALAMEDA COUNTY                          ALAMEDA COUNTY TREASURER AND TAX COLLECTOR      THERESE M ALBAN                            ALBANY ENTERPRISES LLC
1221 OAK ST RM 131                      1221 OAK ST ROOM 131                            ADDRESS INTENTIONALLY OMITTED              49 NORTH ST
OAKLAND CA 94612-4287                   OAKLAND CA 94612                                                                           DELMAR NY 12054




002654P001-1448A-035                    002596P001-1448A-035                            002972P001-1448A-035                       009434P001-1448A-035
ALBANY ENTERPRISES, LLC                 ALBEMARLE COUNTY                                ALBERT URESTI MPA                          ALCON CANADA INC T8014
ROBERT SCHULTZE                         PO BOX 7604                                     BEXAR COUNTY TAX ASSESSOR-COLL             T11134
49 NORTH ST                             MERRIFIELD VA 22116-7604                        PO BOX 2903                                PO BOX 11000 STATION A
DELMAR NY 12054                                                                         SAN ANTONIO TX 78299-2903                  TORONTO ON M5W 2G5
                                                                                                                                   CANADA



011235P001-1448A-035                    009435P001-1448A-035                            011236P001-1448A-035                       006534P001-1448A-035
ALCON LABORATORIES INC                  ALCON LABORATORIES INC                          ALCON VISION LLC                           RANDALL R ALESSI OD INC DR PR
6201 S FREEWAY                          PO BOX 677775                                   6201 S FREEWAY                             ADDRESS INTENTIONALLY OMITTED
FORT WORTH TX 76134                     DALLAS TX 75267-7775                            FORT WORTH TX 76134




006323P001-1448A-035                    003174P001-1448A-035                            007665P001-1448A-035                       004456P001-1448A-035
NEYSA ALLEN OD                          ALLIED WORLD INSURANCE CO                       AHMED ALSAYYAD OD                          EDLIRA ALUSHI OD
ADDRESS INTENTIONALLY OMITTED           1690 NEW BRITIAN AVE                            ADDRESS INTENTIONALLY OMITTED              ADDRESS INTENTIONALLY OMITTED
                                        STE 101
                                        FARMINGTON CT 06032




009456P001-1448A-035                    011365P001-1448A-035                            011366P001-1448A-035                       011495P001-1448A-035
ALVERSON TAYLOR MORTENSEN AND SANDERS   AMERICAN AIRLINES                               AMEX                                       KHYATI AMIN OD
6605 GRAND MONTECITO PKWY               1 SKYVIEW DR                                    PO BOX 650448                              ADDRESS INTENTIONALLY OMITTED
STE 200                                 FT WORTH TX 76155                               DALLAS TX 75267-7775
LAS VEGAS NV 89149
                                Case 20-11413-KBO                    Doc 277   Filed 07/07/20             Page 14 of 82
                                                              LVI Intermediate Holdings, Inc. et al.
                                                                         Exhibit Pages

Page # : 4 of 72                                                                                                                      06/29/2020 04:03:17 PM
011637P001-1448A-035            011367P001-1448A-035                            009471P001-1448A-035                      009472P001-1448A-035
JOHN TIMOTHY AMMONS MD          AMO - J AND J                                   AMO CANADA CO - ALL TLC TRANS             AMO SALES AND SVC INC
ADDRESS INTENTIONALLY OMITTED   PO BOX 74007099                                 910780                                    75 REMITTANCE DR
                                CHICAGO IL 60674-7099                           PO BOX 4090 STN A                         STE 1437
                                                                                TORONTO ON M5W 0E9                        CHICAGO IL 60675-1437
                                                                                CANADA



009473P001-1448A-035            006631P001-1448A-035                            007331P001-1448A-035                      011569P001-1448A-035
AMOBEE INC                      ROBERT ANCONA OD                                TRANG ANDREW DR PR                        ANDREW E HOLZMAN MD PC
PO BOX 894409                   ADDRESS INTENTIONALLY OMITTED                   ADDRESS INTENTIONALLY OMITTED             ANDREW HOLZMAN MD
LOS ANGELES CA 90189                                                                                                      ADDRESS INTENTIONALLY OMITTED




002381P001-1448A-035            002973P001-1448A-035                            009478P001-1448A-035                      002588P001-1448A-035
JOANNA ANGELES                  ANGIE JONES HORRY COUNTY TREASURER              ANKURA CONSULTING GROUP LLC               ANNE ARUNDEL COUNTY
ADDRESS INTENTIONALLY OMITTED   PO BOX 260107                                   PO BOX 74007043                           PO BOX 427
                                CONWAY SC 29528-6107                            CHICAGO IL 60674-7043                     ANNAPOLIS MD 21404-0427




011340P001-1448A-035            001781P001-1448A-035                            003175P001-1448A-035                      003175S001-1448A-035
RON ANTONIEWICZ                 RONALD R ANTONIEWICZ                            AON RISK SERVICES CENTRAL INC             AON RISK SERVICES CENTRAL INC
ROBYN S HANKINS PL              ADDRESS INTENTIONALLY OMITTED                   PO BOX 956012                             200 East Randolph Street
ROBYN S HANKINS ESQ                                                             ST LOUIS MO 63195-6012                    CHICAGO IL 60601
4600 MILITARY TRL
STE 217
JUPITER FL 33458


002615P001-1448A-035            007503P001-1448A-035                            002974P001-1448A-035                      000060P001-1448A-035
APEX PACIFIC PARTNERS           APEX PACIFIC PARTNERS I LLC                     ARAPAHOE COUNTY TREASURER                 ARAPAHOE COUNTY TREASURER AND TAX COLLECTOR
KELLY SAND                      5068 W PLANO PKWY                               5334 SOUTH PRINCE ST                      5334 S PRINCE ST
14180 DALLAS PKWY               STE 300                                         LITTLETON CO 80120-1136                   LITTLETON CO 80120-1136
STE 320                         PLANO TX 75093
DALLAS TX 75254



011368P001-1448A-035            002384P001-1448A-035                            011117P001-1448A-035                      000526P001-1448A-035
ARCH INSURANCE CANADA LTD       ARIZONA ATTORNEY GENERAL                        ARIZONA COMMERCE AUTHORITY                ARIZONA DEPT OF ENVIRONMENTAL QUALITY
TORONTO DOMINION CENTRE         MARK BRNOVICH                                   BUSINESS AND LICENSE                      1110 W WASHINGTON ST
TORONTO ON M5H 3T9              1275 WEST WASHINGTON ST                         100 N 7TH AVE STE 400                     PHOENIX AZ 85007
CANADA                          PHOENIX AZ 85007                                PHOENIX AZ 85007




002975P001-1448A-035            000686P001-1448A-035                            002976P001-1448A-035                      000527P001-1448A-035
ARIZONA DEPT OF HEALTH SVC      ARIZONA DEPT OF REVENUE                         ARIZONA DEPT OF REVENUE                   ARIZONA GAME AND FISH DEPT
4814 SOUTH 40TH ST              1600 W MONROE ST                                PO BOX 52016                              5000 W CAREFREE HWY
PHOENIX AZ 85040                PHOENIX AZ 85007                                PHOENIX AZ 85072-2016                     PHOENIX AZ 85086-5000
                                            Case 20-11413-KBO                   Doc 277   Filed 07/07/20           Page 15 of 82
                                                                       LVI Intermediate Holdings, Inc. et al.
                                                                                  Exhibit Pages

Page # : 5 of 72                                                                                                                                     06/29/2020 04:03:17 PM
000593P001-1448A-035                        000594P001-1448A-035                           002977P001-1448A-035                          002385P001-1448A-035
ARIZONA INDUSTRIAL COMMISSION PHOENIX       ARIZONA INDUSTRIAL COMMISSION TUCSON           ARIZONA RADIATION REGULATORY AGENCY           ARKANSAS ATTORNEY GENERAL
CHAIRMAN                                    CHAIRMAN                                       4814 SOUTH 40TH ST                            LESLIE RUTLEDGE
800 WEST WASHINGTON ST                      2675 E BROADWAY BLVD                           PHOENIX AZ 85040-2940                         323 CENTER ST
PHOENIX AZ 85007                            TUCSON AZ 85716                                                                              STE 200
                                                                                                                                         LITTLE ROCK AR 72201-2610



011116P001-1448A-035                        000528P001-1448A-035                           000687P001-1448A-035                          000595P001-1448A-035
ARKANSAS BUSINESS FINANCE                   ARKANSAS DEPT OF                               ARKANSAS DEPT OF FINANCE AND ADMINISTRATION   ARKANSAS DEPT OF LABOR
BUSINESS AND LICENSE                        ENVIRONMENTAL QUALITY                          700 W CAPITOL                                 DIRECTOR
ONE COMMERCE WAY STE 601                    5301 NORTHSHORE DR                             LITTLE ROCK AR 72201                          10421 WEST MARKHAM
LITTLE ROCK AR 72202                        NORTH LITTLE ROCK AR 72118-5317                                                              LITTLE ROCK AR 77205




005849P001-1448A-035                        007504P001-1448A-035                           008412P001-1448A-035                          011237P001-1448A-035
LUKE ANTHONY B ARKER                        ARTHUR GOLDNER AND ASSOCIATES INC              KAORI ASANO OD                                ASD SPECIALTY HEALTHCARE INC
ADDRESS INTENTIONALLY OMITTED               707 SKOKIE BLVD                                ADDRESS INTENTIONALLY OMITTED                 3101 GAYLORD PKWY
                                            STE 100                                                                                      FRISCO TX 75034
                                            NORTHBROOK IL 60062




002667P001-1448A-035                        007500P001-1448A-035                           004420P001-1448A-035                          003996P001-1448A-035
ASHCRAFT REAL ESTATE AND DEVELOPMENT CORP   ASHCRAFT REAL ESTATE AND DEVELOPMENT CORP      DR STEPHEN ATALLAH DR PR                      CHUN AUYEUNG OD
TERRY ASHCRAFT                              1700 LOUISIANA NE STE 220                      ADDRESS INTENTIONALLY OMITTED                 ADDRESS INTENTIONALLY OMITTED
8200 MOUNTAIN RD NE                         ALBUQUERQUE NM 87110
STE 102
ALBUQUERQUE NM 87110



011369P001-1448A-035                        011370P001-1448A-035                           007501P001-1448A-035                          011158P001-1448A-035
AVIS                                        AVIVA INSURANCE CO OF CANADA                   AW HORIZONS LLC                               AXA XL INSURANCE
7894 COLLECTIONS CTR DR                     10 AVIVA WAY                                   11780 US HWY # 1                              300 BROADACRES DR # 300
CHICAGO IL 60693                            STE 100                                        STE 305                                       BLOOMFIELD NJ 07003
                                            MARKHAM ON L6G 0G1                             NORTH PALM BEACH FL 33408
                                            CANADA



003719P001-1448A-035                        000050P002-1448A-035                           000050S001-1448A-035                          006975P001-1448A-035
BRANDON AYRES MD                            AZ- MARICOPA COUNTY TREASURER                  AZ- MARICOPA COUNTY TREASURER                 SNEHA BABU OD LLC DR PR
ADDRESS INTENTIONALLY OMITTED               PETER MUTHIG                                   MARICOPA COUNTY ATTORNEYS OFFC                ADDRESS INTENTIONALLY OMITTED
                                            225 W MADISON ST                               PETER MUTHIG
                                            PHOENIX AZ 85003                               222 N CENTRAL AVE STE 1100
                                                                                           PHOENIX AZ 85004



011496P001-1448A-035                        001603P001-1448A-035                           009526P001-1448A-035                          007505P001-1448A-035
RAWZI BAIK OD                               ABHISHEK BAJPAI                                BAKER LOPEZ PLLC                              BALOGH FAMILY PARTNERSHIP II LLC
ADDRESS INTENTIONALLY OMITTED               ADDRESS INTENTIONALLY OMITTED                  17330 PRESTON RD                              1391 SAWGRASS CORPORATE PKWY
                                                                                           STE 160B                                      SUNRISE FL 33323
                                                                                           DALLAS TX 75252
                                          Case 20-11413-KBO                Doc 277    Filed 07/07/20            Page 16 of 82
                                                                     LVI Intermediate Holdings, Inc. et al.
                                                                                Exhibit Pages

Page # : 6 of 72                                                                                                                                  06/29/2020 04:03:17 PM
002613P001-1448A-035                      002978P001-1448A-035                         000079P001-1448A-035                            000211P001-1448A-035
BALOGH FAMILY PARTNERSHIP II, LLC         BALTIMORE COUNTY MD                          BALTIMORE COUNTY OFFICE OF BUDGET AND FINANCE   MARIANNE BANALES
CATHERINE 'CAT' CAMPBELL                  OFFICE OF BUDGET AND FINANCE                 400 WASHINGTON AVE ROOM 152                     ADDRESS INTENTIONALLY OMITTED
1391 SAWGRASS CORPORATE PKWY              400 WASHINGTON AVE RM 152                    TOWSON MD 21204-4665
SUNRISE FL 33323                          TOWSON MD 21204-4665




011238P001-1448A-035                      011497P001-1448A-035                         002601P001-1448A-035                            007506P001-1448A-035
BANC OF AMERICA LEASING AND CAPITAL LLC   JOHN BANNWARTH OD                            BANYAN STREET/GAP SATELLITE                     BANYAN STREET/GAP SUSP MEZZ HOLDINGS LLC
2059 NORTHLAKE PKWY                       ADDRESS INTENTIONALLY OMITTED                PLACE 300 OWNER LLC                             1 INDEPENDENT DR STE 1850
3RD FLOOR NORTH                                                                        KARYN FLOOD                                     JACKSONVILLE FL 32202
TUCKER GA 30084                                                                        1 INDEPENDENT DR STE 1850
                                                                                       JACKSONVILLE FL 32202



011441P001-1448A-035                      003213P001-1448A-035                         011498P001-1448A-035                            000271P001-1448A-035
ERIN BARRETT OD                           BARRY N WASSERMAN MD LLC                     SANDRA BARTHRAM OD                              LINCK BASCOMB
ADDRESS INTENTIONALLY OMITTED             ADDRESS INTENTIONALLY OMITTED                ADDRESS INTENTIONALLY OMITTED                   ADDRESS INTENTIONALLY OMITTED




000288P001-1448A-035                      006943P001-1448A-035                         009535P001-1448A-035                            007131P001-1448A-035
CHRISTOPHER BATCHELOR                     SHEEBANI BATHIJA OD                          BAXTER HEALTHCARE CORP                          SUSAN BAYLUS
ADDRESS INTENTIONALLY OMITTED             ADDRESS INTENTIONALLY OMITTED                PO BOX 70564                                    ADDRESS INTENTIONALLY OMITTED
                                                                                       CHICAGO IL 60673-0564




007507P001-1448A-035                      002632P001-1448A-035                         002626P001-1448A-035                            011566P001-1448A-035
BAYOU VERRET LANDS LLC                    BAYOU VERRET LANDS, LLC                      BEL-RED MEDICAL DENTAL CENTER LLC               JOHN BELARDO MD
2709 RIDGELAKE DR STE 100                 KAREN MITCHELL                               DON GOCKEL                                      ADDRESS INTENTIONALLY OMITTED
METAIRIE LA 70002                         2424 EDENBORN AVE                            2050 112TH AVE NE #220
                                          STE 600                                      BELLEVUE WA 98004
                                          METAIRIE LA 70001



000214P001-1448A-035                      006109P001-1448A-035                         007502P001-1448A-035                            000283P001-1448A-035
NICHELLE BELCHER                          MICHAEL BELIN MD                             BELLEVUE PACIFIC LLC                            THOMAS BENJAMIN
ADDRESS INTENTIONALLY OMITTED             ADDRESS INTENTIONALLY OMITTED                923 POWELL AVE SW                               ADDRESS INTENTIONALLY OMITTED
                                                                                       STE 101
                                                                                       RENTON WA 98057




011442P001-1448A-035                      011170P001-1448A-035                         011170S001-1448A-035                            000086P001-1448A-035
LISA BENNETT MD                           BERKLEY                                      BERKLEY                                         BERNALILLO COUNTY TREASURER
ADDRESS INTENTIONALLY OMITTED             757 THIRD AVE 10TH FLOOR                     AON RISK SERVICES INC OF IL                     PO BOX 27800
                                          NEW YORK NY 10017                            200 EAST RANDOLPH ST                            ALBUQUERQUE NM 87125-7800
                                                                                       11TH FLOOR
                                                                                       CHICAGO IL 60601
                                      Case 20-11413-KBO                 Doc 277   Filed 07/07/20               Page 17 of 82
                                                                 LVI Intermediate Holdings, Inc. et al.
                                                                            Exhibit Pages

Page # : 7 of 72                                                                                                                            06/29/2020 04:03:17 PM
003215P001-1448A-035                  011443P001-1448A-035                         011336P001-1448A-035                        011499P001-1448A-035
BERNITSKY VISION PC                   DEBORAH BERNSTEIN MD                         JOSEPH BERRIOS                              CONSTANCE BERRYMAN OD
9915 TANOAN DR NE                     ADDRESS INTENTIONALLY OMITTED                CONROY SIMBERG                              ADDRESS INTENTIONALLY OMITTED
ALBUQUERQUE NM 87111-5898                                                          STUART F COHEN ESQ
                                                                                   3440 HOLLYWOOD BLVD
                                                                                   2ND FL
                                                                                   HOLLYWOOD FL 33021


002979P001-1448A-035                  011500P001-1448A-035                         000098P001-1448A-035                        011501P001-1448A-035
BETH FORD PIMA COUNTY TREASURER       ANGELA BEVELS OD                             BEXAR COUNTY TAX ASSESSOR COLLECTOR         TODD BEYER DO
240 N STONE AVE                       ADDRESS INTENTIONALLY OMITTED                PO BOX 2903                                 ADDRESS INTENTIONALLY OMITTED
TUCSON AZ 85701-1199                                                               SAN ANTONIO TX 78299-2903




003216P001-1448A-035                  002694P001-1448A-035                         007508P001-1448A-035                        002379P001-1448A-035
BEYER LASER CENTER LLC DR PR          BF SAUL PROPERTY CO                          BF SAUL PROPERTY CO                         KRITI BHAGAT
1810 30TH ST                          NANCY COLE                                   OFFICE LOCKBOX                              ADDRESS INTENTIONALLY OMITTED
STE B                                 PO BOX 536692                                P O BOX 536692
BOULDER CO 80301                      PITTSBURGH PA 15253-5908                     PITTSBURG PA 15253-5908




005578P001-1448A-035                  002609P001-1448A-035                         007509P001-1448A-035                        011233P001-1448A-035
KESHAV BHAT OD                        BHATIA VENTURES / SANSONE GROUP              BHATIA VENTURES LLC                         BIRCH COMMUNICATIONS FUSION
ADDRESS INTENTIONALLY OMITTED         BOB RICCA                                    120 SOUTH CENTRAL STE 500                   PO BOX 51341
                                      120 S CENTRAL 500                            ST. LOUIS MO 63105                          LOS ANGELES CA 90051-5641
                                      ST. LOUIS MO 63105




000005P001-1448A-035                  000005S001-1448A-035                         007510P001-1448A-035                        002712P001-1448A-035
BIRCH COMMUNICATIONS FUSION CONNECT   BIRCH COMMUNICATIONS FUSION CONNECT          BLAYMORE I LP RENT                          BLAYMORE I, LP
PO BOX 51341                          320 INTERSTATE NORTH PKWY SE                 1603 CARMODY CT #101                        WANN PROPERTIES INC
LOS ANGELES CA 90051-5641             STE 300                                      SEWICKLEY PA 15143                          MEL WANN
                                      ATLANTA GA 30339                                                                         PO BOX 146
                                                                                                                               BRADFORDWOODS PA 15015



007511P001-1448A-035                  007512P001-1448A-035                         002660P001-1448A-035                        009570P001-1448A-035
BLENHEIM DC I LLC                     BMOI BALLAS PLACE LLC                        BMOI BALLAS PLACE, LLC                      BOES EYE CARE PLLC
1801 K ST NW STE M108                 600 EMERSON RD STE 210                       LAURA CHAMBERS                              2800 11TH AVE SOUTH STE 14
WASHINGTON DC 20006                   CREVE COEUR MO 63141                         600 EMERSON                                 GREAT FALLS MT 59405
                                                                                   STE 210
                                                                                   CREVE COEUR MO 63141



004144P001-1448A-035                  000771P001-1448A-035                         006767P001-1448A-035                        000276P001-1448A-035
DAVID BOES MD                         JOSEPH D BOHMAN                              RYAN BOHNERT OD                             JUAN C BOJORQUEZ
ADDRESS INTENTIONALLY OMITTED         ADDRESS INTENTIONALLY OMITTED                ADDRESS INTENTIONALLY OMITTED               ADDRESS INTENTIONALLY OMITTED
                                   Case 20-11413-KBO                Doc 277    Filed 07/07/20          Page 18 of 82
                                                           LVI Intermediate Holdings, Inc. et al.
                                                                      Exhibit Pages

Page # : 8 of 72                                                                                                                    06/29/2020 04:03:17 PM
002030P001-1448A-035               011346P001-1448A-035                         009355P001-1448A-035                   011106P001-1448A-035
ELLEN-JO ELAINE BOSCHERT           JAMES BOSELY                                 RICHARD M BOSSIN                       BOSSS PINNACLE POINT LLC
ADDRESS INTENTIONALLY OMITTED      SERRANTINO LAW LLC                           12871 VALLEYWOOD DR                    PO BOX 25189
                                   JOSEPH SERRANTINO ESQ                        WOODBRIDGE VA 22192                    COLUMBIA SC 29223
                                   955 SOUTH MAIN ST
                                   STE A3
                                   MIDDLETOWN CT 06457


000374P001-1448A-035               011638P001-1448A-035                         002980P001-1448A-035                   000061P001-1448A-035
CLAUDIA BOSTON                     PAUL BOTELHO MD                              BOULDER COUNTY TREASURER               BOULDER COUNTY TREASURER AND TAX COLLECTOR
ADDRESS INTENTIONALLY OMITTED      ADDRESS INTENTIONALLY OMITTED                PO BOX 471                             PO BOX 471
                                                                                BOULDER CO 80306                       BOULDER CO 80306




007513P002-1448A-035               008203P001-1448A-035                         011444P001-1448A-035                   007514P001-1448A-035
BRACE WOOD MANAGEMENT SERIES LLC   HELENE BRADLEY OD                            TODD BRAGIN MD                         BRANDYWINE OPERATING PARTNERSHIP LP
1400 E EXP 83                      ADDRESS INTENTIONALLY OMITTED                ADDRESS INTENTIONALLY OMITTED          PO BOX 826730
STE 155                                                                                                                PHILADELPHIA PA 19182-6730
MCALLEN TX 78503




002705P001-1448A-035               011502P001-1448A-035                         006750P001-1448A-035                   007515P001-1448A-035
BRANDYWINE REALTY TRUST            HAL BREEDLOVE OD                             ROSS BREGEL OD                         BRI 1875 MERIDIAN LLC
BOB BARSON                         ADDRESS INTENTIONALLY OMITTED                ADDRESS INTENTIONALLY OMITTED          PO BOX 714802
PO BOX 826730                                                                                                          CINCINNATI OH 45271-4802
PHILADELPHIA PA 19182-6730




002696P001-1448A-035               011503P001-1448A-035                         011504P001-1448A-035                   007516P001-1448A-035
BRI 1875 MERIDIAN, LLC             MELISSA BRIGHT (HUNT) OD                     MELISSA BRIGHT OD                      BRIGID CAPITAL LLC LVI 113
ACCESSO PARTNERS LLC               ADDRESS INTENTIONALLY OMITTED                ADDRESS INTENTIONALLY OMITTED          11950 S HARLEM AVE
MARY EASON                                                                                                             PALOS HEIGHTS IL 60463
PO BOX 714802
CINCINNATI OH 45271-4802



002608P001-1448A-035               007517P001-1448A-035                         011639P001-1448A-035                   000111P001-1448A-035
BRIGID CAPITAL, LLC                BROADWALL MGMT CORP FOR LAKEWAY ASSOC LLC    ROBERT BRODERICK MD                    BROOKFIELD CITY CITY TREASURER
MICHAEL COOGAN                     PO BOX 60002                                 ADDRESS INTENTIONALLY OMITTED          2200 N CALHOUN RD
11950 S HARLEM AVE                 NEW ORLEANS LA 70160                                                                BROOKFIELD WI 53005
PALOS HEIGHTS IL 60463




002664P001-1448A-035               000063P001-1448A-035                         002981P001-1448A-035                   002328P001-1448A-035
BROOKFIELD INVESTORS LLC           BROWARD COUNTY TAX COLLECTOR                 BROWARD COUNTY TAX COLLECTOR           KRISTEN BROWN FILLION
LEE WOLFSON                        115 S ANDREWS AVE #A100                      115 S ANDREWS AVE RM A100              ADDRESS INTENTIONALLY OMITTED
707 SKOKIE BLVD                    FORT LAUDERDALE FL 33301-1895                FORT LAUDERDALE FL 33301-1895
STE 100
NORTHBROOK IL 60062
                                Case 20-11413-KBO                  Doc 277   Filed 07/07/20           Page 19 of 82
                                                         LVI Intermediate Holdings, Inc. et al.
                                                                    Exhibit Pages

Page # : 9 of 72                                                                                                                  06/29/2020 04:03:17 PM
009582P001-1448A-035            003639P001-1448A-035                          006070P001-1448A-035                    009060P001-1448A-035
BROWN GEE AND WENGER            BARRETT BROWN OD                              MEGHAN BROWN OD                         SUSAN BRULE OD
TWO WALNUET CREEK CENTER        ADDRESS INTENTIONALLY OMITTED                 ADDRESS INTENTIONALLY OMITTED           ADDRESS INTENTIONALLY OMITTED
200 PRINGLE AVE STE 400
WALNUT CREEK CA 94596




011505P001-1448A-035            000876P002-1448A-035                          011608P001-1448A-035                    000007P001-1448A-035
MICHAEL BRUSCO MD               LAURIE A BULIN                                LINDSEY BULL OD                         BULLSEYE
ADDRESS INTENTIONALLY OMITTED   ADDRESS INTENTIONALLY OMITTED                 EYECARE ASSOCIATES OF SOUTH TULSA       PO BOX 6558
                                                                              ADDRESS INTENTIONALLY OMITTED           CAROL STREAM IL 60197




000007S001-1448A-035            011232P001-1448A-035                          011445P001-1448A-035                    002641P001-1448A-035
BULLSEYE                        BULLSEYE TELECOM                              CHRIS BUNTROCK MD                       BURGESS COMPANY, LLC RECEIVER
BULLSEYE TELECOM                PO BOX 6558                                   ADDRESS INTENTIONALLY OMITTED           KELLY SUMMERTHE BURGESS CO
25925 TELEGRAPH RD              CAROL STREAM IL 60197                                                                 37 VILLA RD STE 200
STE 210                                                                                                               GREENVILLE SC 29615
SOUTHFIELD MI 48033



000078P001-1448A-035            002808P001-1448A-035                          011137P001-1448A-035                    011152P001-1448A-035
BURLINGTON TAX COLLECTOR        G RANDY BURTON OD                             BUSINESS AND LICENSING NORTH CAROLINA   BUSINESS AND PROFESSIONS DIVISION
PO BOX 376                      ADDRESS INTENTIONALLY OMITTED                 150 FAYETTEVILLE ST STE 1200            DEPT OF LICENSING
BURLINGTON MA 01803                                                           RALEIGH NC 27601                        PO BOX 9020
                                                                                                                      OLYMPIA WA 98507-9020




011118P001-1448A-035            007518P001-1448A-035                          002629P001-1448A-035                    001428P001-1448A-035
BUSINESS PROGRAMS DIVISION      BUTLER INVESTMENT GROUP LLC                   BUTLER INVSMT GRP LLC/7088 BLDG         KARI J BUTLER
1599 11TH ST                    ROBERT L JENSEN AND ASSOCIATES                SCOTT BUTLER                            ADDRESS INTENTIONALLY OMITTED
SACRAMENTO CA 95814             2160 N FINE AVE                               2160 N FINE AVE
                                FRESNO CA 93727                               FRESNO CA 93727




006792P001-1448A-035            007519P001-1448A-035                          003169P001-1448A-035                    011245P001-1448A-035
SALIM BUTRUS MD                 BUYER BROKERAGE INC                           BWC STATE INSURANCE FUND                CA SECRETARY OF STATE
ADDRESS INTENTIONALLY OMITTED   4715 LINCOLNWAY EAST                          CORPORATE PROCESSING DEPT               BUSINESS PROGRAMS DIV
                                MISHAWAKA IN 46544                            30 W SPRING ST                          STATEMENT OF INFORMATION
                                                                              COLUMBUS OH 43215                       1500 11TH ST
                                                                                                                      SACRAMENTO CA 95814



011245S001-1448A-035            011127P001-1448A-035                          006423P001-1448A-035                    000529P001-1448A-035
CA SECRETARY OF STATE           CABINET FOR ECONOMIC DEVELOPMENT              PAUL CACCHILLO MD                       CALIFORNIA AIR RESOURCES BOARD
BUSINESS PROGRAMS DIV           300 WEST BROADWAY                             ADDRESS INTENTIONALLY OMITTED           1001 'I' ST
STATEMENT OF INFORMATION        FRANKFORT KY 40601                                                                    PO BOX 2815
PO BOX 944230                                                                                                         SACRAMENTO CA 95814
SACRAMENTO CA 94244
                                          Case 20-11413-KBO                   Doc 277   Filed 07/07/20              Page 20 of 82
                                                                   LVI Intermediate Holdings, Inc. et al.
                                                                              Exhibit Pages

Page # : 10 of 72                                                                                                                                    06/29/2020 04:03:18 PM
002386P001-1448A-035                      000531P001-1448A-035                           000596P001-1448A-035                            000597P001-1448A-035
CALIFORNIA ATTORNEY GENERAL               CALIFORNIA DEPT OF CONSERVATION                CALIFORNIA DEPT OF INDUSTRIAL RELATIONS         CALIFORNIA DEPT OF INDUSTRIAL RELATIONS
XAVIER BECERRA                            801 K ST                                       SAN FRANCISCO                                   LOS ANGELES
1300 I ST                                 MS 24-01                                       DIRECTOR                                        DIRECTOR
STE 1740                                  SACRAMENTO CA 95814                            455 GOLDEN GATE AVE 10TH FL                     320 W FOURTH ST
SACRAMENTO CA 95814                                                                      SAN FRANCISCO CA 94102                          LOS ANGELES CA 90013



000598P001-1448A-035                      000599P001-1448A-035                           002982P001-1448A-035                            000530P001-1448A-035
CALIFORNIA DEPT OF INDUSTRIAL RELATIONS   CALIFORNIA DEPT OF INDUSTRIAL RELATIONS        CALIFORNIA DEPT OF TAX AND FEE ADMINISTRATION   CALIFORNIA DEPT OF TOXIC SUBSTANCES CONTROL
SACRAMENTO                                SAN DIEGO                                      PO BOX 942879                                   1001 1 ST
DIRECTOR                                  DIRECTOR                                       SACRAMENTO CA 94279-3535                        11TH FLOOR
2031 HOWE AVE                             7575 METROPOLITAN DR                                                                           SACRAMENTO CA 95814
STE 100                                   ROOM 210
SACRAMENTO CA 95825                       SAN DIEGO CA 92108


000532P001-1448A-035                      000533P001-1448A-035                           000688P001-1448A-035                            002983P001-1448A-035
CALIFORNIA DEPT OF WATER RESOURCES        CALIFORNIA ENVIRONMENTAL PROTECTION AGENCY     CALIFORNIA FRANCHISE TAX BOARD                  CALIFORNIA FRANCHISE TAX BOARD
PO BOX 942836                             1001 'I' ST                                    BANKRUPTCY BE MS A345                           PO BOX 942857
SACRAMENTO CA 94236                       PO BOX 2815                                    PO BOX 2952                                     SACRAMENTO CA 94257-0511
                                          SACRAMENTO CA 95812-2815                       SACRAMENTO CA 95812-2952




000534P001-1448A-035                      000689P001-1448A-035                           002631P001-1448A-035                            007523P001-1448A-035
CALIFORNIA INTEGRATED WASTE               CALIFORNIA STATE BOARD OF EQUALIZATION SBOE    CALIPINE CORP                                   CALIPINE CORP
MANAGEMENT BOARD                          SPECIAL OPERATIONS BANKRUPTCY TEAM             KEITH KELLY                                     JOHN LU
1001 I ST                                 MIC 74                                         2269 CHESTNUT ST 477                            999 GREEN ST
PO BOX 2815                               PO BOX 942879                                  SAN FRANCISCO CA 94123                          SAN FRANCISCO CA 94133
SACRAMENTO CA 95812-2815                  SACRAMENTO CA 94279-0074



007524P001-1448A-035                      002617P001-1448A-035                           011570P001-1448A-035                            009250P001-1448A-035
CAM PLANTATION                            CAM PLANTATION LLC                             CAMPEN EYECARE LLC                              DR THOMAS CAMPEN-EFT-CORP
1455 BLUE PT AVE                          MARTIN KLINGENBERG                             THOMAS CAMPEN MD                                ADDRESS INTENTIONALLY OMITTED
NAPLES FL 34102                           1455 BLUE PT AVE                               ADDRESS INTENTIONALLY OMITTED
                                          NAPLES FL 34102




000495P001-1448A-035                      002969P001-1448A-035                           009602P001-1448A-035                            009603P001-1448A-035
CANADA REVENUE AGENCY                     CANADA REVENUE AGENCY                          CANON FINANCIAL SVC INC                         CANON SOLUTIONS AMERICA INC
555 MACKENZIE AVE                         875 HERON RD                                   14904 COLLECTIONS CTR DR                        15004 COLLECTIONS CTR DR
OTTAWA ON K1N 1K4                         OTTAWA ON K1A 1B1                              CHICAGO IL 60693-0149                           CHICAGO IL 60693
CANADA                                    CANADA




006544P001-1448A-035                      002161P001-1448A-035                           006399P001-1448A-035                            007525P001-1448A-035
RAPHAEL CAPASSO OD                        KATE M CARNES                                  PATRICIA CARNIGLIA OD                           CAROLINA VISION OPTOMETRISTS PLLC
ADDRESS INTENTIONALLY OMITTED             ADDRESS INTENTIONALLY OMITTED                  ADDRESS INTENTIONALLY OMITTED                   PO BOX 399
                                                                                                                                         CANDLER NC 28715
                                           Case 20-11413-KBO                  Doc 277   Filed 07/07/20               Page 21 of 82
                                                                    LVI Intermediate Holdings, Inc. et al.
                                                                               Exhibit Pages

Page # : 11 of 72                                                                                                                                 06/29/2020 04:03:18 PM
002616P001-1448A-035                       011506P001-1448A-035                          001065P001-1448A-035                        011604P001-1448A-035
CAROLINA VISION OPTOMETRISTS, PLLC         JONATHAN CARR MD                              JUDITH CARRION                              BRANT CARROLL MD
1431 SMOKEY PK HIGHWAY                     ADDRESS INTENTIONALLY OMITTED                 ADDRESS INTENTIONALLY OMITTED               BRANT CARROLL MD
CANDLER NC 28715                                                                                                                     ADDRESS INTENTIONALLY OMITTED




000081P001-1448A-035                       005928P001-1448A-035                          007526P001-1448A-035                        002640P001-1448A-035
CASCADE TOWNSHIP TREASURER                 MARK CASSOL MD PSCDRPR                        CASTLE CREEK PROPERTY LLC                   CASTLE CREEK PROPERTY, LLC
2865 THORNHILLS AVE SE                     ADDRESS INTENTIONALLY OMITTED                 29074 NETWORK PL                            NICK GRAY
GRAND RAPIDS MI 49546-7140                                                               CHICAGO IL 60673-1290                       29074 NETWORK PL
                                                                                                                                     CHICAGO IL 60673-1290




009624P001-1448A-035                       007527P001-1448A-035                          007528P001-1448A-035                        000008P001-1448A-035
CDW LLC                                    CEENTA FAIRVIEW PROPERTIES LLC                CENTENNIAL LAKES III LLC                    CENTURY LINK
PO BOX 75723                               6035 FAIRVIEW RD                              SDS-12-2642                                 PO BOX 52187
CHICAGO IL 60675-6723                      CHARLOTTE NC 28210                            PO BOX 86                                   PHOENIX AZ 85072-2187
                                                                                         MINNEAPOLIS MN 55486-2642




000008S001-1448A-035                       011371P001-1448A-035                          007529P001-1448A-035                        002707P001-1448A-035
CENTURY LINK                               CERTAIN UNDERWRITERS AT LLOYD'S               CH REALTY VII/R TUALATIN BRIDGEPORT         CH RETAIL VIIR TUALATIN BRIDGEPORT, LLC
100 CENTURY LINK DR                        42 W 54TH ST                                  PO BOX 849914                               TONIA SCHADE
MONROE LA 71203                            #14                                           DALLAS TX 75284-9914                        PO BOX 849914
                                           NEW YORK NY 10019                                                                         DALLAS TX 75284-9914




008930P001-1448A-035                       011507P001-1448A-035                          005863P001-1448A-035                        007530P001-1448A-035
SAMUEL CHADO OD                            JOHN CHAN OD                                  M FEI CHAN OD                               CHARLES-ORMS ASSOCIATES
ADDRESS INTENTIONALLY OMITTED              ADDRESS INTENTIONALLY OMITTED                 ADDRESS INTENTIONALLY OMITTED               10 ORMS ST
                                                                                                                                     STE 320
                                                                                                                                     PROVIDENVE RI 02904




011508P001-1448A-035                       009639P001-1448A-035                          011640P001-1448A-035                        011446P001-1448A-035
MANMEET CHATHA OD                          CHEMDRY OF ROWAYTON                           MICHELLE CHEN OD                            JONATHAN CHEN OD
ADDRESS INTENTIONALLY OMITTED              181 HIGHLAND AVE                              ADDRESS INTENTIONALLY OMITTED               ADDRESS INTENTIONALLY OMITTED
                                           ROWAYTON CT 06853




002625P001-1448A-035                       007531P001-1448A-035                          011509P001-1448A-035                        011333P001-1448A-035
CHESAPEAKE EYE CARE AND LASER CENTER, PC   CHESAPEAKE EYE CARE AND LASER(PRO FEES)       NEIL CHESEN MD                              MICHELLE CHESTER
2002 MEDICAL PKWY                          2002 MEDICAL PKWY                             ADDRESS INTENTIONALLY OMITTED               SCHWARZBERG AND ASSOCIATES
STE 320                                    STE 320                                                                                   STEVEN L SCHWARZBERG ESQ
ANNAPOLIS MD 21401                         ANNAPOLIS MD 21401                                                                        2751 SOUTH DIXIE HWY
                                                                                                                                     STE 400
                                                                                                                                     WEST PALM BEACH FL 33405
                                Case 20-11413-KBO                   Doc 277    Filed 07/07/20            Page 22 of 82
                                                              LVI Intermediate Holdings, Inc. et al.
                                                                         Exhibit Pages

Page # : 12 of 72                                                                                                                      06/29/2020 04:03:18 PM
005780P001-1448A-035            002329P001-1448A-035                            011447P001-1448A-035                     011510P001-1448A-035
LIN CHIA OD                     LIN MA CHIA                                     A. ROBERT CHILD OD                       HARMIN CHIMA OD
ADDRESS INTENTIONALLY OMITTED   ADDRESS INTENTIONALLY OMITTED                   ADDRESS INTENTIONALLY OMITTED            ADDRESS INTENTIONALLY OMITTED




005093P001-1448A-035            011591P001-1448A-035                            011571P001-1448A-035                     003470P001-1448A-035
JENNIFER K CHINN                CHIPPEWA VALLEY EYE CLINIC                      CHIPPEWA VALLEY EYE CLINIC LTD           AMMIE CHIZEK OD
ADDRESS INTENTIONALLY OMITTED   TERRENCE MCCANNA MD                             THOMAS HARVEY MD                         ADDRESS INTENTIONALLY OMITTED
                                2525 HWY I                                      ADDRESS INTENTIONALLY OMITTED
                                CHIPPEWA FALLS WI 54729




001750P001-1448A-035            005679P001-1448A-035                            011448P001-1448A-035                     006296P001-1448A-035
YOUNG D CHO                     KWON CHOE OD                                    MICHAEL CHOI MD                          NATASHA CHOKSHI
ADDRESS INTENTIONALLY OMITTED   ADDRESS INTENTIONALLY OMITTED                   ADDRESS INTENTIONALLY OMITTED            ADDRESS INTENTIONALLY OMITTED




007406P001-1448A-035            007532P001-1448A-035                            003799P001-1448A-035                     011166P001-1448A-035
WENDY CHOY OD INC DR PR         CHRISTIAN MUNIVE                                BRYCE CHRISTOPHERSON OD                  CHUBB
ADDRESS INTENTIONALLY OMITTED   3998 INLAND EMPIRE BLVD #300                    ADDRESS INTENTIONALLY OMITTED            WESTCHESTER PROFESSIONAL RISK
                                ONTARIO CA 91764                                                                         11575 GREAT OAKS WAY
                                                                                                                         STE 200
                                                                                                                         ALPHARETTA GA 30022



011449P001-1448A-035            003425P001-1448A-035                            004698P001-1448A-035                     002315P001-1448A-035
BENJAMIN CHUN MD                ALLEN CHUNG                                     GINA CIARMIELLO                          GINA M CIARMIELLO
ADDRESS INTENTIONALLY OMITTED   ADDRESS INTENTIONALLY OMITTED                   ADDRESS INTENTIONALLY OMITTED            ADDRESS INTENTIONALLY OMITTED




007533P001-1448A-035            007534P001-1448A-035                            002680P001-1448A-035                     011239P001-1448A-035
CIM SMA I INVESTMENTS LLC       CIM11600 WILSHIRE LOS ANGELES LP                CIM11600 WILSHIRE LOS ANGELES, LP        CISCO SYSTEMS CAPITAL CORP
PO BOX 7597                     LOCKBOX#1894343183                              EVA CHANG                                1111 OLD EAGLE SCHOOL RD
BALTIMORE MD 21275-5970         PO BOX 8315                                     LOCKBOX #1894343183                      WAYNE PA 19087
                                PASADENA CA 91109-8315                          PO BOX 8315
                                                                                PASADENA CA 91109-8315



009644P001-1448A-035            009645P001-1448A-035                            002984P001-1448A-035                     011154P001-1448A-035
CISCO SYSTEMS CAPITAL CORP      CITRIX SYSTEMS INC                              CITY OF ALBUQUERQUE                      CITY OF BELLVUE
PO BOX 41602                    851 W CYPRESS CREEK RD                          PO BOX 1293                              TAX DIVISION
PHILADELPHIA PA 19101-1602      FT LAUDERDALE FL 33309-2009                     ALBUQUERQUE NM 87103                     PO BOX 90012
                                                                                                                         BELLVUE WA 90009
                              Case 20-11413-KBO                  Doc 277   Filed 07/07/20              Page 23 of 82
                                                          LVI Intermediate Holdings, Inc. et al.
                                                                     Exhibit Pages

Page # : 13 of 72                                                                                                                   06/29/2020 04:03:18 PM
002985P001-1448A-035          002986P001-1448A-035                          002987P001-1448A-035                       002988P001-1448A-035
CITY OF BIRMINGHAM            CITY OF BLUE ASH                              CITY OF BROOKFIELD                         CITY OF CHESTERFIELD
PO BOX 830638                 INCOME TAX DIVISION                           PO BOX 44197                               690 CHESTERFIELD PKWY WEST
BIRMINGHAM AL 35283-0638      4433 COOPER RD                                WEST ALLIS WI 53214-7197                   CHESTERFILED MO 63017
                              BLUE ASH OH 45242-5612




002989P001-1448A-035          002734P001-1448A-035                          002990P001-1448A-035                       002991P001-1448A-035
CITY OF CREVE COEUR           CITY OF DUBLIN                                CITY OF FRESNO                             CITY OF GERMANTOWN
300 N NEW BALLAS RD           PO BOX 9062                                   PO BOX 45017                               PO BOX 5171
CREVE COEUR MO 63141          DUBLIN OH 43017-0962                          FRESNO CA 93718-5017                       MEMPHIS TN 37101-5171




002992P001-1448A-035          002993P001-1448A-035                          002994P001-1448A-035                       002995P001-1448A-035
CITY OF GLENDALE 950          CITY OF GLENDALE CO                           CITY OF GLENDALE TAX ADMINISTRATION        CITY OF GREENVILLE
TAX OFFICE                    950 SOUTH BIRCH ST                            950 SOUTH BIRCH ST                         BUSINESS LICENSE REVENUE DIVISION
950 SOUTH BIRCH ST            GLENDALE CO 80246-2599                        GLENDALE CO 80246-2599                     PO BOX 2207
GLENDALE CO 80246-2599                                                                                                 GREENVILLE SC 29602




002996P001-1448A-035          002997P001-1448A-035                          002998P001-1448A-035                       002999P001-1448A-035
CITY OF HUNTINGTON BEACH      CITY OF LA BUSINESS TAX                       CITY OF LA MESA                            CITY OF LAKE DALLAS
2000 MAIN ST                  PO BOX 53200                                  BUSINESS LICENSING                         212 MAIN ST
HUNTINGTON BEACH CA 92648     LOS ANGELES CA 90053-0200                     8130 ALLISON AVE                           LAKE DALLAS TX 75065
                                                                            LA MESA CA 91942




003000P001-1448A-035          003001P001-1448A-035                          003002P001-1448A-035                       003003P001-1448A-035
CITY OF LITTLE ROCK           CITY OF LOS ANGELES                           CITY OF LOUISVILLE                         CITY OF MADISON TREASURER
500 WEST MARKHAM ST STE 100   200 N SPRING ST RM 101 CITY HALL              749 MAIN ST                                PO BOX 2999
LITTLE ROCK AR 72201-1497     LOS ANGELES CA 90012-5701                     LOUISVILLE CO 80027                        MADISON WI 53701-2999




003004P001-1448A-035          003005P001-1448A-035                          003006P001-1448A-035                       003007P001-1448A-035
CITY OF MAITLAND              CITY OF MCALLEN TAX OFFICE                    CITY OF MEMPHIS                            CITY OF OAKBROOK TERRACE
1776 INDEPENDENCE LN          PO BOX 220                                    PO BOX 185                                 17W 275 BUTTERFIELD RD
MAITLAND FL 32751             MCALLEN TX 78505-0220                         MEMPHIS TN 38101-0185                      OAKBROOK TERRACE IL 60181




003008P001-1448A-035          003009P001-1448A-035                          003010P001-1448A-035                       003011P001-1448A-035
CITY OF ONTARIO               CITY OF ORANGE                                CITY OF PLANTATION                         CITY OF PROVIDENCE
PO BOX 3247                   PO BOX 11024                                  PO BOX 19270                               DELINQUENT TAXES
ONTARIO CA 91761-0925         ORANGE CA 92856-8124                          PLANTATION FL 33318                        PO BOX 845312
                                                                                                                       BOSTON MA 02284
                                   Case 20-11413-KBO                Doc 277    Filed 07/07/20            Page 24 of 82
                                                              LVI Intermediate Holdings, Inc. et al.
                                                                         Exhibit Pages

Page # : 14 of 72                                                                                                                    06/29/2020 04:03:18 PM
003012P001-1448A-035               003013P001-1448A-035                         003014P001-1448A-035                     003015P001-1448A-035
CITY OF PROVIDENCE TAX COLLECTOR   CITY OF RANCHO CORDOVA                       CITY OF SAN BRUNO                        CITY OF SAN DIEGO
PO BOX 9100                        BUSINESS LICENSES                            567 EL CAMINO REAL                       OFFICE OF THE TREASURER
PROVIDENCE RI 02940-9100           2729 PROSPECT PK DR                          SAN BRUNO CA 94066                       PO BOX 121536
                                   RANCHO CORDOVA CA 95670                                                               SAN DIEGO CA 92112-1536




003016P001-1448A-035               003017P001-1448A-035                         003018P001-1448A-035                     003019P001-1448A-035
CITY OF SANDY SPRINGS              CITY OF SOUTHFIELD                           CITY OF STOCKTON                         CITY OF TAMPA BUSINESS TAX DIVISION
REVENUE DIVISION                   26000 EVERGREEN RD                           425 NORTH EL DORADO ST                   PO BOX 31047
1 GALAMBOS WAY                     SOUTHFIELD MI 48037-2055                     P O BOX 1570                             TAMPA FL 33631-3047
SANDY SPRINGS GA 30328                                                          STOCKTON CA 95201




003020P001-1448A-035               003021P001-1448A-035                         003022P001-1448A-035                     003023P001-1448A-035
CITY OF TULSA                      CITY OF VIRGINIA BEACH                       CITY OF VIRGINIA BEACH TREASURER 2408    CITY OF WALTHAM
DEPT 2583                          2401 COURTHOUSE DR BLDG 1                    2401 COURTHOUSE DR                       PO BOX 540190
TULSA OK 74182                     VIRGINIA BEACH VA 23456-9002                 VIRGINIA BEACH VA 23456-9002             WALTHAM MA 02454-0190




003024P001-1448A-035               000090P001-1448A-035                         003025P001-1448A-035                     000087P001-1448A-035
CITY OF WEST PALM BEACH            CLACKAMAS COUNTY TAX COLLECTOR               CLARK COUNTY ASSESOR                     CLARK COUNTY ASSESSOR
PO BOX 31627                       PO BOX 6100                                  500 S GRAND CENTRAL PKWY2ND FL           PO BOX 551401
TAMPA FL 33631-3627                PORTLAND OR 97228-6100                       PO BOX 551401                            LAS VEGAS NV 89155-1401
                                                                                LAS VEGAS NV 89155-1401




011511P001-1448A-035               006024P001-1448A-035                         005585P001-1448A-035                     007535P001-1448A-035
MELVIN CLARK MD                    MATTHEW CLARK OD                             KEVIN CLARK                              CLINICAL PROPERTY HOLDINGS LLC
ADDRESS INTENTIONALLY OMITTED      ADDRESS INTENTIONALLY OMITTED                ADDRESS INTENTIONALLY OMITTED            PO BOX 819
                                                                                                                         MURRELLS INLET SC 29576




011105P001-1448A-035               003176P001-1448A-035                         003026P001-1448A-035                     003027P001-1448A-035
CLINICAL PROPERTY HOLDINGS LLC     CNA INSURANCE                                COBB COUNTY BUSINESS LICENSE             COBB COUNTY PASO FALSE ALARM REDUCTION UNIT
653 COLLINS MEADOW DR              PO BOX 790094                                PO BOX 649                               FALSE ALARM REDUCTION UN
GEORGETOWN SC 29440                ST LOUIS MO 63179-0094                       MARIETTA GA 30061-0649                   PO BOX 743626
                                                                                                                         ATLANTA GA 30374-3626




000071P001-1448A-035               001751P001-1448A-035                         004499P001-1448A-035                     003028P001-1448A-035
COBB COUNTY TAX COMMISSIONER       PAUL BRANDON COBLE                           ELIZABETH JEAN COCKERILL                 COLLECTOR OF REVENUE
PO BOX 100127                      ADDRESS INTENTIONALLY OMITTED                ADDRESS INTENTIONALLY OMITTED            41 S CENTRAL AVE
MARIETTA GA 30061-7027                                                                                                   ST. LOUIS MO 63105
                                              Case 20-11413-KBO                  Doc 277   Filed 07/07/20           Page 25 of 82
                                                                          LVI Intermediate Holdings, Inc. et al.
                                                                                     Exhibit Pages

Page # : 15 of 72                                                                                                                               06/29/2020 04:03:18 PM
000064P001-1448A-035                          003030P001-1448A-035                          007536P001-1448A-035                    002387P001-1448A-035
COLLIER COUNTY TAX COLLECTOR                  COLLIER COUNTY TAX COLLECTOR                  COLONIAL PARKING INC                    COLORADO ATTORNEY GENERAL
3291 E TAMIAMI TRL                            2800 N HORSESHOE DR RM 211                    1050 THOMAS JEFFERSON ST NW             PHIL WEISER
NAPLES FL 34112-5758                          NAPLES FL 34104-6998                          STE 100                                 RALPH L CARR COLORADO JUDICIAL CENTER
                                                                                            WASHINGTON DC 20007                     1300 BROADWAY 10TH FLOOR
                                                                                                                                    DENVER CO 80203



000600P001-1448A-035                          000535P001-1448A-035                          000690P001-1448A-035                    011592P001-1448A-035
COLORADO DEPT OF LABOR AND EMPLOYMENT         COLORADO DEPT OF PUBLIC HEALTH                COLORADO DEPT OF REVENUE                COLORADO OPHTHALMOLOGY ASSOCIATES
EXECUTIVE DIRECTOR                            AND ENVIRONMENT                               1375 SHERMAN ST                         JASON JACOBS MD
633 17TH ST                                   4300 CHERRY CREEK DR SOUTH                    DENVER CO 80261                         1666 S UNIVERSITY BLVD
STE 201                                       DENVER CO 80246-1530                                                                  DENVER CO 80210
DENVER CO 80202-3660



003029P001-1448A-035                          000009P001-1448A-035                          000009S001-1448A-035                    009689P001-1448A-035
COLORADO UNIFORM CONSUMER CREDIT CODE         COMCAST                                       COMCAST                                 COMCAST COMMUNICATIONS
1300 BROADWAY 6TH FL                          PO BOX 60533                                  COMCAST CENTER 1701 JFK BLVD            PO BOX 3001
DENVER CO 80203                               CITY OF INDUSTRY CA 91716-0533                PHILADELPHIA PA 19103                   SOUTHEASTERN PA 19398-3001




009236P001-1448A-035                          003031P001-1448A-035                          003032P001-1448A-035                    000691P001-1448A-035
COMMISSIONER OF REVENUE SVC DEPT OF REV SVC   COMMISSIONER OF TAXATION AND FINANCE          COMMONWEALTH OF MASSACHUSETTS           COMMONWEALTH OF MASSACHUSETTS DEPT OF REVENUE
DEPT OF REVENUE SVC                           PO BOX 4127                                   PO BOX 7089                             PO BOX 7010
PO BOX 2936                                   BINGHAMTON NY 13902-4127                      BOSTON MA 02204-7089                    BOSTON MA 02204
HARTFORD CT 06104-2936




009698P001-1448A-035                          002728P001-1448A-035                          009237P001-1448A-035                    000692P001-1448A-035
COMPASS TECHNOLOGIES                          COMPTROLLER OF MARYLAND                       COMPTROLLER OF MARYLAND 21411-0001      COMPTROLLER OF MARYLAND REVENUE
PO BOX 717                                    ADMINISTRATION DIVISION                       REVENUE ADMINISTRATION DIVISION         REVENUE ADMINISTRATION CENTER
CADILLAC MI 49601                             110 CARROLL ST                                110 CARROLL ST                          80 CALVERT ST
                                              ANNAPOLIS MD 21411-0001                       ANNAPOLIS MD 21411-0001                 ANNAPOLIS MD 21404




011572P001-1448A-035                          003642P001-1448A-035                          009701P001-1448A-035                    001177P001-1448A-035
CONCOOL VISION LLC                            BARRY CONCOOL                                 CONCUR TECHNOLOGIES INC                 BRIANNA CONKLIN
BARRY CONCOOL MD                              ADDRESS INTENTIONALLY OMITTED                 62157 COLLECTIONS CTR DR                ADDRESS INTENTIONALLY OMITTED
ADDRESS INTENTIONALLY OMITTED                                                               CHICAGO IL 60693




011641P001-1448A-035                          000536P001-1448A-035                          002388P001-1448A-035                    000601P001-1448A-035
ERIC CONLEY OD                                CONNECTICUT                                   CONNECTICUT ATTORNEY GENERAL            CONNECTICUT DEPT OF LABOR
ADDRESS INTENTIONALLY OMITTED                 DEPT OF ENVIRONMENTAL PROTECTION              WILLIAM TONG                            COMMISSIONER
                                              79 ELM ST                                     55 ELM ST                               200 FOLLY BROOK BLVD
                                              HARTFORD CT 06106-5127                        HARTFORD CT 06141-0120                  WETHERSFIELD CT 06109
                                  Case 20-11413-KBO                    Doc 277   Filed 07/07/20           Page 26 of 82
                                                                LVI Intermediate Holdings, Inc. et al.
                                                                           Exhibit Pages

Page # : 16 of 72                                                                                                                      06/29/2020 04:03:18 PM
000693P001-1448A-035              011512P001-1448A-035                            002726P001-1448A-035                    011339P001-1448A-035
CONNECTICUT DEPT OF REVENUE SVC   CHRISTOPHER CONNELL OD                          CONNETICUT DEPT OF REVENUE              BEN COOK
25 SIGOURNEY ST                   ADDRESS INTENTIONALLY OMITTED                   450 COLUMBUS BLVD                       SHUTTS AND BOWEN LLP
STE 2                                                                             HARTFORD CT 06103                       MATTHEW SACKEL
HARTFORD CT 06106                                                                                                         525 OKEECHOBEE BLVD
                                                                                                                          STE 1100
                                                                                                                          WEST PALM BEACH FL 33401


011339S001-1448A-035              009709P001-1448A-035                            009710P001-1448A-035                    008813P001-1448A-035
BEN COOK                          COOLEY LLP                                      COONEY SCULLY AND DOWLING               PENELOPE COPENHAVER OD
SHUTTS AND BOWEN LLP              101 CALIFORNIA ST                               TEN COLUMBUS BLVD                       ADDRESS INTENTIONALLY OMITTED
DEVON A WOOLARD                   5TH FLR                                         HARTFORD CT 06106-5109
525 OKEECHOBEE BLVD               SAN FRANCISCO CA 94111-5800
STE 1100
WEST PALM BEACH FL 33401


009714P001-1448A-035              011632P001-1448A-035                            011450P001-1448A-035                    011133P001-1448A-035
COPIES PLUS INC                   JUDITH CORAN MD                                 DANIEL CORBETT MD                       CORPORATIONS SECURITIES AND
215 W CHESTER ST                  RICHARD D DAVENPORT AND ASSOCIATES              ADDRESS INTENTIONALLY OMITTED           COMMERCIAL LICENSING
JACKSON TN 38301-6806             ADDRESS INTENTIONALLY OMITTED                                                           2501 WOODLAKE CIR
                                                                                                                          OKEMOS MI 48864




001581P001-1448A-035              008672P001-1448A-035                            001268P002-1448A-035                    001268S001-1448A-035
AGUSTIN L CORTES                  MICHAEL CORTESE OD                              MHORENA CORTEZ                          MHORENA CORTEZ
ADDRESS INTENTIONALLY OMITTED     ADDRESS INTENTIONALLY OMITTED                   ADDRESS INTENTIONALLY OMITTED           ROSS SCALISE LAW GROUP
                                                                                                                          Brett Beeler
                                                                                                                          ADDRESS INTENTIONALLY OMITTED




003033P001-1448A-035              003034P001-1448A-035                            003035P001-1448A-035                    003036P001-1448A-035
COUNTY OF ALBEMARLE               COUNTY OF FAIRFAX                               COUNTY OF HENRICO                       COUNTY OF ORANGE
401 MCINTIRE RD RM 133            DEPT OF TAX ADMINISTRATION                      PO BOX 90775                            PO BOX 1438
CHARLOTTESVILLE VA 22902-4596     PO BOX 10201                                    HENRICO VA 23273-0775                   SANTA ANA CA 92702-1438
                                  FAIRFAX VA 22035-0201




011251P001-1448A-035              003037P001-1448A-035                            007537P001-1448A-035                    007538P001-1448A-035
COUNTY OF SAN DIEGO               COUNTY OF SAN DIEGO DEH                         COURTYARD PLAZA OKLAHOMA LLC            COUSINS FUND II TAMPA II LLC
DEPT OF ENVIRONMENTAL HEALTH      PO BOX 129261                                   AMERICAN ASSET MANAGEMENT SRV           PO BOX 741602
UNIFIED PROGRAM FACILITY PERMIT   SAN DIEGO CA 92112-9261                         4711 W GOLF RD #1000                    ATLANTA GA 30384-1602
PO BOX 129621                                                                     SKOKIE IL 60076
SAN DIEGO CA 92112-9261



002709P001-1448A-035              009722P001-1448A-035                            009723P001-1448A-035                    003167P001-1448A-035
COUSINS FUND II TAMPA II, LLC     COVENANT TECHNOLOGY GROUP LLC                   COVENANT TECHNOLOGY PARTNERS LLC        COVERYS
MEGAN DESSLER                     PO BOX 10898                                    PO BOX 790                              PATTI HIEMER
PO BOX 865663                     SAVANNAH GA 31412                               EDWARDSVILLE IL 62025                   11605 MIRACLE HILLS DR #200
ORLANDO FL 32886-5664                                                                                                     OMAHA NE 68154
                                 Case 20-11413-KBO                 Doc 277   Filed 07/07/20            Page 27 of 82
                                                           LVI Intermediate Holdings, Inc. et al.
                                                                      Exhibit Pages

Page # : 17 of 72                                                                                                                   06/29/2020 04:03:18 PM
011372P001-1448A-035             002637P001-1448A-035                         007539P001-1448A-035                     002646P001-1448A-035
COX, CHRISTENSEN AND MARTINEAU   CP62929 CAMELBACK, LLC                       CPI AHP MOB I LLC LVI065                 CPIAHP CHARLOTTE MOB OWNER, LLC
10 EXCHANGE PL                   CLAUDIA GILBERT                              ACCOUNTS RECEIVABLE                      AHP MANAGEMENT LLC
11TH FL                          280 SECOND ST STE 230                        425 SEVENTH ST NE                        TAMMY MOORE
SALT LAKE CITY UT 84111          LOS ALTOS CA 94022                           CHARLOTTESVILLE VA 22902                 425 SEVENTH ST NE
                                                                                                                       CHARLOTTESVILLE VA 22902



002675P001-1448A-035             007540P001-1448A-035                         002652P001-1448A-035                     009730P001-1448A-035
CPIAHP FLETCHER MOB OWNER, LLC   CRANBROOK REALTY INV FUND LP                 CRANBROOK REALTY INVESTMENT FUND, LP     CROWN CASTLE FIBER LLC
DEBORAH HEJKO                    DBA AIRPORT CORP CENT                        CHRIS PASSANISI                          PO BOX 21926
977 SEMINOLE TRL PMB 344         CRANBROOK GROUP INC                          4701 SISK RD STE 101                     NEW YORK NY 10087-1926
CHARLOTTESVILLE VA 22901         7677 OAKPORT STREETSTE 180                   MODESTO CA 95356
                                 OAKLAND CA 94621



007541P001-1448A-035             002622P001-1448A-035                         007544P001-1448A-035                     007542P001-1448A-035
CRP INVESTORS LLC                CRP INVESTORS, LLC                           CSA MANAGEMENT INC                       CV 363 CENTENNIAL PARKWAY LLC
175 SOUTH MAIN STE 610           CHERYL MACARTHUR                             9011 MOUNTAIN RIDGE DR STE 200           5291 EAST YALE AVE
SALT LAKE CITY UT 84111          175 SOUTH MAIN STE 610                       AUSTIN TX 78759                          DENVER CO 80222
                                 SALT LAKE CITY UT 84111




009743P001-1448A-035             001419P001-1448A-035                         009803P001-1448A-035                     011451P001-1448A-035
CYXTERA COMMUNICATIONS LLC       CRAIG CZULINSKI                              D-TECH NORTH LLC                         MATTHEW DAHLGREN MD
13322 COLLECTION CTR DR          ADDRESS INTENTIONALLY OMITTED                1095 MILITARY TRL BOX 1447               ADDRESS INTENTIONALLY OMITTED
CHICAGO IL 60693-0133                                                         JUPITER FL 33458




011642P001-1448A-035             000099P001-1448A-035                         011643P001-1448A-035                     004412P001-1448A-035
REBECCA DALE MD                  DALLAS COUNTY TAX ASSESSOR COLLECTOR         PATRICK DANAHER MD                       DR LUCIA DANGELO DR PR
ADDRESS INTENTIONALLY OMITTED    PO BOX 139066                                ADDRESS INTENTIONALLY OMITTED            ADDRESS INTENTIONALLY OMITTED
                                 DALLAS TX 75313-9066




011513P001-1448A-035             001178P001-1448A-035                         011644P001-1448A-035                     003038P001-1448A-035
ROSA DASTRANGE OD                DAWN NIKKI DAVENPORT                         GERARD DAVERSA MD                        DAVID LENOIR
ADDRESS INTENTIONALLY OMITTED    ADDRESS INTENTIONALLY OMITTED                ADDRESS INTENTIONALLY OMITTED            PO BOX 2751
                                                                                                                       MEMPHIS TN 38101-2751




000095P001-1448A-035             009754P001-1448A-035                         007149P001-1448A-035                     011645P001-1448A-035
DAVIDSON METROPOLITAN TRUSTEE    DAVIS VISION INC                             SUSHMITA DEALLEN OD                      PETER DEBLASIO MD
PO BOX 196358                    PAT CERVINO                                  ADDRESS INTENTIONALLY OMITTED            ADDRESS INTENTIONALLY OMITTED
NASHVILLE TN 37219-6358          175 EAST HOUSTON ST
                                 SAN ANTONI0 TX 78205
                                            Case 20-11413-KBO                    Doc 277   Filed 07/07/20              Page 28 of 82
                                                                        LVI Intermediate Holdings, Inc. et al.
                                                                                   Exhibit Pages

Page # : 18 of 72                                                                                                                                  06/29/2020 04:03:18 PM
011134P001-1448A-035                        009760P001-1448A-035                            011240P001-1448A-035                       006277P001-1448A-035
DEED HEADQUARTERS                           DELL FINANCIAL SVC                              DELL FINANCIAL SVC LLC                     NANCY DENTON OD
BUSINESS AND LICENSE                        ONE DELL WAY                                    MAIL STOP-PS2DF-23                         ADDRESS INTENTIONALLY OMITTED
1ST NATIONAL BANK BUILDING                  ROUND ROCK TX 78682                             ONE DELL WAY
ST. PAUL MN 55101                                                                           ROUND ROCK TX 78682




003177P001-1448A-035                        011121P001-1448A-035                            011138P001-1448A-035                       011124P001-1448A-035
DEPARTMENT OF L AND I 24106                 DEPT OF BUSINESS AND                            DEPT OF COMMERCE                           DEPT OF COMMERCE AND ECONOMIC OPPORTUNITY
PO BOX 34974                                PROFESSIONAL REGULATION'S                       BUSINESS AND LICENSE                       BUSINESS AND LICENSE
SEATTLE WA 98124-1974                       2601 BLAIR STONE RD                             1600 E CENTURY AVE STE 2                   100 W RANDOLPH ST
                                            TALLAHASSEE FL 32399                            PO BOX 2057                                CHICAGO IL 60601
                                                                                            BISMARCK ND 58502-2057



011150P001-1448A-035                        003040P001-1448A-035                            003041P001-1448A-035                       011143P001-1448A-035
DEPT OF COMMERCE DIVISION OF CORPORATIONS   DEPT OF FINANCE AND ADMINISTRATION              DEPT OF REVENUE SVC (CT)                   DEPT OF STATE
AND COMMERCIAL CODE                         CORP INCOME TAX SECTION                         PO BOX 2936                                DIVISION OF LICENSING SVC
160 EAST 300 SOUTH MAIN FL                  PO BOX 919                                      HARTFORD CT 06104-2936                     ONE COMMERCE PLAZA
SALT LAKE CITY UT 84111                     LITTLE ROCK AR 72203-0919                                                                  99 WASHINGTON AVE
                                                                                                                                       ALBANY NY 12231-0001



011140P001-1448A-035                        003042P001-1448A-035                            005206P001-1448A-035                       007127P001-1448A-035
DEPT OF STATE BUSINESS ACTION CENTER        DEPT OF TAX AND COLLECTIONS                     JOHN DESTAFENO MD                          SUMATI DEUTSCHER OD
PO BOX 820                                  70 WEST HEDDING ST                              ADDRESS INTENTIONALLY OMITTED              ADDRESS INTENTIONALLY OMITTED
TRENTON NJ 08605-0820                       EAST WING 6TH FLOOR
                                            SAN JOSE CA 95110-1767




011646P001-1448A-035                        006643P001-1448A-035                            007464P001-1448A-035                       003451P001-1448A-035
VIJAYATA VERA DHAM OD                       ROBERT DIEGEL                                   YANPENG DING OD                            AMANDA DININGER OD
ADDRESS INTENTIONALLY OMITTED               ADDRESS INTENTIONALLY OMITTED                   ADDRESS INTENTIONALLY OMITTED              ADDRESS INTENTIONALLY OMITTED




003171P001-1448A-035                        003178P001-1448A-035                            011647P001-1448A-035                       011359P001-1448A-035
DIRECTOR OF INSURANCE                       DISCOVERY BENEFITS INC                          MARGARET DIXON OD                          DOCTOR CONTRACTS - BAVAND
ILLINOIS DEPT OF INSURANCE                  PO BOX 9528                                     ADDRESS INTENTIONALLY OMITTED              ADDRESS INTENTIONALLY OMITTED
320 W WASHINGTON ST                         FARGO ND 58106-9528
SPRINGFIELD IL 62767




011360P001-1448A-035                        009792P001-1448A-035                            009794P001-1448A-035                       004541P001-1448A-035
DOCTOR CONTRACTS - MOADEL                   DOCUMENT IMAGING                                DONNELLY MECHANICAL CORP                   ERIC DONNENFELD MD
ADDRESS INTENTIONALLY OMITTED               280 WOOLWICH ST S                               96-59 222ND STREET                         ADDRESS INTENTIONALLY OMITTED
                                            UNIT 600                                        QUEENS VILLAGE NY 11429-1313
                                            BRESLAU ON N0B 1M0
                                            CANADA
                                              Case 20-11413-KBO               Doc 277    Filed 07/07/20              Page 29 of 82
                                                                        LVI Intermediate Holdings, Inc. et al.
                                                                                   Exhibit Pages

Page # : 19 of 72                                                                                                                                06/29/2020 04:03:18 PM
000092P001-1448A-035                          001257P001-1448A-035                        011452P001-1448A-035                       001398P001-1448A-035
DORCHESTER COUNTY TREASURER                   GAZELLE S DORRANI                           SIMA DOSHI MD                              JARRETT WAYNE DOTSON
PO BOX 63058                                  ADDRESS INTENTIONALLY OMITTED               ADDRESS INTENTIONALLY OMITTED              ADDRESS INTENTIONALLY OMITTED
CHARLOTTE NC 28263-3058




003043P001-1448A-035                          007520P001-1448A-035                        005840P001-1448A-035                       011648P001-1448A-035
DOUG BELDEN TAX COLLECTOR                     DOUGLAS EMMETT 2010 LLC                     LOUISE DOYLE DO                            JACKIE LYNN DOYLE OD
PO BOX 30012                                  1003 BISHOP ST                              ADDRESS INTENTIONALLY OMITTED              ADDRESS INTENTIONALLY OMITTED
TAMPA FL 33630-3012                           PAUAHI TOWER STE 440
                                              HONOLULU HI 96813




006028P001-1448A-035                          006563P001-1448A-035                        011573P001-1448A-035                       004432P001-1448A-035
MATTHEW DOYLE OD                              REBECCA RAY DOYLE                           DR GEORGE GOODMAN INC                      DR KIANA KAYMANESH AND ASSOCIATES
ADDRESS INTENTIONALLY OMITTED                 ADDRESS INTENTIONALLY OMITTED               GEORGE GOODMAN MD                          ADDRESS INTENTIONALLY OMITTED
                                                                                          ADDRESS INTENTIONALLY OMITTED




006645P001-1448A-035                          006622P001-1448A-035                        000084P001-1448A-035                       011353P001-1448A-035
ROBERT DUKE                                   RITA CHERIAN DULGARIAN                      DURHAM COUNTY TAX COLLECTOR                RUBINA DURRANI
ADDRESS INTENTIONALLY OMITTED                 ADDRESS INTENTIONALLY OMITTED               PO BOX 30090                               MIKITA AND ROCCANOVA LLC
                                                                                          DURHAM NC 27702-3090                       WILLIAM MIKITA ESQ
                                                                                                                                     1301 HWY 36
                                                                                                                                     BUILDING I STE 105
                                                                                                                                     HAZLET NJ 07730


000065P001-1448A-035                          003045P001-1448A-035                        007545P001-1448A-035                       007521P001-1448A-035
DUVAL COUNTY TAX COLLECTOR                    DUVAL COUNTY TAX COLLECTOR                  DV COLORADO LLC                            EASTGROUP PROPERTIES LP
PO BOX 44009                                  PO BOX 44009                                4100 E MISSISSIPPI AVE STE 500             PO BOX 534563
JACKSONVILLE FL 32231-4009                    STE 130                                     GLENDALE CO 80246                          ATLANTA GA 30353-4563
                                              JACKSONVILLE FL 32231-4009




002679P001-1448A-035                          002599P001-1448A-035                        009238P001-1448A-035                       011574P001-1448A-035
EASTGROUP PROPERTIES, LP                      EAU CLAIRE COUNTY TREASURER                 EAU CLAIRE COUNTY TREASURER                EAU CLAIRE REFRACTIVE LLC
ERICA TODA                                    721 OXFORD AVE STE 1250                     GLENDA J LYONS                             LEE HOFER MD
EAST COAST LOCKBOX (FOR RENT PAYMENTS ONLY)   EAU CLAIRE WI 54703-5478                    721 OXFORD AVE STE 1250                    ADDRESS INTENTIONALLY OMITTED
PO BOX 53463                                                                              EAU CLAIRE WI 54703-5478
ATLANTA GA 30353-4563



011453P001-1448A-035                          009820P001-1448A-035                        005405P001-1448A-035                       011454P001-1448A-035
MEGAN EBEL OD                                 EBIZSOFTCOM INC                             JULIO ECHEGOYEN MD                         ROBERT EDEN MD
ADDRESS INTENTIONALLY OMITTED                 12555 ORANGE DR #222                        ADDRESS INTENTIONALLY OMITTED              ADDRESS INTENTIONALLY OMITTED
                                              DAVIE FL 33330
                                  Case 20-11413-KBO                   Doc 277   Filed 07/07/20          Page 30 of 82
                                                               LVI Intermediate Holdings, Inc. et al.
                                                                          Exhibit Pages

Page # : 20 of 72                                                                                                                   06/29/2020 04:03:18 PM
011455P001-1448A-035              004749P001-1448A-035                           009827P001-1448A-035                    001293P001-1448A-035
JASON EDMONDS MD                  HANNAH EDWARD                                  EFAX                                    MACKENZIE EGAN
ADDRESS INTENTIONALLY OMITTED     ADDRESS INTENTIONALLY OMITTED                  6922 HOLLYWOOD BLVD                     ADDRESS INTENTIONALLY OMITTED
                                                                                 STE 500
                                                                                 HOLLYWOOD CA 90028




009829P001-1448A-035              004716P001-1448A-035                           000100P001-1448A-035                    003046P001-1448A-035
EINSTEIN INDUSTRIES INC           GREG EIPPERT MD                                EL PASO COUNTY TAX ASSESSOR COLLECTOR   EL PASO TAX COLLECTOR
6825 FLANDERS DR                  ADDRESS INTENTIONALLY OMITTED                  PO BOX 2992                             PO BOX 2992
SAN DIEGO CA 92121                                                               EL PASO TX 79999-2992                   EL PASO TX 79999-2992




007522P001-1448A-035              002643P001-1448A-035                           004588P001-1448A-035                    004417P001-1448A-035
ELEVATE ONE LLC                   ELEVATE ONE, LLC                               FERNANDO ANDRE ELIAS DR PR              DR NEVIN WADIE ELNIMRI DR PR
MATADOR EQUITY PARTNERS           LIZ TAYLOR                                     ADDRESS INTENTIONALLY OMITTED           ADDRESS INTENTIONALLY OMITTED
12655 JEFFERSON BLVD              4100 E MISSISSIPPI AVE 450
LOS ANGELES CA 90066              GLENDALE CO 80246




011167P001-1448A-035              011167S001-1448A-035                           011514P003-1448A-035                    011373P001-1448A-035
ENCON GROUP INC                   ENCON GROUP INC                                MAX ENGLEMAN OD                         ENTERPRISE FLEET MANAGEMENT
500 1400 BLAIR PL                 LLOYDS UNDERWRITERS                            ADDRESS INTENTIONALLY OMITTED           PO BOX 801770
OTTAWA ON KIJ 9B8                 1155 RUE METCALFE STE 2220                                                             KANSAS CITY MO 64180
CANADA                            MONTREAL QC H3B 2V6




009845P001-1448A-035              000513P001-1448A-035                           000514P001-1448A-035                    000515P001-1448A-035
ENTERPRISE RENT A CAR             ENVIRONMENTAL PROTECTION AGENCY                ENVIRONMENTAL PROTECTION AGENCY         ENVIRONMENTAL PROTECTION AGENCY
PO BOX 801770                     OFFICE OF GENERAL COUNSEL                      5 POST OFFICE SQUARE                    290 BROADWAY
KANSAS CITY MO 64180              ARIEL RIOS BUILDING                            STE 1100                                NEW YORK NY 10007-1866
                                  1200 PENNSYLVANIA AVE NW MAIL CODE 2310A       BOSTON MA 02109-7341
                                  WASHINGTON DC 20460



000516P001-1448A-035              000517P001-1448A-035                           000518P001-1448A-035                    000519P001-1448A-035
ENVIRONMENTAL PROTECTION AGENCY   ENVIRONMENTAL PROTECTION AGENCY                ENVIRONMENTAL PROTECTION AGENCY         ENVIRONMENTAL PROTECTION AGENCY
1650 ARCH ST                      SAM NUNN ATLANTA FEDERAL CENTER                77 WEST JACKSON BLVD                    1201 ELM ST
PHILADELPHIA PA 19103-2029        61 FORSYTH ST SW                               CHICAGO IL 60604-3507                   STE 500
                                  ATLANTA GA 30303                                                                       DALLAS TX 75270




000520P001-1448A-035              000521P001-1448A-035                           000522P001-1448A-035                    000523P001-1448A-035
ENVIRONMENTAL PROTECTION AGENCY   ENVIRONMENTAL PROTECTION AGENCY                ENVIRONMENTAL PROTECTION AGENCY         ENVIRONMENTAL PROTECTION AGENCY
11201 RENNER BLVD                 1595 WYNKOOP ST                                75 HAWTHORNE ST                         1200 SIXTH AVE
LENEXA KS 66219                   DENVER CO 80202-1129                           SAN FRANCISCO CA 94105                  STE 900
                                                                                                                         SEATTLE WA 98101
                                          Case 20-11413-KBO                   Doc 277   Filed 07/07/20            Page 31 of 82
                                                                   LVI Intermediate Holdings, Inc. et al.
                                                                              Exhibit Pages

Page # : 21 of 72                                                                                                                              06/29/2020 04:03:18 PM
011374P001-1448A-035                      009851P001-1448A-035                           003925P001-1448A-035                     000247P001-1448A-035
ENVISION INFOSOFT PVT LTD                 EPSTEIN BECKER AND GREEN PC                    CHEVERON ERGLE OD                        SHANA ESS
4224 DECATUR AVE N                        1227 25TH ST NW                                ADDRESS INTENTIONALLY OMITTED            ADDRESS INTENTIONALLY OMITTED
NEW HOPE MN 55428                         STE700
                                          WASHINGTON DC 20037




011626P001-1448A-035                      002605P001-1448A-035                           011515P001-1448A-035                     011375P001-1448A-035
JOHN ESSEPIAN MD                          MARK AND ANNE ESTEP                            DEREK EVANS OD                           EVEREST INSURANCE CO OF CANADA
RE JOHN ESSEPIAN MD                       MARK ESTEP                                     ADDRESS INTENTIONALLY OMITTED            477 MARTINSVILLE RD
ADDRESS INTENTIONALLY OMITTED             114 STONEBROOK LOOP                                                                     PO BOX 830
                                          ELIZABETHTON TN 37643                                                                   LIBERTY CORNER NJ 07938




011376P001-1448A-035                      011575P001-1448A-035                           007546P001-1448A-035                     011593P001-1448A-035
EXACT TARGET                              EYE ASSOCIATES NORTHWEST PC                    EYE CLINIC OF NORTH DAKOTA               EYE CLINIC OF RACINE
26487 NETWORK PL                          THOMAS GILLETTE MD                             620 N 9TH ST                             LAWRENCE PLATT MD
CHICAGO IL 60673-1264                     ADDRESS INTENTIONALLY OMITTED                  BISMARCK ND 58501                        3805A SPRING ST STE 111
                                                                                                                                  MT. PLEASANT WI 53405




009869P001-1448A-035                      011594P001-1448A-035                           003047P001-1448A-035                     000107P001-1448A-035
EYE SURGEONS OF INDIANA PC                EYECARE ASSOCIATES OF SOUTH TULSA              FAIRFAX COUNTY 3911                      FAIRFAX COUNTY DEPT OF TAX ADMINISTRATION
8103 CLEARVISTA PKWY                      LINDSEY BULL OD                                FIRE MARSHALLS OFFICE                    PO BOX 10201
INDIANAPOLIS IN 46256                     10010 EAST 81ST ST STE 100                     12099 GOVERNMENT CTR PKW 3 RD FL         FAIRFAX VA 22035-0201
                                          TULSA OK 74133                                 FAIRFAX VA 22035




002584P001-1448A-035                      011516P001-1448A-035                           003684P001-1448A-035                     007547P001-1448A-035
FAIRFIELD TOWN TAX COLLECTOR              JANICE FAN-SMITH OD                            BILAL FARHAT MD                          FARMINGTON EXCHANGE LLC
PO BOX 638                                ADDRESS INTENTIONALLY OMITTED                  ADDRESS INTENTIONALLY OMITTED            ACRE GROUP LLC
FAIRFIELD CT 06824                                                                                                                270 FARMINGTON AVE
                                                                                                                                  FARMINGTON CT 06032




002634P001-1448A-035                      000062P001-1448A-035                           007548P001-1448A-035                     002700P001-1448A-035
FARMINGTON EXCHANGE, LLC ACRE GROUP LLC   FARMINGTON TAX COLLECTOR                       FC RICHMOND II LLC                       FC RICHMOND II, LLC
ACRE GROUP LLC                            PO BOX 150462                                  PO BOX 4857                              MARTHA TAYLOR
ANDY WLAZ                                 HARTFORD CT 06115-0462                         PORTLAND OR 97208-4857                   PO BOX 75987
270 FARMINGTON AVE STE 138                                                                                                        BALTIMORE MD 21275-5987
FARMINGTON CT 06032



009886P001-1448A-035                      000250P001-1448A-035                           011377P001-1448A-035                     007788P001-1448A-035
FEDERAL EXPRESS-USE THIS ACCOUNT          KALLIE FEENY                                   GORDON FEINBLATT                         BERNARD FEINMAN OD
PO BOX 660481                             ADDRESS INTENTIONALLY OMITTED                  233 E REDWOOD ST                         ADDRESS INTENTIONALLY OMITTED
DALLAS TX 75266-0481                                                                     BALTIMORE MD 21202
                                          Case 20-11413-KBO                 Doc 277       Filed 07/07/20              Page 32 of 82
                                                                      LVI Intermediate Holdings, Inc. et al.
                                                                                 Exhibit Pages

Page # : 22 of 72                                                                                                                                 06/29/2020 04:03:18 PM
002367P001-1448A-035                      009243P001-1448A-035                             002715P001-1448A-035                       007549P001-1448A-035
DESPINA FIKARIS SHIKAR                    FINANCIAL SVC REGULATORY AUTHORITY OF ONTARIO    FIRST BERKSHIRE BUSINESS TRUST             FIRST BERKSHIRE BUSINESS TRUST
ADDRESS INTENTIONALLY OMITTED             PO BOX 9572 STN A                                JASON PROVDA                               PO BOX 823201
                                          TORONTO ON M5W 2K3                               PO BOX 823201                              PHILADELPHIA PA 19182-3201
                                          CANADA                                           PHILADELPHIA PA 19182




002624P001-1448A-035                      007550P001-1448A-035                             009899P001-1448A-035                       004381P001-1448A-035
FIRST CIRCLE REALTY INC                   FIRST CIRCLE REALTY INC                          FISHER BROYLES LLP                         DR BRET FISHER DR PR
MICHAEL ALFONSO                           PEREGRINE PROPERTY MANG                          1200 ABERNATHY RD                          ADDRESS INTENTIONALLY OMITTED
20 NEWMAN AVE STE 1005                    20 NEWMAN AVE                                    NORTHPARK TOWN CENTER
RUMFORD RI 02916                          RUMFORD RI 02916                                 ATLANTA GA 30328




003049P001-1448A-035                      002635P001-1448A-035                             007551P001-1448A-035                       002683P001-1448A-035
FL DEPT OF HEALTH IN DUVAL COUNTY         FLAGSHIP CHURCH STREET LLC                       FLDR TLC OVERTON CENTRE LP                 FLDRTLC OVERTON CENTRE, LP
900 UNIVERSITY BLVD N                     KARL STONECIPHER                                 PO BOX 978649 LB9592                       CHRISTINA THOMPSON
STE 300 MC 45                             2701 COLTSGATE RD                                DALLAS TX 75267-8649                       OVERTON CTR - TOWER II
JACKSONVILLE FL 32211-5504                STE 300                                                                                     PO BOX 678649 LB 9592
                                          CHARLOTTE NC 28211                                                                          DALLAS TX 75267-8649



000602P001-1448A-035                      002389P001-1448A-035                             011256P001-1448A-035                       000537P001-1448A-035
FLORIDA AGENCY FOR WORKFORCE INNOVATION   FLORIDA ATTORNEY GENERAL                         FLORIDA DEPT BUSNESS AND PROFESSIONAL      FLORIDA DEPT OF ENVIRONMENTAL PROTECTION
DIRECTOR                                  ASHLEY MOODY                                     REGULATION DIVISION OF DRUGS               3900 COMMONWEALTH BLVD
THE CALDWELL BUILDING                     THE CAPITOL                                      DEVICES AND COSMETICS                      MS 49
107 EAST MADISON ST STE 100               PL-01                                            2601 BLAIR STONE RD                        TALLAHASSEE FL 32399
TALLAHASSEE FL 32399                      TALLAHASSEE FL 32399-1050                        TALLAHASSEE FL 32399-1047



003050P001-1448A-035                      011253P001-1448A-035                             000694P001-1448A-035                       002506P001-1448A-035
FLORIDA DEPT OF HEALTH                    FLORIDA DEPT OF HEALTH                           FLORIDA DEPT OF REVENUE                    FLORIDA DEPT OF REVENUE
1105 EAST KENNEDY BLVD 2ND FL             BUREAU OF RADIATION CONTROL                      5050 WEST TENNESSEE ST                     FLORIDA REEMPLOYMENT TAX
TAMPA FL 33602                            4052 BALD CYRESS WAY BIN C21                     TALLAHASSE FL 32399-0100                   MAIL STOP 3-2000
                                          BIN C21                                                                                     5050 W TENNESSEE ST
                                          TALLAHASSEE FL 32399-1741                                                                   TALLAHASSEE FL 32399-0112



003051P001-1448A-035                      011517P001-1448A-035                             009909P001-1448A-035                       008534P001-1448A-035
FLORIDA DEPT OF REVENUE                   AARON FLORKOWSKI MD                              FOLEY HOAG LLP                             LINDA FOLEY OD
2468 METROCENTRE BLVD                     ADDRESS INTENTIONALLY OMITTED                    155 SEAPORT BLVD                           ADDRESS INTENTIONALLY OMITTED
WEST PALM BEACH FL 33407-3105                                                              BOSTON MA 02210




008129P001-1448A-035                      001857P001-1448A-035                             011456P001-1448A-035                       007552P001-1448A-035
FRANK FONG OD                             GISELLE P FONSECA                                PETER FOOTE MD                             FOOTHILLS RETAIL PLAZA INC
ADDRESS INTENTIONALLY OMITTED             ADDRESS INTENTIONALLY OMITTED                    ADDRESS INTENTIONALLY OMITTED              2120 WEST INA RD
                                                                                                                                      STE 200
                                                                                                                                      TUCSON AZ 85741
                                Case 20-11413-KBO                  Doc 277   Filed 07/07/20               Page 33 of 82
                                                           LVI Intermediate Holdings, Inc. et al.
                                                                      Exhibit Pages

Page # : 23 of 72                                                                                                                     06/29/2020 04:03:18 PM
002627P001-1448A-035            009910P001-1448A-035                          001754P001-1448A-035                        005985P001-1448A-035
FOOTHILLS RETAIL PLAZA, LLC     FORD AND HARRISON LLP                         KIMBERLY D FOWLER                           MARTIN FOX MD
STEVEN NANNINI                  PO BOX 890836                                 ADDRESS INTENTIONALLY OMITTED               ADDRESS INTENTIONALLY OMITTED
2120 WEST INA RD                CHARLOTTE NC 28289-0836
STE 200
TUSCON AZ 85741



003052P001-1448A-035            002723P001-1448A-035                          011457P001-1448A-035                        008518P001-1448A-035
FRANCHISE STATE BOARD           FRANCHISE TAX BOARD                           GARRETT FRANK MD                            LAWRENCE FRANK MD
PO BOX 942857                   PO BOX 942857                                 ADDRESS INTENTIONALLY OMITTED               ADDRESS INTENTIONALLY OMITTED
SACRAMENTO CA 94257-0611        SACRAMENTO CA 94257-0531




003412P001-1448A-035            000052P001-1448A-035                          002585P001-1448A-035                        005764P001-1448A-035
ALI FREESE                      FRESNO COUNTY TAX COLLECTOR                   FULTON COUNTY TAX COMMISSIONER              LEONARD FUZAYLOV
ADDRESS INTENTIONALLY OMITTED   PO BOX 1192                                   PO BOX 105052                               ADDRESS INTENTIONALLY OMITTED
                                FRESNO CA 93715-1192                          ATLANTA GA 30348-5052




006790P001-1448A-035            002882P001-1448A-035                          005674P001-1448A-035                        000790P001-1448A-035
SABRINA GAAN OD                 MAHA GABARIN OD                               KRUPA GAJERA OD                             CARMEN GALLEGO
ADDRESS INTENTIONALLY OMITTED   ADDRESS INTENTIONALLY OMITTED                 ADDRESS INTENTIONALLY OMITTED               ADDRESS INTENTIONALLY OMITTED




004582P001-1448A-035            007553P001-1448A-035                          002692P001-1448A-035                        009922P001-1448A-035
EZRA GALLER MD                  GALLERIA ACQUISITION                          GALLERIA ACQUISITION INC                    GAR BROADCASTING LLC
ADDRESS INTENTIONALLY OMITTED   CUSHMAN AND WAKEFIELD OF CA DEPT# TX5200      JULIE PATTON                                912 S CAPITAL OF TX HWY
                                PO BOX 511335                                 PO BOX 511335                               STE 400
                                LOS ANGLES CA 90051-7890                      LOS ANGELES CA 90051-7890                   AUSTIN TX 78746




005290P001-1448A-035            006525P001-1448A-035                          011352P001-1448A-035                        004637P001-1448A-035
JONATHAN DAVID GARCIA           RANDA M GARRANA DRPAY                         RANDA M GARRANA MD                          GARRANA_RMG APC DO NOTUSE
ADDRESS INTENTIONALLY OMITTED   ADDRESS INTENTIONALLY OMITTED                 BORAH GOLDSTEIN ALTSCHULER NAHINS           ADDRESS INTENTIONALLY OMITTED
                                                                              AND GOIDEL PC MARK KRASSNER
                                                                              377 BROADWAY
                                                                              NEW YORK NY 10013



003360P001-1448A-035            005936P001-1448A-035                          007554P001-1448A-035                        002661P001-1448A-035
ABRAM GEISENDORFER MD           MARK GENDALL                                  GENESIS BUILDING LTD                        GENESIS BUILDING, LTD
QUINCY MEDICAL GROUP            ADDRESS INTENTIONALLY OMITTED                 6055 ROCKSIDE WOODS BLVD                    KRIS KUKUKICH
ADDRESS INTENTIONALLY OMITTED                                                 STE 100                                     6055 ROCKSIDE WOODS BLVD
                                                                              INDEPENDENCE OH 44131                       STE 100
                                                                                                                          INDEPENDENCE OH 44131
                                       Case 20-11413-KBO                 Doc 277    Filed 07/07/20          Page 34 of 82
                                                                   LVI Intermediate Holdings, Inc. et al.
                                                                              Exhibit Pages

Page # : 24 of 72                                                                                                                            06/29/2020 04:03:18 PM
007555P001-1448A-035                   002630P001-1448A-035                          003053P001-1448A-035                        002390P001-1448A-035
GEORGELIS HOLDINGS LP                  GEORGELIS HOLDINGS, LP                        GEORGETOWN COUNTY TREASURER                 GEORGIA ATTORNEY GENERAL
2168 EMBASSY DR                        TANYA GEORGELIS                               PO BOX 1422                                 CHRIS CARR
LANCASTER PA 17603                     2168 EMBASSY DR                               COLUMBIA SC 29202-1422                      40 CAPITAL SQUARE SW
                                       LANCASTER PA 17603                                                                        ATLANTA GA 30334-1300




011122P001-1448A-035                   000603P001-1448A-035                          000538P001-1448A-035                        000539P001-1448A-035
GEORGIA DEPT OF ECONOMIC DEVELOPMENT   GEORGIA DEPT OF LABOR                         GEORGIA DEPT OF NATURAL RESOURSES           GEORGIA DEPT OF NATURAL RESOURSES
BUSINESS AND LICENSE                   COMMISSIONER                                  ENVIRONMENTAL PROTECTION DIVISION           COMMISIONERS OFFICE
TECHNOLOGY SQUARE 75 5TH ST NW         SUSSEX PL ROOM 600                            2 MARTIN LUTHER KING JR DR SE               2 MARTIN LUTHER KING JR DR SE
STE 1200                               148 ANDREW YOUNG INTERNATIONAL BLVD NE        STE 1152 EAST TOWER                         STE 1252 EAST TOWER
ATLANTA GA 30308                       ATLANTA GA 30303                              ATLANTA GA 30334                            ATLANTA GA 30334



000695P001-1448A-035                   008421P001-1448A-035                          002592P001-1448A-035                        004413P001-1448A-035
GEORGIA DEPT OF REVENUE NE             KARIM GEORGY OD                               GERMANTOWN CITY                             DR M MEHDI GHAJARNIA DR PR
1800 CENTURY CENTER BLVD               ADDRESS INTENTIONALLY OMITTED                 PO BOX 38809                                ADDRESS INTENTIONALLY OMITTED
ATLANTA GA 30345                                                                     GERMANTOWN TN 38183-0809




007556P001-1448A-035                   002671P001-1448A-035                          009371P001-1448A-035                        007227P001-1448A-035
GIBRALTAR ASSOCIATES INC LVI20         GIBRALTAR ASSOCIATES, INC                     THOMAS GILBERT                              THOMAS GILLETTE MD
9000 BROOKTREE RD                      LOU MASSAGLIA                                 1558 OXBOW DR                               ADDRESS INTENTIONALLY OMITTED
STE 101                                9000 BROOKTREE RD                             BLACKLICK OH 43004
WEXFORD PA 15090                       STE 100
                                       WEXFORD PA 15090



002684P001-1448A-035                   007557P001-1448A-035                          004427P001-1448A-035                        009947P001-1448A-035
GK II 1800 BERING LLC                  GKII 1800 BERING LLC                          DR ANTHONY GLASSER 1099                     GLOBALWIDE MEDIA INC
SHANNON WILLIAMS                       PO BOX 205168                                 ADDRESS INTENTIONALLY OMITTED               2945 TOWNSGATE RD
PO BOX 205168                          DALLAS TX 75320-5168                                                                      STE 350
DALLAS TX 75320-5168                                                                                                             WESTLAKE VILLAGE CA 91361




011518P001-1448A-035                   002123P001-1448A-035                          004397P001-1448A-035                        004708P001-1448A-035
SELVIN GNANAKKAN OD                    ELIZABETH GONZALEZ-FRANCO                     DR GEORGE GOODMAN INC                       GORDON C JENSEN INC DR PR
ADDRESS INTENTIONALLY OMITTED          ADDRESS INTENTIONALLY OMITTED                 ADDRESS INTENTIONALLY OMITTED               ADDRESS INTENTIONALLY OMITTED




011624P001-1448A-035                   004713P001-1448A-035                          002623P001-1448A-035                        011378P001-1448A-035
JAMES GORDON MD                        GRACE WOO CONSULTING DR PR                    GRANDVIEW HOLDINGS - DERBYSHIRE GROUP LLC   GRANITE NETWORK INTEGRATION
RE JAMES GORDON MD                     ADDRESS INTENTIONALLY OMITTED                 SAM WARBINGTON                              PO BOX 983119
ADDRESS INTENTIONALLY OMITTED                                                        1801 5TH AVE NORTH                          BOSTON MA 02298-3119
                                                                                     STE 300
                                                                                     BIRMINGHAM AL 35203
                                       Case 20-11413-KBO                 Doc 277   Filed 07/07/20             Page 35 of 82
                                                                  LVI Intermediate Holdings, Inc. et al.
                                                                             Exhibit Pages

Page # : 25 of 72                                                                                                                          06/29/2020 04:03:18 PM
000020P001-1448A-035                   011226P001-1448A-035                         001408P001-1448A-035                      007019P001-1448A-035
GRANITE TELECOMMUNICATIONS             GRANITE TELECOMMUNICATIONS                   ALMA J GRAY                               STEPHANIE GRAZIANI OD
100 NEWPORT AVE EXT                    CLIENT ID #311                               ADDRESS INTENTIONALLY OMITTED             ADDRESS INTENTIONALLY OMITTED
QUINCY MA 02171                        PO BOX 983119
                                       BOSTON MA 02298-3119




011241P001-1448A-035                   002032P001-1448A-035                         011458P001-1448A-035                      000494P001-1448A-035
GREATAMERICA FINANCIAL SVC CORP        NANCY A GREEN                                ALLEN GREENBAUM MD                        JASON B GREENBERG
625 FIRST ST                           ADDRESS INTENTIONALLY OMITTED                ADDRESS INTENTIONALLY OMITTED             ADDRESS INTENTIONALLY OMITTED
CEDAR RAPIDS IA 52401-2030




003257P001-1448A-035                   000093P001-1448A-035                         003054P001-1448A-035                      002725P001-1448A-035
GREENVILLE AVE SURGICAL PARTNERS LTD   GREENVILLE COUNTY TAX COLLECTOR              GREENVILLE COUNTY TAX COLLECTOR           GREGORY F X DALY, COLLECTOR
4108 W 15TH ST                         PO BOX 100221 DEPT 390                       DEPT 390                                  COLLECTOR OF REVENUE EARNINGS TAX DIVISION
STE 100                                COLUMBIA SC 29202-3221                       PO BOX 100221                             1200 MARKET ST
PLANO TX 75093                                                                      COLUMBIA SC 29202-3221                    RM 410
                                                                                                                              ST. LOUIS MO 63103-2841



001032P001-1448A-035                   003558P001-1448A-035                         011649P001-1448A-035                      011357P001-1448A-035
CHRISTY A GRIDER                       ANNE GRIFFIN OD                              JAY GROCHMAL MD                           GROUPON
ADDRESS INTENTIONALLY OMITTED          ADDRESS INTENTIONALLY OMITTED                ADDRESS INTENTIONALLY OMITTED             SARA JACOBS
                                                                                                                              600 WEST CHICAGO AVE
                                                                                                                              STE 400
                                                                                                                              CHICAGO IL 60654



009967P001-1448A-035                   002590P001-1448A-035                         003055P001-1448A-035                      000072P001-1448A-035
GUARDIAN PROTECTION SVC                GUILFORD COUNTY TAX DEPT                     GWINNETT COUNTY GEORGIA                   GWINNETT COUNTY TAX COMMISSIONER
174 THORN HILL RD                      PO BOX 71072                                 PO BOX 1045                               PO BOX 372
WARRENDALE PA 15086                    CHARLOTTE NC 28272-1072                      LAWRENCEVILLE GA 30046                    LAWRENCEVILLE GA 30046




008773P001-1448A-035                   004798P001-1448A-035                         007807P001-1448A-035                      009972P001-1448A-035
NICHOLE HABERKORN OD                   HOANG VY HADR PAY                            BRADY HAFERMAN OD                         HALL BOOTH SMITH PC
ADDRESS INTENTIONALLY OMITTED          ADDRESS INTENTIONALLY OMITTED                ADDRESS INTENTIONALLY OMITTED             191 PEACHTREE ST NE STE 2900
                                                                                                                              ATLANTA GA 30303-1775




007558P001-1448A-035                   000073P001-1448A-035                         007559P001-1448A-035                      002614P001-1448A-035
HAMDEN THREE INVESTORS LLC             HAMILTON COUNTY TREASURER                    HAMMES PARTNERS III LP                    HAMMES REALTY SERVICES, LLC
2319 WHITENEY AVE                      33 N 9TH ST STE 112                          1400 N WATER ST STE 500                   KELLIE VANBLARCOM
STE 1A                                 NOBLESVILLE IN 46060                         MILWAUKEE WI 53202                        1400 NORTH WATER ST 500
HAMDEN CT 06518-3534                                                                                                          MILWAUKEE WI 53202
                                Case 20-11413-KBO               Doc 277   Filed 07/07/20            Page 36 of 82
                                                        LVI Intermediate Holdings, Inc. et al.
                                                                   Exhibit Pages

Page # : 26 of 72                                                                                                                06/29/2020 04:03:18 PM
011519P001-1448A-035            007427P001-1448A-035                       011379P001-1448A-035                     007857P001-1448A-035
MATTHEW HAMMOND MD              WILLIAM HAMMONDS MD                        HAMPTON INN GROUP SALES                  CAMERON HAMRICK OD
ADDRESS INTENTIONALLY OMITTED   ADDRESS INTENTIONALLY OMITTED              7930 JONES BRANCH DR                     ADDRESS INTENTIONALLY OMITTED
                                                                           MCLEAN VA 22102




001687P001-1448A-035            011459P001-1448A-035                       007962P001-1448A-035                     001204P001-1448A-035
CRAIG A HANSEN                  THOMAS HANSTEAD OD                         DANAH HARBI OD                           CARL HARDER
ADDRESS INTENTIONALLY OMITTED   ADDRESS INTENTIONALLY OMITTED              ADDRESS INTENTIONALLY OMITTED            ADDRESS INTENTIONALLY OMITTED




006294P001-1448A-035            005424P001-1448A-035                       000101P001-1448A-035                     007393P001-1448A-035
NATALIE HARN-REID OD            KALLIE HARRIER OD                          HARRIS COUNTY TAX ASSESSOR COLLECTOR     WALTER HARRIS MD
ADDRESS INTENTIONALLY OMITTED   ADDRESS INTENTIONALLY OMITTED              PO BOX 4622                              ADDRESS INTENTIONALLY OMITTED
                                                                           HOUSTON TX 77210-4622




011520P001-1448A-035            009976P001-1448A-035                       007560P001-1448A-035                     007230P001-1448A-035
DANIEL HARRIS OD                HART WAGNER LLP                            HARVARD EYE ASSOCIATES                   THOMAS HARVEY MD
ADDRESS INTENTIONALLY OMITTED   1000 SW BROADWAY                           25231 PASEO DE ALICIA                    THOMAS HARVEY
                                20TH FLOOR                                 STE 240-250                              ADDRESS INTENTIONALLY OMITTED
                                PORTLAND OR 97205                          LAGUNA HILLS CA 92653




003952P001-1448A-035            009980P001-1448A-035                       007561P001-1448A-035                     002688P001-1448A-035
CHRISTINE HAYES OD              HAYNES HEALTHCARE GROUP LLC                HCP SPRINGS MOB LOUISVILLE LLC           HCP SPRINGS MOB LOUISVILLE, LLC
ADDRESS INTENTIONALLY OMITTED   PO BOX 20115                               HOLLADAY PROPERTIES                      ASSET MANAGER
                                ATLANTA GA 30325                           PO BOX 404485                            ABIGAIL ENGLISH
                                                                           ATLANTA GA 30384-4485                    PO BOX 404485
                                                                                                                    ATLANTA GA 30384-4485



009988P002-1448A-035            006056P001-1448A-035                       003650P001-1448A-035                     003056P001-1448A-035
HEALTHCARE FINANCE DIRECT LLC   MAXWELL HELFGOTT MD                        BASANT THARWAT HENEN                     HENRICO COUNTY
1707 EYE ST STE 300             ADDRESS INTENTIONALLY OMITTED              ADDRESS INTENTIONALLY OMITTED            PO BOX 3369
BAKERSFIELD CA 93301-5200                                                                                           HENRICO VA 23228-9769




000108P002-1448A-035            003057P001-1448A-035                       009998P001-1448A-035                     002633P003-1448A-035
HENRICO DEPT OF FINANCE         HENRY C LEVY TAX COLLECTOR                 HENRY SCHEIN INC                         HGR LLC
PO BOX 90775                    1221 OAK ST RM 131                         135 DURYEA RD                            252 EAST HIGHLAND AVE
HENRICO VA 23273-0775           OAKLAND CA 94612-4287                      MELVILLE NY 11747                        MILWAUKEE WI 53202
                                    Case 20-11413-KBO                  Doc 277   Filed 07/07/20            Page 37 of 82
                                                              LVI Intermediate Holdings, Inc. et al.
                                                                         Exhibit Pages

Page # : 27 of 72                                                                                                                       06/29/2020 04:03:18 PM
002691P001-1448A-035                007563P001-1448A-035                          011609P001-1448A-035                     011595P001-1448A-035
HILL MANAGEMENT SERVICES, INC       HILL MANAGEMENT SVC INC                       GEOFFREY HILL MD                         HILL VISION SERVICES
TRAY ROGERS                         PO BOX 472                                    HILL VISION SERVICES                     GEOFFREY HILL MD
PO BOX 472                          EMERSON NJ 07630                              ADDRESS INTENTIONALLY OMITTED            522 NORTH NEW BALLAS RD STE 113
EMERSON NJ 07630                                                                                                           CREVE COEUR MO 63141




000066P001-1448A-035                000415P001-1448A-035                          011460P001-1448A-035                     001786P001-1448A-035
HILLSBOROUGH COUNTY TAX COLLECTOR   YUMI HIROTANI                                 MARC HIRSCH MD                           MARKUS A HOCKENSON
PO BOX 30012                        ADDRESS INTENTIONALLY OMITTED                 ADDRESS INTENTIONALLY OMITTED            ADDRESS INTENTIONALLY OMITTED
TAMPA FL 33630-3012




000131P001-1448A-035                008492P001-1448A-035                          005749P001-1448A-035                     011521P001-1448A-035
JODI HODGE                          KURT HOFELDT OD                               LEE HOFER MD                             DOYLE HOLLE OD
ADDRESS INTENTIONALLY OMITTED       ADDRESS INTENTIONALLY OMITTED                 ADDRESS INTENTIONALLY OMITTED            ADDRESS INTENTIONALLY OMITTED




000962P001-1448A-035                011461P001-1448A-035                          009246P001-1448A-035                     003514P001-1448A-035
RICHARD J HOLMES                    AARON HOLTEBECK MD                            ANDREW E HOLZMAN MD PC                   ANDREW HOLZMAN MD
ADDRESS INTENTIONALLY OMITTED       ADDRESS INTENTIONALLY OMITTED                 ADDRESS INTENTIONALLY OMITTED            ADDRESS INTENTIONALLY OMITTED




006412P001-1448A-035                011522P001-1448A-035                          001370P001-1448A-035                     004700P001-1448A-035
PATRICK HOPEN MD                    SAMANTHA HORNBERGER OD                        SARAH D HORNE                            GINA L HOROWITZ
ADDRESS INTENTIONALLY OMITTED       ADDRESS INTENTIONALLY OMITTED                 ADDRESS INTENTIONALLY OMITTED            ADDRESS INTENTIONALLY OMITTED




003058P001-1448A-035                007565P003-1448A-035                          011345P001-1448A-035                     007566P001-1448A-035
HORRY COUNTY TREASURER              HOUSING AUTHORITY OF COUNTY OF SAN JOAQUIN    HOUSING AUTHORITY OF THE COUNTY OF       HPN HOLDINGS LLC
PO BOX 1828                         2291 WEST MARCH LN STE B215                   SAN JOAQUIN                              728 EAST BEATON D
CONWAY SC 29528-1828                STOCKTON CA 95207                             ALAN RICHARD COON ESQ GENERAL COUNSEL    STE 200
                                                                                  2575 GRAND CANAL BLVD                    WEST FARGO ND 58078
                                                                                  STE 2000
                                                                                  STOCKTON CA 95207


002665P001-1448A-035                007567P001-1448A-035                          002695P001-1448A-035                     011462P001-1448A-035
HPN HOLDINGS, LLC                   HTAKENDALL LLC                                HTAKENDALL, LLC 147801                   JIMMY HU MD
TOM MCDOUGALL                       PO BOX 561549                                 IVIS DIAZ                                ADDRESS INTENTIONALLY OMITTED
728 EAST BEATON DR                  DENVER CO 80256                               PO BOX 56149
STE 200                                                                           DENVER CO 80256
WEST FARGO ND 58078
                                       Case 20-11413-KBO                 Doc 277    Filed 07/07/20                Page 38 of 82
                                                                   LVI Intermediate Holdings, Inc. et al.
                                                                              Exhibit Pages

Page # : 28 of 72                                                                                                                              06/29/2020 04:03:18 PM
011634P001-1448A-035                   000893P001-1448A-035                          003872P001-1448A-035                         007568P001-1448A-035
GRADY HUGHES MD                        LANDA C HULLANDER                             CHAD HUMMEL MD                               HYMEADOW HOLDINGS LLC
SEATTLE EYE CARE                       ADDRESS INTENTIONALLY OMITTED                 ADDRESS INTENTIONALLY OMITTED                CSA MANAGEMENT INC
ADDRESS INTENTIONALLY OMITTED                                                                                                     9011 MOUNTAIN RIDGE DR 200
                                                                                                                                  AUSTIN TX 78759




002672P001-1448A-035                   002708P001-1448A-035                          007569P001-1448A-035                         002391P001-1448A-035
HYMEADOW HOLDINGS, LLC                 IA HIGH CROSSING LLC                          IA HIGH CROSSING LLC                         ILLINOIS ATTORNEY GENERAL
ANA GONZALEZ                           RICHARD MARVIN                                PO BOX 856927                                KWAME RAOUL
9011 MOUNTAIN RIDGE DR                 PO BOX 856927                                 MINNEAPOLIS MN 55485-6927                    JAMES R THOMPSON CENTER
STE 200                                MINNEAPOLIS MN 55485-6927                                                                  100 W RANDOLPH ST
AUSTIN TX 78759                                                                                                                   CHICAGO IL 60601



002509P001-1448A-035                   011244P001-1448A-035                          000604P001-1448A-035                         000696P001-1448A-035
ILLINOIS DEPT OF EMPLOYMENT SECURITY   ILLINOIS DEPT OF INSURANCE                    ILLINOIS DEPT OF LABOR                       ILLINOIS DEPT OF REVENUE
PO BOX 19300                           122 S MICHIGAN AVE 19TH FLOOR                 DIRECTOR                                     JAMES R THOMPSON CENTER CONCOURSE LEVEL
SPRINGFIELD IL 62794-9300              CHICAGO IL 60603                              160 N LASALLE ST                             100 WEST RANDOLPH ST
                                                                                     13TH FLOOR STE C 1300                        CHICAGO IL 60601-3274
                                                                                     CHICAGO IL 60601



003059P001-1448A-035                   011254P001-1448A-035                          000540P001-1448A-035                         002586P002-1448A-035
ILLINOIS DEPT OF REVENUE               ILLINOIS EMERGENCY MANAGEMENT AGENCY          ILLINOIS ENVIRONMENTAL PROTECTION AGENCY     IN- MARION COUNTY TREASURER
PO BOX 19006                           DIVISION OF NUCLEAR SAFETY                    1021 NORTH GRAND AVE EAST                    BANKRUPTCY
SPRINGFIELD IL 62794-9006              1035 OUTER PK DR                              PO BOX 19276                                 NORINE MILLER
                                       SPRINGFIELD IL 62704                          SPRINGFIELD IL 62794-9276                    200 E WASHINGTON ST STE 1041
                                                                                                                                  INDIANAPOLIS IN 46204



002392P001-1448A-035                   011125P001-1448A-035                          000541P001-1448A-035                         000605P001-1448A-035
INDIANA ATTORNEY GENERAL               INDIANA BUSINESS AND LICENSE                  INDIANA DEPT OF ENVIRONMENTAL MGMT           INDIANA DEPT OF LABOR
CURTIS T HILL JR                       302 W WASHINGTON ST                           OFFICE OF AIR QUALITY COMPLIANCE             COMMISSIONER
INDIANA GOVERNMENT CENTER SOUTH        ROOM E018                                     100 N. SENATE AVE                            402 WEST WASHINGTON ST
302 WEST WASHINGTON ST 5TH FL.         INDIANAPOLIS IN 46204                         MAIL CODE 50-01                              ROOM W195
INDIANAPOLIS IN 46204-2770                                                           INDIANAPOLIS IN 46204-2251                   INDIANAPOLIS IN 46204



000542P001-1448A-035                   000697P001-1448A-035                          002733P001-1448A-035                         009239P001-1448A-035
INDIANA DEPT OF NATURAL RESOURCES      INDIANA DEPT OF REVENUE                       INDIANA DEPT OF REVENUE                      INDIANA DEPT OF REVENUE
402 WEST WASHINGTON ST                 BANKRUPTCY SECTION MS 108                     PO BOX 6077                                  PO BOX 6032
INDIANAPOLIS IN 46204                  100 NORTH SENATE AVE ROOM N240                INDIANAPOLIS IN 46206-6077                   INDIANAPOLIS IN 46206-6032
                                       INDIANAPOLIS IN 46204




003060P001-1448A-035                   011380P001-1448A-035                          004414P001-1448A-035                         011381P001-1448A-035
INDIANA DEPT OF WORKFORE DEVELOPMENT   INFOLOGIC TECH                                DR MICHAEL INSLER DR PR                      INTALERE - AMERINET
PO BOX 847                             1127 VETERANS MEMORIAL HWY                    ADDRESS INTENTIONALLY OMITTED                2 CITYPLACE DR
INDIANAPOLIS IN 46206-0847             MABLETON GA 30126                                                                          ST. LOUIS MO 63141
                                    Case 20-11413-KBO                    Doc 277   Filed 07/07/20           Page 39 of 82
                                                               LVI Intermediate Holdings, Inc. et al.
                                                                          Exhibit Pages

Page # : 29 of 72                                                                                                                       06/29/2020 04:03:18 PM
000698P001-1448A-035                003061P001-1448A-035                            002393P001-1448A-035                    011123P001-1448A-035
INTERNAL REVENUE SERVICE            INTERNAL REVENUE SVC                            IOWA ATTORNEY GENERAL                   IOWA BUSINESS AND LICNESING
1111 CONSTITUTION AVE NW            324 25TH ST                                     TOM MILLER                              ECONOMIC DEVELOPMENT AUTHORITY
WASHINGTON DC 20224                 OGDEN UT 84401                                  HOOVER STATE OFFICER BLDG               1963 BELL AVE
                                                                                    1305 E WALNUT 2ND FLOOR                 DES MOINES IA 50315
                                                                                    DES MOINES IA 50319



000543P001-1448A-035                000699P001-1448A-035                            000606P001-1448A-035                    007570P002-1448A-035
IOWA DEPT OF NATURAL RESOURCES      IOWA DEPT OF REVENUE                            IOWA WORKFORCE DEVELOPMENT              IPX MID AMERICA INVESTORS LLC
502 E 9TH ST                        PO BOX 10471                                    DIRECTOR                                2 MID AMERICA PLZ STE 630
4TH FLOOR                           DES MOINES IA 50306-3457                        1000 EAST GRAND AVE                     OAKBROOK TERRACE IL 60181-4716
DES MOINES IA 50319-0034                                                            DES MOINES IA 50319




011523P001-1448A-035                007571P001-1448A-035                            000700P001-1448A-035                    003062P001-1448A-035
IVAN IRELAND MD                     IRON MOUNTAIN                                   IRS INTERNAL REVENUE SVC                IRV M LOWENBERG TREASURER
ADDRESS INTENTIONALLY OMITTED       PO BOX 3527                                     10TH ST AND PENNSYLVANIA AVE NW         26000 EVERGREEN RD
                                    STATION A                                       WASHINGTON DC 20530                     SOUTHFIELD MI 48076
                                    TORONTO ON M5W 3G4
                                    CANADA



003063P001-1448A-035                006876P001-1448A-035                            000432P001-1448A-035                    011524P001-1448A-035
J T SMALLWOOD TAX COLLECTOR         SCOTT JABEN MD                                  ASHLEY M JACOBCHICK                     KATHERINE ANNE JACOBS MD
ROOM 160 COURTHOUSE                 ADDRESS INTENTIONALLY OMITTED                   ADDRESS INTENTIONALLY OMITTED           ADDRESS INTENTIONALLY OMITTED
716 RICHARD ARRINGTON JR BLVD N
BIRMINGHAM AL 35203




011606P001-1448A-035                004917P001-1448A-035                            007572P001-1448A-035                    007573P001-1448A-035
JASON JACOBS MD                     JAMES KAO OPTHOMOLOGY                           JAMES MARK ESTEP                        JAX CONCOURSE PROPERTY LLC
COLORADO OPHTHALMOLOGY ASSOCIATES   ADDRESS INTENTIONALLY OMITTED                   114 STONEBROOK LOOP                     PO BOX 865722
ADDRESS INTENTIONALLY OMITTED                                                       ELIZABETHTON TN 37643                   ORLANDO FL 32886-5722




002710P001-1448A-035                011463P003-1448A-035                            011361P001-1448A-035                    001709P001-1448A-035
JAX CONCOURSE PROPERTY, LLC         MARTHA JAY MD                                   DAN JEFFERIES OD                        DAN L JEFFERIES
MELANIE MILLER                      ADDRESS INTENTIONALLY OMITTED                   ADDRESS INTENTIONALLY OMITTED           ADDRESS INTENTIONALLY OMITTED
PO BOX 865722
ORLANDO FL 32886-5722




000076P001-1448A-035                000048P001-1448A-035                            000077P001-1448A-035                    003064P001-1448A-035
JEFFERSON COUNTY SHERIFF'S OFFICE   JEFFERSON COUNTY TAX COLLECTOR                  JEFFERSON COUNTY TAX COLLECTOR          JEFFERSON PARISH SHERIFFS OFFICE
PO BOX 34570                        716 RICHARD ARRINGTON JR BLVD N RM 160          PO BOX 130                              SALES USE TAX DIVISION
LOUISVILLE KY 40232-4570            BIRMINGHAM AL 35203                             GRETNA LA 70054-0130                    PO BOX 248
                                                                                                                            GRETNA LA 70054-0020
                                            Case 20-11413-KBO                  Doc 277    Filed 07/07/20            Page 40 of 82
                                                                         LVI Intermediate Holdings, Inc. et al.
                                                                                    Exhibit Pages

Page # : 30 of 72                                                                                                                               06/29/2020 04:03:18 PM
005058P001-1448A-035                        004818P001-1448A-035                           004005P001-1448A-035                     003065P001-1448A-035
JEFFREY WASSERSTROM MD MEDICAL CORP DR PR   HUGH JELLIE MD                                 CLARK JENSEN OD                          JIM OVERTON TAX COLLECTOR
ADDRESS INTENTIONALLY OMITTED               ADDRESS INTENTIONALLY OMITTED                  ADDRESS INTENTIONALLY OMITTED            PO BOX 44009
                                                                                                                                    JACKSONVILLE FL 32231-4009




003630P001-1448A-035                        003048P001-1448A-035                           010088P001-1448A-035                     011382P001-1448A-035
BARBARA ALLANE JODOIN                       JOHN R AMES CTA                                JOHNSON AND JOHNSON CARE INC             JOHNSON AND JOHNSON VISION
ADDRESS INTENTIONALLY OMITTED               PO BOX 139066                                  5855 COLLECTION CTR DR                   PO BOX 9530
                                            DALLAS TX 75313-9066                           CHICAGO IL 60693-0058                    POSTAL STATION A
                                                                                                                                    TORONTO ON M5W 2K3
                                                                                                                                    CANADA



003066P001-1448A-035                        002594P001-1448A-035                           000075P001-1448A-035                     004572P001-1448A-035
JOHNSON CITY                                JOHNSON CITY RECORDER                          JOHNSON COUNTY TREASURER                 EUNICE CHANG JOHNSON
PO BOX 2227                                 PO BOX 2227                                    PO BOX 2902                              ADDRESS INTENTIONALLY OMITTED
JOHNSON CITY TN 37605-2227                  JOHNSON CITY TN 37605-2227                     SHAWNEE MISSION KS 66201-1302




005693P001-1448A-035                        010095P001-1448A-035                           011347P001-1448A-035                     011347S001-1448A-035
LAMIA JONES OD                              JONES WALKER LLP                               CLAUDIO JORDAN                           CLAUDIO JORDAN
ADDRESS INTENTIONALLY OMITTED               201 ST CHARLES AVE 5OTH FL                     HODGE AND LANGLEY LAW FIRM PC            HODGE AND LANGLEY LAW FIRM PC
                                            NEW ORLEANS LA 70170-5100                      CHARLES J HODGE                          T RYAN LANGLEY
                                                                                           229 MAGNOLIA ST                          229 MAGNOLIA ST
                                                                                           PO BOX 2765                              PO BOX 2765
                                                                                           SPARTANBURG SC 29304                     SPARTANBURG SC 29304


005316P001-1448A-035                        003067P001-1448A-035                           011650P001-1448A-035                     002669P001-1448A-035
JOSEPH A JANES OD PC                        JOSEPH LOPINTO SHERIFF AND TAX COLLECTOR       GEORGE JOSEPH MD                         JOSEPH P DAY REALTY CORP
ADDRESS INTENTIONALLY OMITTED               PO BOX 130                                     ADDRESS INTENTIONALLY OMITTED            RICHARD BRICKELL
                                            GRETNA LA 70054-0130                                                                    9 EAST 40TH ST
                                                                                                                                    NEW YORK NY 10016




003266P001-1448A-035                        004954P001-1448A-035                           005438P001-1448A-035                     011464P001-1448A-035
K+K VISION INC                              JANAE KADLEC                                   KAREN KADLER MD                          RINAT KALMAN OD
2024 FORD PKWY                              ADDRESS INTENTIONALLY OMITTED                  ADDRESS INTENTIONALLY OMITTED            ADDRESS INTENTIONALLY OMITTED
ST. PAUL MN 55116




002394P001-1448A-035                        011126P001-1448A-035                           000544P001-1448A-035                     000607P001-1448A-035
KANSAS ATTORNEY GENERAL                     KANSAS BUSINESS AND LICENSE                    KANSAS DEPT OF HEALTH AND ENVIRONMENT    KANSAS DEPT OF HUMAN RESOURCES
DEREK SCHMIDT                               534 S KANSAS AVE STE 1210                      JENNIFER NICHOLS                         SECRETARY
120 SW 10TH AVE                             TOPEKA KS 66603-3434                           2501 MARKET PL                           MILLS BUILDING
2ND FLOOR                                                                                  STE D                                    109 SW 9TH ST
TOPEKA KS 66612-1597                                                                       SALINA KS 67401                          4TH FLOOR
                                                                                                                                    TOPEKA KS 66612-1588
                                Case 20-11413-KBO                Doc 277    Filed 07/07/20           Page 41 of 82
                                                          LVI Intermediate Holdings, Inc. et al.
                                                                     Exhibit Pages

Page # : 31 of 72                                                                                                                 06/29/2020 04:03:18 PM
000701P001-1448A-035            002729P001-1448A-035                         003068P001-1448A-035                    004574P001-1448A-035
KANSAS DEPT OF REVENUE          KANSAS SECRETARY OF STATE                    KANSAS SECRETARY OF STATE               EVAN KAPLAN OD
915 SW HARRISON ST              MEMORIAL HALL 1ST FL                         MEMORIAL HALL 1ST FLOOR                 ADDRESS INTENTIONALLY OMITTED
TOPEKA KS 66625-9000            120 SW 10TH AVE                              120 SW 1OTH AVE
                                TOPEKA KS 66612-1594                         TOPEKA KS 66612-1594




011525P001-1448A-035            011465P001-1448A-035                         011526P001-1448A-035                    011527P001-1448A-035
MOHAMMED KARBASSI MD            SYED KARIM MD                                FATIMA KARIM OD                         SADIA KARIM OD
ADDRESS INTENTIONALLY OMITTED   ADDRESS INTENTIONALLY OMITTED                ADDRESS INTENTIONALLY OMITTED           ADDRESS INTENTIONALLY OMITTED




005637P001-1448A-035            011528P001-1448A-035                         011529P001-1448A-035                    010107P001-1448A-035
KLEINAU KARL DR PR              JEFFREY KARLIK MD                            DARYL KASWINKEL MD-OAP                  KATTEN MUCHIN ROSENMAN LLP
ADDRESS INTENTIONALLY OMITTED   ADDRESS INTENTIONALLY OMITTED                ADDRESS INTENTIONALLY OMITTED           2900 K ST NW
                                                                                                                     WASHINGTON DC 20007-5118




011629P001-1448A-035            011625P001-1448A-035                         003485P001-1448A-035                    003069P001-1448A-035
MICHAEL KAY MD                  JEAN KEAMY MD                                AMY KELMENSON MD                        KENNETH B PEIRCE TREASURER
RE MICHAEL KAY MD               RE JEAN KEAMY MD                             ADDRESS INTENTIONALLY OMITTED           2865 THORNHILLS SE
ADDRESS INTENTIONALLY OMITTED   ADDRESS INTENTIONALLY OMITTED                                                        GRAND RAPIDS MI 49546




002636P001-1448A-035            007574P001-1448A-035                         002395P001-1448A-035                    000545P001-1448A-035
KENNEY AVENUE LLC               KENNEY AVENUE LLC                            KENTUCKY ATTORNEY GENERAL               KENTUCKY DEPT FOR NATURAL RESOURCES
KATHY SIPPLE                    2715 DAMON ST                                DANIEL CAMERON                          LINDA POTTER
2715 DAMON ST                   EAU CLAIRE WI 54701                          700 CAPITOL AVE                         300 SOWER BLVD
EAU CLAIRE WI 54701                                                          CAPITAL BUILDING STE 118                FRANKFORT KY 40601-4311
                                                                             FRANKFORT KY 40601



000702P001-1448A-035            000546P001-1448A-035                         000547P001-1448A-035                    000608P001-1448A-035
KENTUCKY DEPT OF REVENUE        KENTUCKY ENVIRONMENTAL QUALITY COMMISSION    KENTUCKY FOR ENVIRONMENTAL PROTECTION   KENTUCKY LABOR CABINET
501 HIGH ST                     58 WILKINSON BLVD                            300 FAIR OAKS LN                        SECRETARY
FRANKFORT KY 40601-2103         FRANKFORT KY 40601                           FRANKFORT KY 40601                      1047 US HWY 127 SOUTH STE 4
                                                                                                                     FRANKFORT KY 40601




003070P001-1448A-035            002681P001-1448A-035                         007575P001-1448A-035                    006287P001-1448A-035
KENTUCKY STATE TREASURER        KENWOOD PLACE ONCE, LLC                      KENWOOD PLACE ONE LLC                   NAREH KESHISHYAN
KENTUCKY DEPT OF REVENUE        NEYER MANAGEMENT                             NEYER MANGEMENT                         ADDRESS INTENTIONALLY OMITTED
1050 US HWY 127 SOUTH           MARY SKWIERZ                                 3927 BROTHERTON RD STE 200
STE 100                         PO BOX 9037                                  CINCINNATI OH 45209
FRANKFORT KY 40601              CINCINNATI OH 45209
                                         Case 20-11413-KBO                   Doc 277   Filed 07/07/20              Page 42 of 82
                                                                     LVI Intermediate Holdings, Inc. et al.
                                                                                Exhibit Pages

Page # : 32 of 72                                                                                                                              06/29/2020 04:03:18 PM
003071P001-1448A-035                     010112P001-1448A-035                           005499P001-1448A-035                       007178P001-1448A-035
KEVIN JACOBS SALT LAKE COUNTY ASSESSOR   KEY ENTERPRISES LLC                            KAYVAN KEYHANI MD                          TAYLOR KEYS
2001 SOUTH STATE ST N2600                220 SOUTH 6TH ST STE 500                       ADDRESS INTENTIONALLY OMITTED              ADDRESS INTENTIONALLY OMITTED
SALT LAKE CITY UT 84190-1300             MINNEAPOLIS MN 55402




011630P001-1448A-035                     002658P001-1448A-035                           007576P001-1448A-035                       001003P001-1448A-035
ROBERT KEYSER MD                         KF PARENT II                                   KF PARENT II                               SAMIRA KHALIFA
RE ROBERT KEYSER MD                      MARK MCLEAN                                    55 CAMBRIDGE ST                            ADDRESS INTENTIONALLY OMITTED
ADDRESS INTENTIONALLY OMITTED            55 CAMBRIDGE ST                                BURLINGTON MA 01803
                                         BURLINGTON MA 01803




008877P001-1448A-035                     011619P001-1448A-035                           006273P001-1448A-035                       003756P001-1448A-035
RIYAD KHAMIS OD                          SAMEER KHAN MD                                 NADIA KHAN                                 BRIAN KI PER DIEM
ADDRESS INTENTIONALLY OMITTED            POLYCLINIC OPHTHALMOLGY                        ADDRESS INTENTIONALLY OMITTED              ADDRESS INTENTIONALLY OMITTED
                                         ADDRESS INTENTIONALLY OMITTED




011466P001-1448A-035                     000110P001-1448A-035                           003072P001-1448A-035                       004384P001-1448A-035
JEREMY KIEVAL MD                         KING COUNTY TREASURER                          KING COUNTY TREASURY                       DR CHARLES H KINNEY DR PR
ADDRESS INTENTIONALLY OMITTED            500 FOURTH AVE RM 600                          KING COUNTY STATE OF WASHINGTON            ADDRESS INTENTIONALLY OMITTED
                                         SEATTLE WA 98104-2340                          500 4TH AVE RM 600
                                                                                        SEATTLE WA 98104-2387




011530P001-1448A-035                     007577P001-1448A-035                           002638P001-1448A-035                       007578P001-1448A-035
MICAH KINNEY OD                          KIRKORIAN ENTERPRISES LLC                      KIRKORIAN ENTERPRISES, LLC                 KIRKPATRICK PLAZA LLC
ADDRESS INTENTIONALLY OMITTED            290 LOS GATOS-SARATOGA RD                      JOHN KIRKORIAN                             COLLIERS INTERNATIONAL
                                         LOS GATOS CA 95030                             290 SARATOGA-LOS GATOS RD                  1 ALLIED DR STE 1500
                                                                                        LOS GATOS CA 95030                         LITTLE ROCK AR 72202




011344P001-1448A-035                     004500P001-1448A-035                           010123P001-1448A-035                       011467P001-1448A-035
KIRKPATRICK PLAZA, LLC                   ELIZABETH KNIGHTON OD                          KNOWBE4 INC                                NARAE KO MD
FRIDAY ELDREDGE AND CLARK LLP            ADDRESS INTENTIONALLY OMITTED                  PO BOX 392286                              ADDRESS INTENTIONALLY OMITTED
DAVID D WILSON ESQ                                                                      PITTSBURGH PA 15251-9286
400 WEST CAPITOL AVE
STE 2000
LITTLE ROCK AR 72201


001005P001-1448A-035                     011613P001-1448A-035                           007458P001-1448A-035                       010127P001-1448A-035
JOSEPHINE KO                             STEVEN KOENIG MD                               WITHNEY M KORLEY PR                        KORN FERRY
ADDRESS INTENTIONALLY OMITTED            MEDICAL COLLEGE OF WISCONSIN EYE INSTITUTE     ADDRESS INTENTIONALLY OMITTED              1900 AVENUE OF THE STARS
                                         ADDRESS INTENTIONALLY OMITTED                                                             STE 2600
                                                                                                                                   LOS ANGELES CA 90067
                                Case 20-11413-KBO                 Doc 277    Filed 07/07/20          Page 43 of 82
                                                            LVI Intermediate Holdings, Inc. et al.
                                                                       Exhibit Pages

Page # : 33 of 72                                                                                                                 06/29/2020 04:03:18 PM
011651P001-1448A-035            000926P001-1448A-035                          004405P001-1448A-035                   007579P001-1448A-035
HOWARD KORNSTEIN MD             STEPHANIE A KOSTAKIS                          DR JOHN KOWNACKI DR PR                 KPB PARTNERS LLC
ADDRESS INTENTIONALLY OMITTED   ADDRESS INTENTIONALLY OMITTED                 ADDRESS INTENTIONALLY OMITTED          900 CIRCLE 75 PKWY STE 720
                                                                                                                     ATLANTA GA 30339




002670P001-1448A-035            011652P001-1448A-035                          004857P001-1448A-035                   001548P001-1448A-035
KPB PARTNERS, LLC               OSCAR KRANZ MD                                JABIN GREGORY KRASSIN                  KATIE KROONA
JOHN BARBER                     ADDRESS INTENTIONALLY OMITTED                 ADDRESS INTENTIONALLY OMITTED          ADDRESS INTENTIONALLY OMITTED
900 CIR 75 PKWY
STE 720
ATLANTA GA 30339



000879P001-1448A-035            011653P001-1448A-035                          005599P001-1448A-035                   008340P001-1448A-035
CHAD KRUEGER                    MATTHEW KRUGER MD                             KEVIN KURT                             JOCELYN KURYAN MD
ADDRESS INTENTIONALLY OMITTED   ADDRESS INTENTIONALLY OMITTED                 ADDRESS INTENTIONALLY OMITTED          ADDRESS INTENTIONALLY OMITTED




001433P001-1448A-035            011654P001-1448A-035                          007580P001-1448A-035                   011468P001-1448A-035
BRITTANY M KUZNIA               TERRY KWAK MD                                 KWC ACACIA COURT LLC                   WILLY KY MD
ADDRESS INTENTIONALLY OMITTED   ADDRESS INTENTIONALLY OMITTED                 BLDGID : P0000001                      ADDRESS INTENTIONALLY OMITTED
                                                                              PO BOX 82552
                                                                              GOLETA CA 93118-2552




005481P001-1448A-035            007931P001-1448A-035                          002330P001-1448A-035                   006328P001-1448A-035
KATHRYN LACHENMAN OD            DALE LADD OD                                  KRISTEN P LAMOREAU                     NICHOLAS DAVID LANCASTER
ADDRESS INTENTIONALLY OMITTED   LADD EYE CENTER                               ADDRESS INTENTIONALLY OMITTED          ADDRESS INTENTIONALLY OMITTED
                                ADDRESS INTENTIONALLY OMITTED




003073P001-1448A-035            003273P002-1448A-035                          011576P001-1448A-035                   011577P001-1448A-035
LARRY GADDES PCAC CTA           LASIK EDUCATION PLLC                          LASIK MANAGEMENT EDISON LLC            LASIK MANAGEMENT PHILADELPHIA LLC
904 S MAIN ST                   2302 COBBLE HILL TER                          CHIRAG SHAH MD                         CHIRAG SHAH MD
GEORGETOWN TX 78626-5829        SILVER SPRING MD 20902                        ADDRESS INTENTIONALLY OMITTED          ADDRESS INTENTIONALLY OMITTED




011334P001-1448A-035            011334S001-1448A-035                          011334S002-1448A-035                   011334S003-1448A-035
LASIK PLUS ET AL.               LASIK PLUS ET AL.                             LASIK PLUS ET AL.                      LASIK PLUS ET AL.
DINSMORE AND SCHOHL LLP         DINSMORE AND SCHOHL LLP                       DINSMORE AND SCHOHL LLP                DINSMORE AND SCHOHL LLP
WILLIAM J SEITZ III ESQ         JENNIFER ORR MITCHELL ESQ                     SETH A SCHWARTZ ESQ                    MATTHEW S AREND ESQ
255 EAST FIFTH ST               255 EAST FIFTH ST                             255 EAST FIFTH ST                      255 EAST FIFTH ST
STE 1900                        STE 1900                                      STE 1900                               STE 1900
CINCINNATI OH 45202             CINCINNATI OH 45202                           CINCINNATI OH 45202                    CINCINNATI OH 45202
                                Case 20-11413-KBO                   Doc 277   Filed 07/07/20            Page 44 of 82
                                                           LVI Intermediate Holdings, Inc. et al.
                                                                      Exhibit Pages

Page # : 34 of 72                                                                                                                   06/29/2020 04:03:18 PM
011335P001-1448A-035            011335S001-1448A-035                           007459P001-1448A-035                     006721P001-1448A-035
LASIK PLUS ET AL.               LASIK PLUS ET AL.                              WOOTEN LAURA                             ROMIE LAVOIE
MCDONALD HOPKINS                MCDONALD HOPKINS                               ADDRESS INTENTIONALLY OMITTED            ADDRESS INTENTIONALLY OMITTED
CHRISTOPHER B HOPKINS           CRAIG S DISTEL
505 SOUTH FLAGLER DR            505 SOUTH FLAGLER DR
STIE 300                        STE 300
WEST PALM BEACH FL 33401        WEST PALM BEACH FL 33401


008828P001-1448A-035            007582P001-1448A-035                           003343P003-1448A-035                     010161P001-1448A-035
POLIN LAY OD                    LAZ PARKING                                    LBC CREDIT PARTNERS III LP               LEDERER WESTON CRAIG PLC
ADDRESS INTENTIONALLY OMITTED   PARKING OFFICE                                 AS AGENT                                 118 THIRD AVE SE
                                11620 WILSHIRE BLVD                            555 E LANCASTER AVE STE 450              STE 700
                                LOS ANGELES CA 90025                           RADNOR PA 19087-5163                     CEDAR RAPIDS IA 52406-1927




000067P001-1448A-035            011578P001-1448A-035                           011469P001-1448A-035                     006037P001-1448A-035
LEE COUNTY TAX COLLECTOR        LEE FOFER MD                                   MICHELE LEE MD                           MATTHEW K LEE
PO BOX 1609                     DBA CHPPEWA VALLEY EYE CLINIC LTD              ADDRESS INTENTIONALLY OMITTED            ADDRESS INTENTIONALLY OMITTED
FORT MYERS FL 33902-1609        LEE HOFER MD
                                ADDRESS INTENTIONALLY OMITTED




007457P001-1448A-035            010165P001-1448A-035                           002335P001-1448A-035                     011655P001-1448A-035
WILSON LEE                      LEGALSHIELD                                    JOHN LEHR                                MARC LEIBOLE MD
ADDRESS INTENTIONALLY OMITTED   ONE PRE-PAID WAY                               ADDRESS INTENTIONALLY OMITTED            ADDRESS INTENTIONALLY OMITTED
                                ADA OK 74820




006754P001-1448A-035            008525P001-1448A-035                           007583P001-1448A-035                     011191P001-1448A-035
ROXANA RODRIGUEZ LEIJA          LEE LERNER OD                                  LESSING'S INC                            LEVEL 3 COMMUNICATIONS LLC
ADDRESS INTENTIONALLY OMITTED   ADDRESS INTENTIONALLY OMITTED                  3500 SUNRISE HWY                         PO BOX 910182
                                                                               BLDG 100 STE 100                         DENVER CO 80291-0182
                                                                               GREAT RIVER NY 11739




006592P001-1448A-035            011383P001-1448A-035                           007581P001-1448A-035                     004454P001-1448A-035
RICHARD LEVINSON MD             LEWIS BRISBOIS BISGAARD AND SMITH              LFAX LLC                                 EDDIE LI OD PC DR PR
ADDRESS INTENTIONALLY OMITTED   633 WEST 5TH ST                                7071 W COMMERCIAL BLVD STE 2A            ADDRESS INTENTIONALLY OMITTED
                                STE 4000                                       TAMARAC FL 33319
                                LOS ANGELES CA 90071




011531P001-1448A-035            011384P001-1448A-035                           003179P001-1448A-035                     011107P001-1448A-035
WONCHON LIN MD-OAP              LINCOLN FINANCIAL GROUP                        LINCOLN LIFE AND ANNUITY OF NY           LINCOLN MANAGEMENT
ADDRESS INTENTIONALLY OMITTED   1300 SOUTH CLINTON ST                          PO BOX 7247 0347                         LINCOLN PLAZA PO BOX 310300
                                FORT WAYNE IN 46802                            PHILADELPHIA PA 19170-0347               PROEPRTY: 016511
                                                                                                                        DES MOINES IA 50331-0300
                                           Case 20-11413-KBO                    Doc 277    Filed 07/07/20           Page 45 of 82
                                                                          LVI Intermediate Holdings, Inc. et al.
                                                                                     Exhibit Pages

Page # : 35 of 72                                                                                                                               06/29/2020 04:03:18 PM
011273P001-1448A-035                       003074P001-1448A-035                             010173P001-1448A-035                    011596P001-1448A-035
LINCOLN MANAGEMENT                         LINEBARGER GOGGAN BLAIR AND SAMPSON LLP          LINK SYSTEMS INC                        LITTLE ROCK EYE CLINIC
MADDIEHUNT                                 PO BOX 90128                                     ONE DOCK ST                             SEVERIN POULY MD
LINCOLN PLAZA PO BOX 310300                HARRISBURG PA 17109-0128                         STAMFORD CT 06902                       201 EXECUTIVE CT STE A
PROPERTY 016511                                                                                                                     LITTLE ROCK AR 72205
DES MOINES IA 50331-0300



010178P001-1448A-035                       010693P002-1448A-035                             010179P001-1448A-035                    011470P001-1448A-035
LITTLEFIELD FIRE AND SAFETY EQUIPMENT CO   SUSAN LITTLEFIELD OD                             LITURGICAL PUBLICATIONS                 THOMAS LITZINGER MD
613 WATTERSON TRL                          ADDRESS INTENTIONALLY OMITTED                    4560 EAST 71 ST                         ADDRESS INTENTIONALLY OMITTED
LOUISVILLE KY 40243                                                                         CUYAHOGA HEIGHTS OH 44105




011161P001-1448A-035                       011161S001-1448A-035                             011161S002-1448A-035                    011161S003-1448A-035
LLOYDS                                     LLOYDS                                           LLOYDS                                  LLOYDS
SYNDICATES 2623 623 AT LLOYDS              MARCIA WHISMAN                                   LILLIE SILVER AXELROD                   BEAZLEY USA SVC INC
85 GRACECHURCH ST                          120 E PALMETTO PK RD STE 300                     3475 PIEDMONT RD NE                     30 BATTERSON PK RD
LONDON EC3V 0AA                            BOCA RATON FL L 33432                            STE 800                                 FARMINGTON CT 06032
UNITED KINGDOM                                                                              ATLANTA GA 30305



011161S004-1448A-035                       011168P001-1448A-035                             011168S001-1448A-035                    011168S002-1448A-035
LLOYDS                                     LLOYDS                                           LLOYDS                                  LLOYDS
BEAZLEY GROUP                              85 GRACECHURCH ST                                MARKEL                                  H W HOLLINGER CANADA INC
550-55 UNIVERSITY AVE                      LONDON EC3V 0AA                                  1001 DE MAISONNEUVE BLVD WEST           2070-550 SHERBROOKE RUE O
TORONTO ON M5J 2H7                         UNITED KINGDOM                                   STE 310                                 MONTREAL QC H3A 1B9
CANADA                                                                                      MONTREAL QC H3A 3C8                     CANADA
                                                                                            CANADA


011169P002-1448A-035                       011385P001-1448A-035                             010183P001-1448A-035                    006715P001-1448A-035
LLOYDS                                     LLOYDS/ASCENT UNDERWRITING                       LM SVC CO INC                           ROCCO LOCCISANO OD
CFC UNDERWRITING LIMITED                   42 W 54TH ST                                     6809 A WESTFIELD AVE                    ADDRESS INTENTIONALLY OMITTED
85 GRACECHURCH ST                          #14                                              PENNSAUKEN NJ 08110
LONDON EC3V 0AA                            NEW YORK NY 10019
UNITED KINGDOM



007588P001-1448A-035                       002628P001-1448A-035                             000053P001-1448A-035                    003075P001-1448A-035
LOMA TEN BUSINESS PARK LP                  LOMA TEN BUSINESS PARK, LP                       LOS ANGELES COUNTY TAX COLLECTOR        LOS ANGELES COUNTY TAX COLLECTOR
EPTEX REAL ESTATE PARTNERS                 CHRISTOPHER STANLEY                              PO BOX 54027                            PO BOX 54888
214 E BALTIMORE DR                         214 E BALTIMORE DR                               LOS ANGELES CA 90054-0027               LOS ANGELES CA 90054-0888
EL PASO TX 79902                           EL PASO TX 79902




002396P001-1448A-035                       000548P001-1448A-035                             000703P001-1448A-035                    003076P001-1448A-035
LOUISIANA ATTORNEY GENERAL                 LOUISIANA DEPT OF ENVIRONMENTAL QUALITY          LOUISIANA DEPT OF REVENUE               LOUISIANA DEPT OF REVENUE
JEFF LANDRY                                LEGAL AFFAIRS DIVISION                           PO BOX 201                              PO BOX 201
PO BOX 94095                               GALVEZ BUILDING                                  617 NORTH 3RD ST                        BATON ROUGE LA 70821-0201
BATON ROUGE LA 70804-4095                  602 NORTH FIFTH ST                               BATON ROUGE LA 70821
                                           BATON ROUGE LA 70802
                                          Case 20-11413-KBO                    Doc 277   Filed 07/07/20            Page 46 of 82
                                                                   LVI Intermediate Holdings, Inc. et al.
                                                                              Exhibit Pages

Page # : 36 of 72                                                                                                                               06/29/2020 04:03:18 PM
000609P001-1448A-035                      011128P001-1448A-035                            009244P001-1448A-035                     011532P001-1448A-035
LOUISIANA DEPT OF WORK FORCE COMMISSION   LOUISIANA GEAUXBIZ                              LOUISVILLE JEFFERSON COUNTY              ALFRED LOVATO MD
SECRETARY                                 BUSINESS AND LICENSE                            METRO REVENUE COMM                       ADDRESS INTENTIONALLY OMITTED
1001 N 23RD ST                            8585 ARCHIVES AVE                               KARA MACKEY SPECIAL EVENTS
BATON ROUGE LA 70802                      BATON ROUGE LA 70809                            527 WEST JEFFERSON ST STE 101
                                                                                          LOUISVILLE KY 40202



004524P001-1448A-035                      000102P001-1448A-035                            006460P001-1448A-035                     004709P001-1448A-035
EMILY LOVE OD                             LUBBOCK CENTRAL APPRAISAL DISTRICT              PERRY LUCENTE OD                         GORDON LUI MD
ADDRESS INTENTIONALLY OMITTED             PO BOX 10568                                    ADDRESS INTENTIONALLY OMITTED            ADDRESS INTENTIONALLY OMITTED
                                          LUBBOCK TX 79408-3568




011242P001-1448A-035                      001385P001-1448A-035                            002341P001-1448A-035                     009312P001-1448A-035
LUMENIS FINANCIAL SOLUTIONS               JAVIER LUNA                                     SHAUNA B LUSHKO                          JAY M LUSTBADER
1111 OLD EAGLE SCHOOL RD                  ADDRESS INTENTIONALLY OMITTED                   ADDRESS INTENTIONALLY OMITTED            10687 QUARTERSTAFF RD
WAYNE PA 19087                                                                                                                     COLUMBIA MD 21044




005522P001-1448A-035                      000733P001-1448A-035                            002321P001-1448A-035                     006837P001-1448A-035
KELLY LY                                  CATHERINE L LYONS                               JONATHAN JAY LYTLE                       SARAH ESSAM MAASARANIDRPAY
ADDRESS INTENTIONALLY OMITTED             ADDRESS INTENTIONALLY OMITTED                   ADDRESS INTENTIONALLY OMITTED            ADDRESS INTENTIONALLY OMITTED




011471P001-1448A-035                      011579P001-1448A-035                            005011P001-1448A-035                     011350P001-1448A-035
AISHA MACEDO MD                           MACHAT PC                                       JEFFERY JOSEPH MACHAT                    STEWART MACLEOD
ADDRESS INTENTIONALLY OMITTED             JEFFERY MACHAT MD                               ADDRESS INTENTIONALLY OMITTED            MACKEY SMYE LLP
                                          ADDRESS INTENTIONALLY OMITTED                                                            IAN A BRISBIN
                                                                                                                                   2 HAYMARKET ST
                                                                                                                                   HAMILTON ON L8N 1G7
                                                                                                                                   CANADA


003077P001-1448A-035                      002600P001-1448A-035                            010194P001-1448A-035                     004578P001-1448A-035
MACPRACTICE INC                           MADISON CITY TREASURER                          MADRIVO MEDIA LLC                        EVEENA MAHAL
233 N 8TH ST                              PO BOX 2999                                     3889 S EASTERN AVE                       ADDRESS INTENTIONALLY OMITTED
STE 300                                   MADISON WI 53701-2999                           LAS VEGAS NV 89169
LINCOLN NE 68508




007164P001-1448A-035                      003180P001-1448A-035                            011614P001-1448A-035                     002690P001-1448A-035
TANIA MALARA                              MANAGEMENT PLUS                                 MICHAEL MANNING JR MD                    MAPS 1801 K STREET, LLC
ADDRESS INTENTIONALLY OMITTED             2222 SEDWICK RD                                 MICHAEL MANNING JR MD                    YUNICA THOMPSON
                                          DURHAM NC 27713                                 ADDRESS INTENTIONALLY OMITTED            PO BOX 419062
                                                                                                                                   BOSTON MA 02241-9062
                                               Case 20-11413-KBO                 Doc 277   Filed 07/07/20         Page 47 of 82
                                                                       LVI Intermediate Holdings, Inc. et al.
                                                                                  Exhibit Pages

Page # : 37 of 72                                                                                                                                  06/29/2020 04:03:18 PM
003078P001-1448A-035                           003682P001-1448A-035                         010211P004-1448A-035                        003431P001-1448A-035
MARION COUTY TREASURER                         BEVRERLY L MARK                              MARKETING ARCHITECTS INC                    ALLISE MARKOWSKI DR PR
PO BOX 6145                                    ADDRESS INTENTIONALLY OMITTED                BETH QUARBERG                               ADDRESS INTENTIONALLY OMITTED
INDIANAPOLIS IN 46206-6145                                                                  110 CHESHIRE LN
                                                                                            MINNEAPOLIS MN 55305




010213P001-1448A-035                           011472P001-1448A-035                         010215P001-1448A-035                        003406P001-1448A-035
MARLIN BUSINESS BANK                           JENNIFER MARQUES OD                          MARSHALL DENNEHEY WARNER                    ALEXANDER MARTIN
PO BOX 13604                                   ADDRESS INTENTIONALLY OMITTED                COLEMAN AND GOGGIN PC                       ADDRESS INTENTIONALLY OMITTED
PHILADELPHIA PA 19101-3604                                                                  2000 MARKET ST
                                                                                            STE 2300
                                                                                            PHILADELPHIA PA 19103



001036P001-1448A-035                           000267P001-1448A-035                         011656P001-1448A-035                        000755P001-1448A-035
CHRISTINA MARTIN                               ROBIN M MARTIN                               J ALBERTO MARTINEZ MD                       JESUS MARTINEZ
ADDRESS INTENTIONALLY OMITTED                  ADDRESS INTENTIONALLY OMITTED                ADDRESS INTENTIONALLY OMITTED               ADDRESS INTENTIONALLY OMITTED




002397P001-1448A-035                           003079P001-1448A-035                         003080P001-1448A-035                        000610P001-1448A-035
MARYLAND ATTORNEY GENERAL                      MARYLAND COMPTROLLER OF THE TREASURY         MARYLAND DEPT OF ASSESSMENTS AND TAXATION   MARYLAND DEPT OF LABOR
BRIAN FROSH                                    301 WEST PRESTON ST                          PO BOX 17052                                LICENSING AND REGULATION
200 ST PAUL PL                                 BALTIMORE MD 21201-2383                      BALTIMORE MD 21297-1052                     SECRETARY
BALTIMORE MD 21202-2022                                                                                                                 500 N CALVERT ST STE 401
                                                                                                                                        BALTIMORE MD 21202



011132P001-1448A-035                           000549P001-1448A-035                         000550P001-1448A-035                        002398P001-1448A-035
MARYLAND DEPT OF LABOR                         MARYLAND DEPT OF NATURAL RESOURCES           MARYLAND DEPT OF THE ENVIRONMENT            MASSACHUSETTS ATTORNEY GENERAL
DIV OF OCCUPATIONAL PROFESSIONAL LICENSING     580 TAYLOR AVE                               1800 WASHINTON BLVD                         MAURA HEALY
500 NORTH CALVERT ST 3RD FL                    TAWES STATE OFFICE BUILDING                  BALTIMORE MD 21230                          ONE ASHBURTON PL
BALTIMORE MD 21202                             ANNAPOLIS MD 21401                                                                       BOSTON MA 02108-1698




000551P001-1448A-035                           000611P001-1448A-035                         005097P001-1448A-035                        000195P001-1448A-035
MASSACHUSETTS DEPT OF ENVIRONMENT PROTECTION   MASSACHUSETTS DEPT OF LABOR AND              JENNIFER MAYER                              NIMA MAZHARI
ONE WINTER ST                                  WORK FORCE DEVELOPMENT                       ADDRESS INTENTIONALLY OMITTED               ADDRESS INTENTIONALLY OMITTED
BOSTON MA 02108                                DIRECTOR
                                               1 ASHBURTON PL RM 2112
                                               BOSTON MA 02108



007240P001-1448A-035                           000338P001-1448A-035                         011605P001-1448A-035                        003279P001-1448A-035
THOMAS MCALEAR OD                              KISHANNE MCCALLA-DALLAWAY                    TERRENCE MCCANNA MD                         MCDONALD EYE CARE ASSOCIATES
ADDRESS INTENTIONALLY OMITTED                  ADDRESS INTENTIONALLY OMITTED                CHIPPEWA VALLEY EYE CLINIC                  20094 KENWOOD TRL
                                                                                            ADDRESS INTENTIONALLY OMITTED               LAKEVILLE MN 55044
                                   Case 20-11413-KBO                Doc 277    Filed 07/07/20            Page 48 of 82
                                                              LVI Intermediate Holdings, Inc. et al.
                                                                         Exhibit Pages

Page # : 38 of 72                                                                                                                    06/29/2020 04:03:18 PM
011657P001-1448A-035               008968P001-1448A-035                         005623P001-1448A-035                     005871P001-1448A-035
MARGUERITE MCDONALD MD             SCOTT MCDOUGAL OD                            KIM MCDOWELL OD                          MALLORY MCGUIRE OD INC DR PR
ADDRESS INTENTIONALLY OMITTED      ADDRESS INTENTIONALLY OMITTED                ADDRESS INTENTIONALLY OMITTED            ADDRESS INTENTIONALLY OMITTED




005249P001-1448A-035               005553P001-1448A-035                         010235P001-1448A-035                     011621P001-1448A-035
JOHN MCHALE OD                     KENNETH M MCKENZIE                           MCKESSON                                 BRIAN MCKILLOP MD
ADDRESS INTENTIONALLY OMITTED      ADDRESS INTENTIONALLY OMITTED                PO BOX 98347                             RE BRIAN MCKILLOP MD
                                                                                CHICAGO IL 60693                         ADDRESS INTENTIONALLY OMITTED




000225P001-1448A-035               002375P001-1448A-035                         010238P001-1448A-035                     003573P001-1448A-035
ROZELL M MCLIN                     KENNETH MCMACKIN                             MD MEDICAL MARKETING-USE VGH ONLY        ANTHONY LOMBARDO MD
ADDRESS INTENTIONALLY OMITTED      ADDRESS INTENTIONALLY OMITTED                1180 DRUMMOND #400                       ADDRESS INTENTIONALLY OMITTED
                                                                                MONTREAL QC H3G 2S1
                                                                                CANADA




000085P001-1448A-035               011386P001-1448A-035                         003083P001-1448A-035                     011597P001-1448A-035
MECKLENBURG COUNTY TAX COLLECTOR   MEDIA6DEGREES INC                            MEDICAL BOARD OF CALIFORNIA              MEDICAL COLLEGE OF WISCONSIN, EYE INSTITUTE
PO BOX 71063                       PO BOX 347730                                STATE OF CALIFORNIA                      STEVEN KOENIG MD
CHARLOTTE NC 28272-1063            PITTSBURGH PA 15251-4730                     DEPT OF CONSUMER AFFAIRS                 925 NORTH 87TH ST
                                                                                2005 EVERGREEN ST                        MILWAUKEE WI 53226
                                                                                STE 1200
                                                                                SACRAMENTO CA 94258-0520


010248P001-1448A-035               000310P001-1448A-035                         003592P001-1448A-035                     005065P001-1448A-035
MEDPRO GROUP                       LISA A MELAMED                               ARBI MELIKIAN                            JENINE MELKO
5814 REED RD                       ADDRESS INTENTIONALLY OMITTED                ADDRESS INTENTIONALLY OMITTED            ADDRESS INTENTIONALLY OMITTED
FORT WAYNE IN 46835




004401P001-1448A-035               006091P001-1448A-035                         000096P001-1448A-035                     010252P001-1448A-035
DR JEFFERY MELLOR DR PR            MELISSA MELOTT                               MEMPHIS CITY TREASURER                   MERCER HEALTH AND BENEFITS ADMINISTRATION LLC
ADDRESS INTENTIONALLY OMITTED      ADDRESS INTENTIONALLY OMITTED                PO BOX 185                               MERCER HEALTH AND ADMINISTRATION LLC
                                                                                MEMPHIS TN 38101-0185                    PO BOX 4186
                                                                                                                         CAROL STREAM IL 60197-4186




011387P001-1448A-035               010257P001-1448A-035                         011658P001-1448A-035                     010258P001-1448A-035
MERCER LLC                         MESALABS                                     SETH MESKIN MD                           MESSAGE MEDIA USA INC
PO BOX 4186                        12100 W 6TH AVE                              ADDRESS INTENTIONALLY OMITTED            461 PACIFIC AVE
CAROL STREAM IL 60197-4186         LAKEWOOD CO 80228                                                                     SAN FRANCISCO CA 94133
                                       Case 20-11413-KBO                 Doc 277   Filed 07/07/20          Page 49 of 82
                                                                 LVI Intermediate Holdings, Inc. et al.
                                                                            Exhibit Pages

Page # : 39 of 72                                                                                                                      06/29/2020 04:03:18 PM
003181P001-1448A-035                   003081P001-1448A-035                         001401P001-1448A-035                   004490P001-1448A-035
METLIFE GROUP BENEFITS                 METROPOLITAN TRUSTEE                         KIMBERLEY M MEYER                      ELIZABETH ANN MEYERS
METLIFE SMALL BUSINESS CENTER          PO BOX 305012                                ADDRESS INTENTIONALLY OMITTED          ADDRESS INTENTIONALLY OMITTED
BOX# 804466                            NASHVILLE TN 37230-5012
811 MAIN ST 7TH FLOOR
KANSAS CITY MO 64180-4466



000068P001-1448A-035                   003082P001-1448A-035                         003084P001-1448A-035                   004237P001-1448A-035
MIAMI-DADE COUNTY TAX COLLECTOR        MIAMI-DADE COUNTY TAX COLLECTOR              MIAMI-DADE FIRE RESCUE DEPT            DAWN OSHEA MICHAEL OD
200 NW 2ND AVE                         PO BOX 13701                                 9300 NW 41 ST                          ADDRESS INTENTIONALLY OMITTED
MIAMI FL 33128-1733                    MIAMI FL 33101-3701                          DORAL FL 33178-2424




006188P001-1448A-035                   002399P001-1448A-035                         000612P001-1448A-035                   000552P001-1448A-035
MICHAEL S SOLOMON DO LLC DR PR         MICHIGAN ATTORNEY GENERAL                    MICHIGAN DEPT OF ENERGY LABOR AND      MICHIGAN DEPT OF ENVIRONMENTAL QUALITY
ADDRESS INTENTIONALLY OMITTED          DANA NESSEL                                  ECONOMIC GROWTH DIRECTOR               525 WEST ALLEGAN ST
                                       PO BOX 30212                                 OTTAWA BUILDING                        PO BOX 30473
                                       525 W OTTAWA ST                              611 WEST OTTAWA                        LANSING MI 48909-7973
                                       LANSING MI 48909-0212                        PO BOX 30004
                                                                                    LANSING MI 48909


000704P001-1448A-035                   010268P001-1448A-035                         011388P001-1448A-035                   010269P001-1448A-035
MICHIGAN DEPT OF TREASURY              MICROSOFT CORPORATE                          MICROSOFT GREAT PLAINS DYNAMICS        MICROSPECIALTIES LLC
TREASURY BUILDING                      PO BOX 842103                                ONE MICROSOFT WAY                      430 SMITH ST
LANSING MI 48922                       DALLAS TX 75282-2103                         REDMOND WA 98052-6399                  MIDDLETOWN CT 06457




011343P001-1448A-035                   010281P001-1448A-035                         011659P001-1448A-035                   003902P001-1448A-035
DIANE MIKLANCIC                        MILLER BONDED INC                            RUTH MILLER MD                         CHARLES MILLER OD
VAN SICLEN STOCKS AND FIRKINS          4538 MCLEOD NE                               ADDRESS INTENTIONALLY OMITTED          ADDRESS INTENTIONALLY OMITTED
TYLER K FIRKINS                        ALBUQUERQUE NM 87109
721 45TH ST NE
AUBURN WA 98002-1381



003894P001-1448A-035                   000496P001-1448A-035                         009240P001-1448A-035                   002400P001-1448A-035
CHARLES DAVID MILLER OD                MINISTER OF JUSTICE AND                      MINISTRY OF FINANCE                    MINNESOTA ATTORNEY GENERAL
ADDRESS INTENTIONALLY OMITTED          ATTORNEY GENERAL OF CANADA                   33 KING ST WEST                        KEITH ELLISON
                                       DAVID LAMETTI                                PO BOX 647                             1400 BREMER TOWER
                                       284 WELLINGTON ST                            OSHAWA ON L1H 8X3                      445 MINNESOTA ST
                                       OTTAWA ON K1A 0H8                            CANADA                                 ST. PAUL MN 55101-2131
                                       CANADA


000613P001-1448A-035                   000553P001-1448A-035                         000705P001-1448A-035                   002722P001-1448A-035
MINNESOTA DEPT OF LABOR AND INDUSTRY   MINNESOTA DEPT OF NATURAL RESOURCES          MINNESOTA DEPT OF REVENUE              MINNESOTA DEPT OF REVENUE
COMMISSIONER                           500 LAFAYETTE RD                             600 NORTH ROBERT ST                    MAIL STATION 1765
443 LAFAYETTE RD N                     ST. PAUL MN 55155-4040                       ST. PAUL MN 55146                      ST. PAUL MN 55145-1765
ST. PAUL MN 55155
                                Case 20-11413-KBO                   Doc 277   Filed 07/07/20          Page 50 of 82
                                                          LVI Intermediate Holdings, Inc. et al.
                                                                     Exhibit Pages

Page # : 40 of 72                                                                                                                   06/29/2020 04:03:18 PM
003085P001-1448A-035            000554P001-1448A-035                           003086P001-1448A-035                    011159P001-1448A-035
MINNESOTA PARTNERSHIP TAX       MINNESOTA POLLUTION CONTROL AGENCY             MINNESOTA REVENUE                       MINNESOTA REVENUE
MAIL STOP 1760                  500 LAFAYETTE RD                               600 NORTH ROBERT ST                     MINNESOTA CARE TAXES
ST PAUL MN 55145-1760           ST. PAUL MN 55155-4194                         ST PAUL MN 55101                        MAIL STATION 6100
                                                                                                                       600 NORTH ROBERT STREET
                                                                                                                       ST PAUL MN 55146-6100



002401P001-1448A-035            000555P001-1448A-035                           000556P001-1448A-035                    000706P001-1448A-035
MISSOURI ATTORNEY GENERAL       MISSOURI DEPT OF CONSERVATION                  MISSOURI DEPT OF NATURAL RESOURCES      MISSOURI DEPT OF REVENUE
ERIC SCHMITT                    2901 W TRUMAN BLVD                             PO BOX 176                              HARRY S TRUMAN STATE OFFICE BUILDING
SUPREME COURT BLDG              JEFFERSON CITY MO 65109                        1101 RIVERSIDE DR                       301 WEST HIGH ST
207 W HIGH ST                                                                  JEFFERSON CITY MO 65102                 JEFFERSON CITY MO 65101
JEFFERSON CITY MO 65101



003087P001-1448A-035            011135P001-1448A-035                           000614P001-1448A-035                    003182P001-1448A-035
MISSOURI DEPT OF REVENUE        MISSOURI DIV OF PROFESSIONAL REGISTRATION      MISSOURI LABOR AND INDUSTRIAL           MMIC INSURANCE INC
PO BOX 3365                     3605 MISSOURI BLVD                             RELATIONS COMMISSION                    PO BOX 86
JEFFERSON CITY MO 65105-3365    PO BOX 1335                                    DIRECTOR                                SDS 12-0740
                                JEFFERSON CITY MO 65102-1335                   3315 WEST TRUMAN BLVD ROOM 214          MINNEAPOLIS MN 55486-0740
                                                                               PO BOX 504
                                                                               JEFFERSON CITY MO 65102-0599


011179P002-1448A-035            011179S001-1448A-035                           010294P001-1448A-035                    001339P001-1448A-035
CAROL MOCABY                    CAROL MOCABY                                   MODUS DIRECT LLC                        WASIM MOHSINI
BILL T WALKER ESQ               LAW OFFICE OF JAMES E PARROT                   1343 MAIN ST                            ADDRESS INTENTIONALLY OMITTED
ADDRESS INTENTIONALLY OMITTED   JAMES E. PARROT                                STE 600
                                ADDRESS INTENTIONALLY OMITTED                  SARASOTA FL 34236




001906P001-1448A-035            003428P001-1448A-035                           011660P001-1448A-035                    002602P001-1448A-035
SELENA M MOJICA                 ALLEN MOK OD                                   PERRY MOLLICK MD                        MONEYDART GLOBAL SVC INC
ADDRESS INTENTIONALLY OMITTED   ADDRESS INTENTIONALLY OMITTED                  ADDRESS INTENTIONALLY OMITTED           AJIT PAUL
                                                                                                                       1000 WOODBRIDGE CTR DR
                                                                                                                       WOODBRIDGE NJ 07095




007589P001-1448A-035            002402P001-1448A-035                           000557P001-1448A-035                    000615P001-1448A-035
MONEYDART GLOBAL SVC INC        MONTANA ATTORNEY GENERAL                       MONTANA DEPT OF ENVIRONMENTAL QUALITY   MONTANA DEPT OF LABOR AND INDUSTRY
1000 WOODBRIDGE CTR DR          TIM FOX                                        LEE METCALF BUILDING                    COMMISSIONER
WOODBRIDGE NJ 07095             215 N SANDERS THIRD FLOOR                      1520 E SIXTH AVE                        PO BOX 1728
                                JUSTICE BUILDING                               HELENA MT 59620-0901                    HELENA, MT 59624
                                HELENA MT 59620-1401



000707P001-1448A-035            000558P001-1448A-035                           011136P001-1448A-035                    000080P001-1448A-035
MONTANA DEPT OF REVENUE         MONTANA NATURAL RESOURCES INFORMATION          MONTANA OFFICE OF TOURISM AND           MONTGOMERY COUNTY MD
5 SOUTH LAS CHANCE GULCH        1515 EAST 6TH AVE                              BUSINESS DEVELOPMENT                    PO BOX 824860
HELENA MT 59860                 PO BOX 201800                                  301 S PK AVE                            PHILADELPHIA PA 19182-4860
                                HELENA MT 59620-1800                           PO BOX 200533
                                                                               HELENA MT 59620-0501
                                          Case 20-11413-KBO                 Doc 277   Filed 07/07/20             Page 51 of 82
                                                                     LVI Intermediate Holdings, Inc. et al.
                                                                                Exhibit Pages

Page # : 41 of 72                                                                                                                              06/29/2020 04:03:18 PM
007584P001-1448A-035                      004408P001-1448A-035                         006922P001-1448A-035                      004805P001-1448A-035
MONUMENT PARKING                          DR JUDSON MOON                               SHANNON MOORE OD                          HOLLY MOOSE
1828 L ST NW                              HADDONFIELD VISION                           ADDRESS INTENTIONALLY OMITTED             ADDRESS INTENTIONALLY OMITTED
STE 501                                   ADDRESS INTENTIONALLY OMITTED
WASHINGTON DC 20036




006704P001-1448A-035                      010300P002-1448A-035                         011473P001-1448A-035                      007585P001-1448A-035
ROBERT TODD MORASON DR PR                 MORIA INC                                    MELINA MORKIN MD                          MORNINGSTAR STORAGE
ADDRESS INTENTIONALLY OMITTED             WILLIAM CASHMAN                              ADDRESS INTENTIONALLY OMITTED             12118 N PENN
                                          1050 CROSS KEYS DR                                                                     OKLAHOMA CITY OK 73120
                                          DOYLESTOWN PA 18902




002706P001-1448A-035                      007586P001-1448A-035                         002356P001-1448A-035                      000148P001-1448A-035
MORRISON ROXBOROOUGH PROPERTIES NC, LLC   MORRISON ROXBOROUGH PROPERTIES NC LLC        DANA MORSCHAUSER-BRUNO                    SAMANTHA R MOSLEY
BRITTANY HAYDEN                           PO BOX 845507                                ADDRESS INTENTIONALLY OMITTED             ADDRESS INTENTIONALLY OMITTED
PO BOX 845507                             BOSTON MA 02284-5507
BOSTON MA 02284-5507




011474P001-1448A-035                      002285P001-1448A-035                         003363P001-1448A-035                      003612P001-1448A-035
HART MOSS MD                              MELANIE K MOSS                               ADAM MOTACEK OD                           ASHLEY MOTACEK
ADDRESS INTENTIONALLY OMITTED             ADDRESS INTENTIONALLY OMITTED                ADDRESS INTENTIONALLY OMITTED             ADDRESS INTENTIONALLY OMITTED




008156P001-1448A-035                      007587P001-1448A-035                         002607P001-1448A-035                      007590P001-1448A-035
GILBERT MRAZ OD                           MRES PENN HOLDINGS LLC                       MRES PENN HOLDINGS, LLC                   MSD-DV SAN BRUNO LLC
ADDRESS INTENTIONALLY OMITTED             PO BOX 6180                                  LACY SHOWERS                              9130 S DADELAND BLVD
                                          BUILDING ID HAG001                           11595 N MERIDIAN ST                       STE 1528
                                          HICKSVILLE NY 11802-6180                     CARMEL IN 46032                           MIAMI FL 33156




010307P001-1448A-035                      011661P001-1448A-035                         002606P001-1448A-035                      000867P001-1448A-035
MTBC ACQUISITION CORP                     ANANTH MUDGIL MD                             CHRISTIAN AND BLANCA MUNIVE               DAVID J MURPHY OD PC
BOX 83446                                 ADDRESS INTENTIONALLY OMITTED                CLAUDIA BRAVO                             ADDRESS INTENTIONALLY OMITTED
WOBURN MA 01813-3446                                                                   11441 FOOTHILL RD
                                                                                       RANCHO CUCAMONGA CA 91730




011533P003-1448A-035                      011475P001-1448A-035                         004676P001-1448A-035                      011351P001-1448A-035
JAMES MUSE OD                             VALLIAMMAI MUTHAPPAN MD                      GEORGE NAGY                               BARBARA NANNA
ADDRESS INTENTIONALLY OMITTED             ADDRESS INTENTIONALLY OMITTED                ADDRESS INTENTIONALLY OMITTED             STERLING LAW FIRM
                                                                                                                                 4790 DEWEY DR
                                                                                                                                 FAIR OAKS CA 95628
                                        Case 20-11413-KBO                  Doc 277    Filed 07/07/20          Page 52 of 82
                                                                     LVI Intermediate Holdings, Inc. et al.
                                                                                Exhibit Pages

Page # : 42 of 72                                                                                                                         06/29/2020 04:03:18 PM
003088P001-1448A-035                    003168P001-1448A-035                           004585P001-1448A-035                    011162P001-1448A-035
NAPLES PHYSICIAN HOSPITAL               NAS INSURANCE AGENCY                           FARHAD NASEH MD                         NATIONAL FIRE AND MARINE INSURANCE CO
851 5TH AVE N                           16501 VENTURA BLVD STE 200                     ADDRESS INTENTIONALLY OMITTED           1314 DOUGLAS ST STE 1400
S #201                                  ENCINO CA 91436                                                                        OMAHA NE 68102
NAPLES FL 34102




011162S001-1448A-035                    011162S002-1448A-035                           011162S003-1448A-035                    011162S004-1448A-035
NATIONAL FIRE AND MARINE INSURANCE CO   NATIONAL FIRE AND MARINE INSURANCE CO          NATIONAL FIRE AND MARINE INSURANCE CO   NATIONAL FIRE AND MARINE INSURANCE CO
MARCIA WHISMAN                          LILLIE SILVER AXELROD                          MEDPRO GROUP                            CRC INSURANCE SVC INC
120 E PALMETTO PK RD STE 300            3475 PIEDMONT RD NE                            5814 REED RD                            5555 TRIANGLE PKWY STE 400
BOCA RATON FL L 33432                   STE 800                                        FORT WAYNE IN 46835                     NORCROSS GA 30092
                                        ATLANTA GA 30305



011171P001-1448A-035                    011171S001-1448A-035                           011171S002-1448A-035                    011171S003-1448A-035
NATIONWIDE                              NATIONWIDE                                     NATIONWIDE                              NATIONWIDE
7 WORLD TRADE CENTER                    WILLIS OF NEW YORK INC                         AIG SPECIALTY INSURANCE CO              WESTCHESTER FIRE INSURANCE CO
250 GREENWICH ST 37TH FLOOR             200 LIBERTY ST                                 80 PINE ST                              1201 PEACHTREE ST NE
NEW YORK NY 10007                       BROOKFIELD PL                                  NEW YORK NY 10005                       ATLANTA GA 30361
                                        NEW YORK NY 10281



010320P001-1448A-035                    011476P001-1448A-035                           011633P001-1448A-035                    001535P001-1448A-035
NATIONWIDE BUSINESS CONCEPTS            ALANNA NATTIS DO                               RICHARD NATTIS MD                       REBECCA NAVARRO
1439 W CHAPMAN AVE #64                  ADDRESS INTENTIONALLY OMITTED                  RICHARD NATTIS MD                       ADDRESS INTENTIONALLY OMITTED
ORANGE CA 92868                                                                        ADDRESS INTENTIONALLY OMITTED




003089P001-1448A-035                    003044P002-1448A-035                           002403P001-1448A-035                    000559P001-1448A-035
NCC                                     NE- DOUGLAS COUNTY TREASURER                   NEBRASKA ATTORNEY GENERAL               NEBRASKA DEPT OF ENVIRONMENTAL QUALITY
PO BOX 9156                             DOUGLAS COUNTY ATTORNEYS OFFICE                DOUG PETERSON                           1200 'N' ST STE 400
ALEXANDRIA VA 22304-0156                TIMOTHY DOLAN                                  2115 STATE CAPITOL                      PO BOX 98922
                                        909 CIVIC CENTER 1819 FARNAM ST                LINCOLN NE 68509-8920                   LINCOLN NE 68509-8922
                                        OMAHA NE 68183



000616P001-1448A-035                    003090P001-1448A-035                           000708P001-1448A-035                    011139P001-1448A-035
NEBRASKA DEPT OF LABOR                  NEBRASKA DEPT OF LABOR                         NEBRASKA DEPT OF REVENUE                NEBRASKA SECRETARY OF STATE
COMMISSIONER                            PO BOX 94818                                   301 CENTENNIAL MALL SOUTH               BUSINESS AND LICNESE
550 SOUTH 16TH ST                       LINCOLN NE 68509-4818                          2ND FLOOR                               STATE CAPITOL 1445 K ST
ADMINISTRATIVE OFFICE                                                                  LINCOLN NE 68509-4818                   STE 2300
LINCOLN NE 68509                                                                                                               LINCOLN NE 68509



008688P001-1448A-035                    011662P001-1448A-035                           011534P001-1448A-035                    010324P001-1448A-035
MICHAEL NEGREY                          SARAH NEHLS MD                                 BRETT NELSON MD                         NELSON MULLINS RILEY AND SCARBOROUGH LLP
ADDRESS INTENTIONALLY OMITTED           ADDRESS INTENTIONALLY OMITTED                  ADDRESS INTENTIONALLY OMITTED           PO BOX 11009
                                                                                                                               COLUMBIA SC 29211-1009
                                              Case 20-11413-KBO                  Doc 277    Filed 07/07/20           Page 53 of 82
                                                                           LVI Intermediate Holdings, Inc. et al.
                                                                                      Exhibit Pages

Page # : 43 of 72                                                                                                                                   06/29/2020 04:03:18 PM
005070P001-1448A-035                          005616P001-1448A-035                           008924P001-1448A-035                      006416P001-1448A-035
JENNA NELSON OD                               KIERSTEN NELSON OD                             RYAN NELSON OD                            PATRICK W NELSON
ADDRESS INTENTIONALLY OMITTED                 ADDRESS INTENTIONALLY OMITTED                  ADDRESS INTENTIONALLY OMITTED             ADDRESS INTENTIONALLY OMITTED




010325P001-1448A-035                          010326P001-1448A-035                           011477P001-1448A-035                      010327P001-1448A-035
NEOFUNDS BY NEOPOST                           NEOPOST USA INC                                ASHER NEREN MD                            NEUSTAR INFO SVC INC
PO BOX 6813                                   PO BOX 6813                                    ADDRESS INTENTIONALLY OMITTED             BANK OF AMERICA
CAROL STREAM IL 60197-6813                    MAIL FINANCE                                                                             PO BOX 742000
                                              CAROL STREAM IL 60197-6813                                                               ATLANTA GA 30374-2000




002404P001-1448A-035                          000560P001-1448A-035                           000709P001-1448A-035                      003091P001-1448A-035
NEVADA ATTORNEY GENERAL                       NEVADA DEPT OF                                 NEVADA DEPT OF TAXATION                   NEVADA DEPT OF TAXATION
AARON FORD                                    CONSERVATION AND NATURAL RESOURCES             1550 E COLLEGE PKWY                       PO BOX 7165
OLD SUPREME COURT BLDG                        901 S STEWART                                  CARSON CITY NV 89706                      SAN FRANCISCO CA 94120-7165
100 N CARSON ST                               STE 1003
CARSON CITY NV 89701                          CARSON CITY NV 89701



000561P001-1448A-035                          000562P001-1448A-035                           000617P001-1448A-035                      011142P001-1448A-035
NEVADA DIVISION OF ENVIRONMENT PROTECTION     NEVADA DIVISION OF FORESTRY                    NEVADA OFFICE OF THE LABOR COMMISSIONER   NEVADA SECRETARY OF STATE
901 S STEWART                                 2478 FAIRVIEW DR                               COMMISSIONER                              BUSINESS AND LICNESE
STE 1003                                      CARSON CITY NV 89701                           555 E WASHINGTON AVE STE 4100             NEVADA STATE CAPITOL BUILDING
CARSON CITY NV 89701-5249                                                                    LAS VEGAS NV 89101                        101 N CARSON ST STE 3
                                                                                                                                       CARSON CITY NV 89701



010329P001-1448A-035                          011598P001-1448A-035                           002673P002-1448A-035                      002405P001-1448A-035
NEW ENGLAND DOCUMENT SYSTEMS INC              NEW ENGLAND EYE CENTER                         NEW ENGLAND EYE INSTITUTE INC             NEW JERSEY ATTORNEY GENERAL
750 EAST INDUSTRIAL PK DR                     HELEN WU MD                                    930 COMMONWEALTH AVE STE 2A               GURBIR S GREWAL
MANCHESTER NH 03109                           260 TREMONT ST                                 BOSTON MA 02215                           RICHARD J HUGHES JUSTICE COMPLEX
                                              BOSTON MA 02111                                                                          25 MARKET ST 8TH FL WEST WING
                                                                                                                                       TRENTON NJ 08625



000563P001-1448A-035                          000618P001-1448A-035                           000710P001-1448A-035                      003092P001-1448A-035
NEW JERSEY DEPT OF ENVIRONMENTAL PROTECTION   NEW JERSEY DEPT OF LABOR                       NEW JERSEY DIVISION OF TAXATION           NEW JERSEY DIVISION OF TAXATION
MARK N MAURIELLO                              COMMISSIONER                                   BANKRUPTCY SECTION                        PO BOX 666
401 E STATE ST                                1 JOHN FITCH PLZ                               PO BOX 245                                TRENTON NJ 08646-0666
7TH FLOOR EAST WING                           PO BOX 110                                     TRENTON NJ 08695-0245
TRENTON NJ 08625-0402                         TRENTON NJ 08625-0110



002406P001-1448A-035                          000619P001-1448A-035                           000564P001-1448A-035                      011141P001-1448A-035
NEW MEXICO ATTORNEY GENERAL                   NEW MEXICO DEPT OF LABOR                       NEW MEXICO ENVIRONMENT DEPARTMENT         NEW MEXICO REGULATION AND LICENSING DEPT
HECTOR BALDERAS                               SECRETARY                                      1190 ST FRANCIS DR STE N4050              TONEY ANAYA BUILDING 2550 CERRILLOS Rd
408 GLISTEO ST                                401 BROADWAY NE                                PO BOX 5469                               SANTA FE NM 87505
VILLAGRA BUILDING                             PO BOX 1928                                    SANTA FE NM 87505
SANTA FE NM 87501                             ALBUQUERQUE NM 87102
                                  Case 20-11413-KBO                  Doc 277   Filed 07/07/20          Page 54 of 82
                                                           LVI Intermediate Holdings, Inc. et al.
                                                                      Exhibit Pages

Page # : 44 of 72                                                                                                                     06/29/2020 04:03:18 PM
000711P001-1448A-035              003093P001-1448A-035                          002407P001-1448A-035                    002724P001-1448A-035
NEW MEXICO TAX AND REVENUE DEPT   NEW MEXICO TAXATION AND REVENUE DEPT          NEW YORK ATTORNEY GENERAL               NEW YORK CITY DEPT OF FINANCE
LEGAL SVC BUREAU                  PO BOX 630                                    LETITIA JAMES                           1 CENTRE ST MUNICIPAL BLDG 500
1100 SOUTH ST FRANCIS DR          SANTA FE NM 87504-0630                        DEPT OF LAW                             NEW YORK NY 10007
SANTA FE NM 87504-0630                                                          THE CAPITOL 2ND FLOOR
                                                                                ALBANY NY 12224-0341



000620P001-1448A-035              000712P001-1448A-035                          003094P001-1448A-035                    000565P001-1448A-035
NEW YORK DEPT OF LABOR            NEW YORK DEPT OF TAX AND FINANCE              NEW YORK DEPT OF TAXATION AND FINANCE   NEW YORK STATE DEPT OF
COMMISSIONER                      BANKRUPTCY SECTION                            W A HARRIMAN CAMPUS BLDG 9              ENVIRONMENTAL CONSERVATION
BUILDING 12 ROOM 500              PO BOX 5300                                   ALBANY NY 12227                         625 BROADWAY
WA HARRIMAN CAMPUS                ALBANY NY 12205-0300                                                                  ALBANY NY 12233-0001
ALBANY NY 12240



003800P001-1448A-035              001283P001-1448A-035                          006970P001-1448A-035                    010335P001-1448A-035
BUDDE TIA NEWSOM DR PR            NANCY NGHE                                    SIEU NGO DR PR                          NGT CORP
ADDRESS INTENTIONALLY OMITTED     ADDRESS INTENTIONALLY OMITTED                 ADDRESS INTENTIONALLY OMITTED           8965 GUILFORD RD
                                                                                                                        STE 100
                                                                                                                        COLUMBIA MD 21046




008067P001-1448A-035              005615P001-1448A-035                          005621P001-1448A-035                    009076P001-1448A-035
DOWNY NGUYEN OD                   KHUONG NGUYEN OD                              KIM KHANH NGUYEN OD                     TAM NGUYEN OD
ADDRESS INTENTIONALLY OMITTED     ADDRESS INTENTIONALLY OMITTED                 ADDRESS INTENTIONALLY OMITTED           ADDRESS INTENTIONALLY OMITTED




007348P001-1448A-035              007200P001-1448A-035                          001402P001-1448A-035                    003790P001-1448A-035
TUANH NGUYEN OD                   THANH NGUYEN                                  THERESA NGUYEN                          BRUCE NICHOLS
ADDRESS INTENTIONALLY OMITTED     ADDRESS INTENTIONALLY OMITTED                 ADDRESS INTENTIONALLY OMITTED           ST JOSEPH HEALTH CENTER
                                                                                                                        ADDRESS INTENTIONALLY OMITTED




002727P001-1448A-035              011250P001-1448A-035                          003095P001-1448A-035                    010338P001-1448A-035
NJ DIVISION OF TAXATION           NJDEP                                         NJDEP MEDICAL WASTE GENERATOR           NOBLE SYSTEMS
50 BARRACK ST                     BUREAU OF LICENSING AND REGISTRATION          PO BOX 638                              1200 ASHWOOD PKWY
TRENTON NJ 08608                  MAIL CODE 09 01 9 EWING ST                    TRENTON NJ 08646-0638                   STE 300
                                  POB 420                                                                               ATLANTA GA 30338-4747
                                  TRENTON NJ 08624-0420



002408P001-1448A-035              000566P001-1448A-035                          000621P001-1448A-035                    000713P001-1448A-035
NORTH CAROLINA ATTORNEY GENERAL   NORTH CAROLINA DEPT OF ENVIRONMENTAL          NORTH CAROLINA DEPT OF LABOR            NORTH CAROLINA DEPT OF REVENUE
JOSH STEIN                        AND NATURAL RESOURCES                         COMMISSIONER                            BANKRUPTCY UNIT
DEPT OF JUSTICE                   3800 BARRETT DR                               1101 MAIL SVC CENTER                    PO BOX 1168
PO BOX 629                        RALEIGH NC 27609                              RALEIGH NC 27699-1101                   RALEIGH NC 27602-1168
RALEIGH NC 27602-0629
                                   Case 20-11413-KBO                    Doc 277    Filed 07/07/20            Page 55 of 82
                                                                LVI Intermediate Holdings, Inc. et al.
                                                                           Exhibit Pages

Page # : 45 of 72                                                                                                                        06/29/2020 04:03:18 PM
003096P001-1448A-035               000567P001-1448A-035                             002409P001-1448A-035                     000568P001-1448A-035
NORTH CAROLINA DEPT OF REVENUE     NORTH CAROLINA ENVIRONMENT AND                   NORTH DAKOTA ATTORNEY GENERAL            NORTH DAKOTA DEPT OF HEALTH
PO BOX 25000                       NATURAL RESOURCES                                WAYNE STENEHJEM                          ENVIRONMENTAL HEALTH
RALEIGH NC 27640-0002              3800 BARRETT DR                                  600 E BOULEVARD AVE                      918 EAST DIVIDE AVE
                                   RALEIGH NC 27609                                 DEPT 125                                 BISMARCK ND 58501-1947
                                                                                    BISMARCK ND 58505-0040



000622P001-1448A-035               000714P001-1448A-035                             000569P001-1448A-035                     003097P001-1448A-035
NORTH DAKOTA DEPT OF LABOR         NORTH DAKOTA OFFICE OF STATE TAX COMMISSIONER    NORTH DAKOTA STATE WATER COMMISSION      NORTH HILLS SCHOOL DISTRICT
COMMISSIONER                       600 EAST BOULEVARD AVE                           900 EAST BOULEVARD AVE                   135 SIXTH AVE
STATE CAPITOL BUILDING             DEPT 127                                         BISMARCK ND 58505-0850                   PITTSBURGH PA 15229-1233
600 EAST BLVD DEPT 406             BISMARCK ND 58505-0599
BISMARK ND 58505



003183P001-1448A-035               002721P002-1448A-035                             003098P001-1448A-035                     003099P001-1448A-035
NORTHWESTERN MUTUAL                NY- STATE DEPT OF TAXATION AND FINANCE           NYC DEPT OF FINANCE                      NYS ASSESSMENT RECEIVABLES
PO BOX 2754                        BANKRUPTCY SECTION                               PO BOX 3933                              PO BOX 4127
PORTLAND OR 97208-2754             PO BOX 5300                                      NEW YORK NY 10008-3933                   BINGHAMTON NY 13902-4127
                                   ALBANY NY 12205-0300




003102P001-1448A-035               007591P001-1448A-035                             002702P001-1448A-035                     007592P001-1448A-035
NYS EDUCATION DEPT                 OAK BROOK PLACE LLC                              OAK BROOK PLACE, LLC                     OAKLAND COMMONS ACQUISITION LLC
89 WASHINGTON AVE RM 148           PO BOX 788471                                    AMY STERN                                PO BOX 310807
ALBANY NY 12234                    PHILADELPHIA PA 19178-8471                       PO BOX 788471                            DES MOINES IA 50331-0807
                                                                                    PHILADELPHIA PA 19178-8471




002686P001-1448A-035               010361P002-1448A-035                             011610P001-1448A-035                     007412P001-1448A-035
OAKLAND COMMONS ACQUISITIONS LLC   OASIS MEDICAL INC                                JACK OATS MD                             WHITNEY OBRIAN OD
BRIAN SIOMA                        MATTHEW KRALL                                    JACK OATS MD                             ADDRESS INTENTIONALLY OMITTED
PO BOX 310807                      514 SOUTH VERMONT AVE                            ADDRESS INTENTIONALLY OMITTED
DES MOINES IA 50331-0807           GLENDORA CA 91741




011389P001-1448A-035               011390P001-1448A-035                             010368P001-1448A-035                     011663P001-1448A-035
OCCULUS                            OCULAR PHYSICIANS ASSOCIATES, PLLC               OCULUS INC                               DAVID ODAY MD
17721 59TH AVE NE                  11308 N PENNSYLVANIA AVE                         17721 59TH AVE NE                        ADDRESS INTENTIONALLY OMITTED
ARLINGTON WA 98223                 OKLAHOMA CITY OK 73120                           ARLINGTON WA 98223




007593P001-1448A-035               011131P001-1448A-035                             011119P001-1448A-035                     003103P001-1448A-035
ODEGARD GOCKEL DEVELOPMENT LLC     OFFICE OF CONSUMER AFFAIRS AND                   OFFICE OF ECONOMIC DEVELOPMENT           OFFICE OF FINANCE CITY OF LOS ANGELES
PO BOX 807                         BUSINESS REGULATION                              AND INTERNATIONAL TRADE                  PO BOX 30716
BELLEVUE WA 98009-0807             501 BOYLSTON ST STE 5100                         BUSINESS AND LICENSE                     LOS ANGELES CA 90030-0716
                                   BOSTON MA 02116                                  1600 BROADWAY STE 2500
                                                                                    DENVER CO 80202
                                     Case 20-11413-KBO                Doc 277   Filed 07/07/20           Page 56 of 82
                                                               LVI Intermediate Holdings, Inc. et al.
                                                                          Exhibit Pages

Page # : 46 of 72                                                                                                                     06/29/2020 04:03:18 PM
011146P001-1448A-035                 008927P001-1448A-035                        000570P001-1448A-035                     002410P001-1448A-035
OFFICE OF THE SECRETARY              SAGINA OHALLORAN OD                         OHIO AIR QUALITY DEVELOPMENT AUTHORITY   OHIO ATTORNERY GENERAL
PROFESSIONAL LICENSES                ADDRESS INTENTIONALLY OMITTED               50 W BROAD ST                            DAVID ANTHONY YOST
302 NORTH OFFICE BLDG 401 NORTH ST                                               STE 1718                                 STATE OFFICE TOWER
HARRISBURG PA 17120                                                              COLUMBUS OH 43215                        30 E BROAD ST 14TH FL
                                                                                                                          COLUMBUS OH 43431



000623P001-1448A-035                 003104P001-1448A-035                        003105P001-1448A-035                     011156P001-1448A-035
OHIO DEPT OF COMMERCE                OHIO DEPT OF COMMERCE                       OHIO DEPT OF HEALTH                      OHIO DEPT OF HEALTH
DIRECTOR                             DIVISION OF STATE FIRE MARSHAL              REVENUE PROCESSING                       246 N HIGH ST
77 SOUTH HIGH ST 23RD FLOOR          8895 EAST MAIN ST                           PO BOX 15278                             COLUMBUS OH 43215
COLUMBUS OH 43215-6123               REYNOLDSBURG OH 43068                       COLUMBUS OH 43215




000571P001-1448A-035                 000715P001-1448A-035                        003106P001-1448A-035                     000572P001-1448A-035
OHIO DEPT OF NATURAL RESOURCES       OHIO DEPT OF TAXATION                       OHIO DEPT OF TAXATION                    OHIO ENVIRONMENTAL PROTECTION AGENCY
2045 MORSE RD                        PO BOX 530                                  15 E 4TH ST                              OFFICE OF THE DIRECTOR
BUILDING D                           COLUMBUS OH 43216-0530                      5TH FLOOR                                50 WEST TOWN ST STE 700
COLUMBUS OH 43229-6693                                                           DAYTON OH 45402                          COLUMBUS OH 43215




011144P001-1448A-035                 003170P001-1448A-035                        000088P003-1448A-035                     003039P002-1448A-035
OHIO SECRETARY OF STATE              OHIO TREASURER OF STATE                     OK- FORREST BUTCH FREEMAN                OK- J DENNIS SEMLER
BUSINESS SVC DIVISION                FISCAL CODE                                 COUNTY TREASURER                         TULSA COUNTY TREASURER
22 NORTH FOURTH ST                   PO BOX 4009                                 TAMMY JONES                              ANGELA R MANER
COLUMBUS OH 43215                    REYNOLDSBURG OH 43068                       320 ROBERT S KERR RM 307                 500 S DENVER
                                                                                 OKLAHOMA CITY OK 73102                   TULSA OK 74103



002645P001-1448A-035                 007594P001-1448A-035                        002411P001-1448A-035                     000573P001-1448A-035
OKC LPOB LLC                         OKC LPOB LLC                                OKLAHOMA ATTORNEY GENERAL                OKLAHOMA CONSERVATION COMMISSION
LEIF NELSON                          4200 S HULEN ST STE 410                     MIKE HUNTER                              2800 N LINCOLN BLVD
4200 S HULEN ST 410                  FORT WORTH TX 76109                         313 NE 21ST ST                           STE 160
FORT WORTH TX 76109                                                              OKLAHOMA CITY OK 73105                   OKLAHOMA CITY OK 73105




011129P001-1448A-035                 000574P001-1448A-035                        000624P001-1448A-035                     003107P001-1448A-035
OKLAHOMA DEPT OF COMMERCE            OKLAHOMA DEPT OF ENVIRONMENTAL QUALITY      OKLAHOMA DEPT OF LABOR                   OKLAHOMA SECRETARY OF STATE
900 N STILES AVE                     707 N ROBINSON                              COMMISSIONER                             421 NW 13TH STE 210
OKLAHOMA CITY OK 73104               PO BOX 1677                                 3017 N STILES                            OKLAHOMA CITY OK 73103
                                     OKLAHOMA CITY OK 73101-1677                 STE 100
                                                                                 OKLAHOMA CITY OK 73105



000716P001-1448A-035                 002529P001-1448A-035                        003108P001-1448A-035                     003109P001-1448A-035
OKLAHOMA TAX COMMISSION              OKLAHOMA TAX COMMISSION                     OKLAHOMA TAX COMMISSION                  OKLAHOMA TAX COMMISSION 26800
2501 LINCOLN BLVD                    PO BOX 26860                                PO BPX 26850                             INCOME TAX
OKLAHOMA CITY OK 73194               OKLAHOMA CITY OK 73126-0860                 OKLAHOMA CITY OK 73126-0850              PO BOX 26800
                                                                                                                          OKLAHOMA CITY OK 73126-0800
                                        Case 20-11413-KBO                 Doc 277   Filed 07/07/20           Page 57 of 82
                                                                   LVI Intermediate Holdings, Inc. et al.
                                                                              Exhibit Pages

Page # : 47 of 72                                                                                                                               06/29/2020 04:03:18 PM
011535P001-1448A-035                    007595P001-1448A-035                         005676P001-1448A-035                         007596P001-1448A-035
GODWIN STANLEY OKOYE MD                 OLD OAK PROPERTY                             KRYSTINE OLSZEWSKI LAVIN                     OMNI COMBINED WE LLC
ADDRESS INTENTIONALLY OMITTED           465 RICHMOND ST                              ADDRESS INTENTIONALLY OMITTED                PO BOX 856
                                        STE 600                                                                                   EAST GREENWICH RI 02818
                                        LONDON ON N6A 5P4
                                        CANADA



007596S001-1448A-035                    007597P001-1448A-035                         002682P001-1448A-035                         011536P001-1448A-035
OMNI COMBINED WE LLC                    ONEIL BUILDING FUND LP LVI 109               ONEILL INTERMEDIARY, LLC                     WILLIAM OPFERMAN OD
WIECK DELUCA & GEMMA INC.               ONE WEBSTERS LANDING                         CHRISTINA VOLLES                             ADDRESS INTENTIONALLY OMITTED
CHRISTINE L. BAGLIONI                   SYRACUSE NY 13202                            ONE WEBSTER'S LANDING
ONE TURKS HEAD PLACE                                                                 SYRACUSE NY 13202
SUITE 1300
PROVIDENCE RI 02903


007598P001-1448A-035                    007599P001-1448A-035                         011599P001-1448A-035                         011580P001-1448A-035
OPHTHALMIC CONSULTANTS OF CONNECTICUT   OPHTHALMIC CONSULTANTS OF LONG ISLAND        OPHTHALMOLOGY ASSOCIATES GREATER ANNAPOLIS   OPHTHALMOLOGY ASSOCIATES OF OSBORNE INC
1375 KINGS HWY                          SPECTRUM VISION PARTNERS                     AUGUST PASQUALE MD                           KEVIN CLARK MD
STE 301                                 825 EAST GATE BLVD STE 111                   83 CHURCH RD                                 ADDRESS INTENTIONALLY OMITTED
FAIRFIELD CT 06824                      GARDEN CITY NY 11530                         ARNOLD MD 21012




011600P001-1448A-035                    010386P002-1448A-035                         011391P001-1448A-035                         003184P001-1448A-035
OPTHALMIC CONSULTANTS                   OPTIZMO TECHNOLOGIES LLC                     OPTMIN, PA DBA WHITING CLINIC                OPTUMRX INC INTERCOMPANY
WALTER ROTKIS MD                        DAVE PRICKETT/KHRIS THAYER                   1800 CROSBY RD                               SEE NOTE ON VENDOR CARD
1221 MADISON ST STE 1420                401 CONGRESS AVE STE 1540                    WAYZATA MN 55391                             PO BOX 888765
SEATTLE WA 98104                        AUSTIN TX 78701                                                                           LOS ANGELES CA 90088-8765




003110P001-1448A-035                    000069P001-1448A-035                         000054P001-1448A-035                         002412P001-1448A-035
ORANGE COUNT TAX COLLECTOR              ORANGE COUNTY TAX COLLECTOR                  ORANGE COUNTY TREASURER TAX COLLECTOR        OREGON ATTORNEY GENERAL
PO BOX 1438                             PO BOX 545100                                PO BOX 1438                                  ELLEN F ROSENBLUM
SANTA ANA CA 92702-1438                 ORLANDO FL 32854-5100                        SANTA ANA CA 92702-1438                      OREGON DEPT OF JUSTICE
                                                                                                                                  1162 COURT ST NE
                                                                                                                                  SALEM OR 97301-4096



000625P001-1448A-035                    000575P001-1448A-035                         000576P001-1448A-035                         000717P001-1448A-035
OREGON BUREAU OF LABOR AND INDUSTRIES   OREGON DEPT OF ENVIRONMENTAL QUALITY         OREGON DEPT OF FISH AND WILDLIFE             OREGON DEPT OF REVENUE
COMMISSIONER                            811 SW 6TH AVE                               4034 FAIRVIEW INDUSTRIAL DR SE               955 CENTER ST NE
800 NE OREGON ST                        PORTLAND OR 97204-1390                       SALEM OR 97302                               SALEM OR 97310
STE 1045
PORTLAND, OR 97232



002731P001-1448A-035                    003111P001-1448A-035                         011145P001-1448A-035                         011349P001-1448A-035
OREGON DEPT OF REVENUE                  OREGON SECRETARY OF STATE                    OREGON SECRETARY OF STATE                    GARY ORTEGA
PO BOX 14260                            255 CAPITOL ST NE                            CORP DIVISION                                580 ROSE AVE
SALEM OR 97309-5060                     STE 151                                      255 CAPITOL ST NE STE 151                    PRICE UT 84501
                                        SALEM OR 97310                               SALEM OR 97310
                                Case 20-11413-KBO                   Doc 277   Filed 07/07/20           Page 58 of 82
                                                         LVI Intermediate Holdings, Inc. et al.
                                                                    Exhibit Pages

Page # : 48 of 72                                                                                                                  06/29/2020 04:03:18 PM
000981P001-1448A-035            003112P001-1448A-035                           005258P001-1448A-035                    002781P001-1448A-035
MOHAMED OSMAN                   OSTEOPATHIC MEDICAL BOARD OF CALIFORNIA        JOHN OSTER MD                           DAGMAR OTTO OD
ADDRESS INTENTIONALLY OMITTED   13600 NATIONAL DR STE 150                      ADDRESS INTENTIONALLY OMITTED           ADDRESS INTENTIONALLY OMITTED
                                SACRAMENTO CA 95384




011198P001-1448A-035            003185P001-1448A-035                           003113P001-1448A-035                    003114P001-1448A-035
OUTFITTER SATELLITE INC         OXFORD HEALTH PLANS                            PA DEPT OF REVENUE                      PABLO PAUL VILLARREAL JR
2727 OLD ELM HILL PIKE          PO BOX 1697                                    9TH FLOOR STRAWBERRY SQUARE             PO BOX 178
NASHVILLE TN 37214              NEWARK NJ 07101-1697                           FOURTH AND WALNUT ST                    EDINBURG TX 78540-0178
                                                                               HARRISBURG PA 17128-0908




002698P001-1448A-035            011537P001-1448A-035                           004531P001-1448A-035                    010400P001-1448A-035
PAC GALLERIA 75,LLC             STANLEY PAJKA MD-OAP                           ENRIQUE C PALACIOS DR PR                PALADIN GLOBAL PARTNERS LLC
RICHARD SMITH                   ADDRESS INTENTIONALLY OMITTED                  ADDRESS INTENTIONALLY OMITTED           612 S E 5TH AVE
PO BOX 74091                                                                                                           STE 6
CLEVELAND OH 44194-4091                                                                                                FT. LAUDERDALE FL 33301




001185P001-1448A-035            003115P001-1448A-035                           000070P001-1448A-035                    001694P001-1448A-035
PAUL J PALISANO                 PALM BEACH COUNTY SHERIFFS OFFICE              PALM BEACH COUNTY TAX COLLECTOR         SANDRA PALMA
ADDRESS INTENTIONALLY OMITTED   PO BOX 24681                                   PO BOX 3353                             ADDRESS INTENTIONALLY OMITTED
                                WEST PALM BEACH FL 33416-4681                  WEST PALM BEACH FL 33402-3353




006993P001-1448A-035            003542P001-1448A-035                           002701P001-1448A-035                    002699P001-1448A-035
STACI PALMER OD                 ANI PANOYAN DR PR                              PARKWAY PROPERTIESPJP PROPCO II, LLC    PARMENTER / ROCKY POINT CENTRE
PROGRESSIVE VISION GROUP        ADDRESS INTENTIONALLY OMITTED                  KAREN MITCHELL                          DENISE RUE
ADDRESS INTENTIONALLY OMITTED                                                  PO BOX 76437                            PO BOX 743578
                                                                               BALTIMORE MD 21275-6437                 ATLANTA GA 30374-3578




000424P001-1448A-035            011617P001-1448A-035                           001197P001-1448A-035                    002305P001-1448A-035
JANICE PASCO                    AUGUST PASQUALE MD                             CASSANDRA N PASSMORE                    DEBBIE PIAN PATCH
ADDRESS INTENTIONALLY OMITTED   OPHTHALMOLOGY ASSOCIATES GREATER ANNAPOLIS     ADDRESS INTENTIONALLY OMITTED           ADDRESS INTENTIONALLY OMITTED
                                ADDRESS INTENTIONALLY OMITTED




002192P001-1448A-035            011538P001-1448A-035                           011539P001-1448A-035                    011540P001-1448A-035
ASHLEY E PATE                   NAYAN PATEL OD                                 NILPA PATEL OD                          SHEETAL PATEL OD
ADDRESS INTENTIONALLY OMITTED   ADDRESS INTENTIONALLY OMITTED                  ADDRESS INTENTIONALLY OMITTED           ADDRESS INTENTIONALLY OMITTED
                                Case 20-11413-KBO                   Doc 277   Filed 07/07/20           Page 59 of 82
                                                         LVI Intermediate Holdings, Inc. et al.
                                                                    Exhibit Pages

Page # : 49 of 72                                                                                                                          06/29/2020 04:03:18 PM
011541P001-1448A-035            004740P001-1448A-035                           006502P001-1448A-035                            006749P001-1448A-035
SONALI PATEL OD                 GRISHMA PATEL OD                               PRIYANKA PATEL OD                               ROSHNI PATEL OD
ADDRESS INTENTIONALLY OMITTED   ADDRESS INTENTIONALLY OMITTED                  ADDRESS INTENTIONALLY OMITTED                   ADDRESS INTENTIONALLY OMITTED




006964P001-1448A-035            006501P001-1448A-035                           002647P001-1448A-035                            007600P001-1448A-035
SHREYA PATEL OD                 PRIYA PATEL                                    PATEWOOD HOLDINGS LLC                           PATEWOOD HOLDINGS LLC
ADDRESS INTENTIONALLY OMITTED   ADDRESS INTENTIONALLY OMITTED                  NICOLE OAKLEY                                   TRINITY PARTNERS
                                                                               440 S CHURCH ST                                 440 S CHURCH ST STE 800
                                                                               STE 800                                         CHARLOTTE NC 28202
                                                                               CHARLOTTE NC 28202



PATIENT ID # 1046               004395P001-1448A-035                           006410P001-1448A-035                            004925P001-1448A-035
                                DR ELLIE PATOUNASDR                            PATRICK CHAN MD LLC                             JAMES PATTERSON MD
                                ADDRESS INTENTIONALLY OMITTED                  ADDRESS INTENTIONALLY OMITTED                   ADDRESS INTENTIONALLY OMITTED




010409P001-1448A-035            003572P001-1448A-035                           003724P001-1448A-035                            003884P001-1448A-035
PATTERSON DENTAL SUPPLY         ANTHONY L SALIERNO DR PAY                      BRANDON OR DR PAY                               CHANTAL MCCARRON DR PAY
28244 NETWORK PL                ADDRESS INTENTIONALLY OMITTED                  ADDRESS INTENTIONALLY OMITTED                   ADDRESS INTENTIONALLY OMITTED
CHICAGO IL 60673-1232




004207P001-1448A-035            005810P001-1448A-035                           010413P001-1448A-035                            005152P001-1448A-035
DAVID P SIMON DR PAY            LISA MCINTIRE DR PAY                           PEDDLERS VILLAGE PERTNERSHIP                    JESSICA PEEL
ADDRESS INTENTIONALLY OMITTED   ADDRESS INTENTIONALLY OMITTED                  PO BOX 218                                      ADDRESS INTENTIONALLY OMITTED
                                                                               LAHASKA PA 18931




007601P001-1448A-035            002610P001-1448A-035                           011631P001-1448A-035                            004468P001-1448A-035
PEMBROOK MAITLAND LTD           PEMBROOK MAITLAND, LTD                         SAGUN PENDSE MD                                 EDWARD PENICK MD
121 ALHAMBRA PLZ                WILLIAM OWENS                                  RE SAGUN PENDSE MD                              ADDRESS INTENTIONALLY OMITTED
STE 1600                        121 ALHAMBRA PLZ                               ADDRESS INTENTIONALLY OMITTED
CORAL GABLES FL 33134           STE 1600
                                CORAL GABLES FL 33134



002413P001-1448A-035            000578P001-1448A-035                           000577P001-1448A-035                            000626P001-1448A-035
PENNSYLVANIA ATTORNEY GENERAL   PENNSYLVANIA DEPT OF CONSERVATION              PENNSYLVANIA DEPT OF ENVIRONMENTAL PROTECTION   PENNSYLVANIA DEPT OF LABOR AND INDUSTRY
JOSH SHAPIRO                    AND NATURAL RESOURCES                          RACHEL CARSON STATE OFFICE BLDG                 SECRETARY
1600 STRAWBERRY SQUARE          RACHEL CARSON STATE OFFICE BLDG                400 MARKET ST                                   651 BOAS ST
16TH FLOOR                      6TH FLOOR                                      HARRISBURG PA 17101                             ROOM 1700
HARRISBURG PA 17120             HARRISBURG PA 17105-8522                                                                       HARRISBURG PA 17121
                                Case 20-11413-KBO                 Doc 277    Filed 07/07/20              Page 60 of 82
                                                            LVI Intermediate Holdings, Inc. et al.
                                                                       Exhibit Pages

Page # : 50 of 72                                                                                                                     06/29/2020 04:03:18 PM
000718P001-1448A-035            007602P001-1448A-035                          011478P001-1448A-035                       011542P001-1448A-035
PENNSYLVANIA DEPT OF REVENUE    PERIMETER MOB LLC                             ELLIOT PERLMAN MD                          JEANNE PERRINE OD
11 STRAWBERRY SQUARE            J DERZON THE DIAMLER GROUP                    ADDRESS INTENTIONALLY OMITTED              ADDRESS INTENTIONALLY OMITTED
HARRISBURG PA 17128             1533 LAKE SHORE DR
                                COLUMBUS OH 43204




011664P001-1448A-035            011543P001-1448A-035                          004080P001-1448A-035                       007208P001-1448A-035
HENRY PERRY MD                  CRAIG PERRY OD                                DAMON J PETTINELLI                         THIEN PHAM OD
ADDRESS INTENTIONALLY OMITTED   ADDRESS INTENTIONALLY OMITTED                 ADDRESS INTENTIONALLY OMITTED              ADDRESS INTENTIONALLY OMITTED




005769P001-1448A-035            003116P001-1448A-035                          007603P001-1448A-035                       007604P001-1448A-035
LESLIE NHI PHAM                 PHILIP J KELLAM                               PHYSICIANS PROTOCOL                        PIEDMONT CENTER LLC
ADDRESS INTENTIONALLY OMITTED   2401 COURTHOUSE DR                            1009 COUNTRY CLUB DR                       PO BOX 603156
                                VIRGINIA BEACH VA 23456-9002                  GREENSBORO NC 27408                        CHARLOTTE NC 28260-3156




001341P001-1448A-035            011544P001-1448A-035                          011665P001-1448A-035                       007605P001-1448A-035
TYLER J PIETRAS                 AMY PIKO OD                                   JOHN PILAVAS MD                            PINEHURST BUILDING LLC
ADDRESS INTENTIONALLY OMITTED   ADDRESS INTENTIONALLY OMITTED                 ADDRESS INTENTIONALLY OMITTED              PO BOX 310061
                                                                                                                         DES MOINES IA 50331-0061




011545P001-1448A-035            007606P001-1448A-035                          002676P001-1448A-035                       000311P001-1448A-035
VINCENT PIRAINO OD              PISTRIS CAVAE LLC                             PISTRIS CAVAE, LLC                         THOMAS M PITEO
ADDRESS INTENTIONALLY OMITTED   9915 TANOAN 12 NE                             LESLIE GAY BERNITSKY                       ADDRESS INTENTIONALLY OMITTED
                                ALBUQUERQUE NM 87111                          9915 TANOAN DR
                                                                              ALBUQUERQUE NM 87111




007607P001-1448A-035            007564P001-1448A-035                          007608P001-1448A-035                       000299P001-1448A-035
PITNEY BOWES                    PJP BUILDING TWO LC-DO NOT USE                PJP HOLDCO LLC                             ANGELA M PLATH
PO BOX 371874                   555 E LANCASTER AVE                           301 COMMERCE ST STE 3300                   ADDRESS INTENTIONALLY OMITTED
PITTSBURGH PA 15250             #100                                          FORT WORTH TX 76102
                                RADNOR PA 19087




011607P001-1448A-035            003117P001-1448A-035                          004542P001-1448A-035                       011601P001-1448A-035
LAWRENCE PLATT MD               PLYMOUTH TOWNSHIP                             ERIC E POLK                                POLYCLINIC OPHTHALMOLGY
EYE CLINIC OF RACINE            700 BELVOIR RD                                ADDRESS INTENTIONALLY OMITTED              SAMEER KHAN MD
ADDRESS INTENTIONALLY OMITTED   PLYMOUTH MEETING PA 19462                                                                904 7TH AVE
                                                                                                                         SEATTLE WA 98104
                                Case 20-11413-KBO                Doc 277    Filed 07/07/20            Page 61 of 82
                                                           LVI Intermediate Holdings, Inc. et al.
                                                                      Exhibit Pages

Page # : 51 of 72                                                                                                                 06/29/2020 04:03:18 PM
000396P001-1448A-035            011666P001-1448A-035                         007609P001-1448A-035                     011546P001-1448A-035
ANNA PORRINI                    STACY PORTER MD                              POSEIDON INLAND EMPIRE LLC               RYAN MARCEL POSSE OD
ADDRESS INTENTIONALLY OMITTED   ADDRESS INTENTIONALLY OMITTED                14269 FERN AVE                           ADDRESS INTENTIONALLY OMITTED
                                                                             CHINO CA 91710




002307P001-1448A-035            011612P001-1448A-035                         003897P001-1448A-035                     010443P001-1448A-035
ARIEL R POULOS                  SEVERIN POULY MD                             CHARLES HOSSEIN VANAKI DR PR             PRAIRIE COMMUNICATIONS
ADDRESS INTENTIONALLY OMITTED   LITTLE ROCK EYE CLINIC                       ADDRESS INTENTIONALLY OMITTED            55 PUBLIC SQUARE
                                ADDRESS INTENTIONALLY OMITTED                                                         MONMOUTH IL 61462




004796P001-1448A-035            003919P001-1448A-035                         007610P001-1448A-035                     003186P001-1448A-035
HITEN PRAJAPATI OD              CHERI PRASEUTH OD                            PREFERRED APARTMENT COMMUNITIES          PREFERRED PROFESSIONAL INSURANCE CO
ADDRESS INTENTIONALLY OMITTED   ADDRESS INTENTIONALLY OMITTED                OPERATING PARTNERSHIP LP                 PO BOX 540658
                                                                             PAC GALLERIA 75 LLC                      OMAHA NE 68154-0658
                                                                             PO BOX 74091
                                                                             CLEVELAND OH 44194-4091



011392P001-1448A-035            002597P001-1448A-035                         003119P001-1448A-035                     007611P001-1448A-035
PREPAID LEGAL SERVICES, INC     PRINCE WILLIAM COUNTY                        PRINCE WILLIAM COUNTY                    PRINCIPAL LIFE INSURANCE CO
ONE PRE-PAID WAY                PO BOX 1600                                  TAX ADMINISTRATION DIVISION              PO BOX 310300
ADA OK 74820                    MERRIFIELD VA 22116-1611                     PO BOX 2467                              PROPERTY 016511
                                                                             WOODBRIDGE VA 22195-2467                 DES MOINES IA 50331-0300




011393P001-1448A-035            005839P001-1448A-035                         002639P001-1448A-035                     007612P001-1448A-035
PRN NUTRACUTICLES               LOUIS PROBST MD                              PROFECTUS PARTNERS LLC                   PROFECTUS PARTNERS LLC
5 SENTRY PKWY                   ADDRESS INTENTIONALLY OMITTED                DAN WIERSMA                              2900 CHARLEVOIX DR SE
#210                                                                         2900 CHARLEVOIX DR SE                    STE 360
BLUE BELL PA 19422                                                           STE 160                                  GRAND RAPIDS MI 49546
                                                                             GRAND RAPIDS MI 49546



011394P001-1448A-035            002644P001-1448A-035                         007613P001-1448A-035                     010470P001-1448A-035
PROLEASE                        PROSPECT FIFTH AVE LLC                       PROSPECT FIFTH AVE LLC                   PROTIVITI INC
28925 FOUNTAIN PKWY             PHIL ASSELIN                                 465 WAVERLEY OAKS RD STE 500             12269 COLLECTION CTR DR
SOLON OH 44139                  411 WAVERLEY OAKS RD                         WALTHAM MA 02452                         CHICAGO IL 60693
                                STE 340
                                WALTHAM MA 02452



000091P001-1448A-035            005772P001-1448A-035                         005689P001-1448A-035                     003118P001-1448A-035
PROVIDENCE CITY TAX COLLECTOR   LIANE PRYTULA OD                             LACEY PUCKETT OD                         PULASKI COUNTY TAX TREASURER
PO BOX 9100                     ADDRESS INTENTIONALLY OMITTED                ADDRESS INTENTIONALLY OMITTED            PULASKI COUNTY TREASURER
PROVIDENCE RI 02940-9100                                                                                              PO BOX 8101
                                                                                                                      LITTLE ROCK AR 72203-8101
                                        Case 20-11413-KBO               Doc 277   Filed 07/07/20               Page 62 of 82
                                                                 LVI Intermediate Holdings, Inc. et al.
                                                                            Exhibit Pages

Page # : 52 of 72                                                                                                                          06/29/2020 04:03:18 PM
000049P001-1448A-035                    010479P001-1448A-035                       004306P001-1448A-035                        011362P002-1448A-035
PULASKI COUNTY TREASURER                PURVES REDMOND LIMITED                     DIANA PUST OD                               DINA PUST OD
PO BOX 8101                             70 UNIVERSITY AVE                          ADDRESS INTENTIONALLY OMITTED               ADDRESS INTENTIONALLY OMITTED
LITTLE ROCK AR 72203                    STE 400
                                        TORONTO ON MSJ 2M4
                                        CANADA



004302P001-1448A-035                    011667P001-1448A-035                       010483P001-1448A-035                        011479P001-1448A-035
DIANA CATHERINE PUST                    MARK PYFER MD                              QUALITY MAINTENANCE INC                     MARY ELLEN QUAN OD
ADDRESS INTENTIONALLY OMITTED           ADDRESS INTENTIONALLY OMITTED              9903 LARGO CT                               ADDRESS INTENTIONALLY OMITTED
                                                                                   MURRELLS INLET SC 29576




007851P001-1448A-035                    008267P001-1448A-035                       011104P001-1448A-035                        010489P001-1448A-035
CARRIE QUILLA OD                        JAMIN QUILLA OD                            R&R REALTY GROUP                            R2 UNIFIED TECHNOLOGIES
ADDRESS INTENTIONALLY OMITTED           ADDRESS INTENTIONALLY OMITTED              1080 JORDAN CREEK PKWY                      980 N FEDERAL HWY
                                                                                   STE 200                                     STE 410
                                                                                   NORTH DES MOINES IA 50266                   BOCA RATON FL 33432




004837P001-1448A-035                    010490P001-1448A-035                       011480P001-1448A-035                        002320P001-1448A-035
IRVING RABER MD                         RACKSPACE US INC                           YUNA RAPOPORT MD                            MARY RAUCH
ADDRESS INTENTIONALLY OMITTED           PO BOX 730759                              ADDRESS INTENTIONALLY OMITTED               ADDRESS INTENTIONALLY OMITTED
                                        DALLAS TX 75373-0759




007614P001-1448A-035                    002603P001-1448A-035                       007615P001-1448A-035                        002655P001-1448A-035
RC ASSET BB LLC                         RC ASSET BB, LLC                           RCS GERMANTOWN I LLC LVI 86                 RCS GERMANTOWN I, LLC
1060 S 3RD ST                           TABETHA TURNER                             COMMERCIAL ADVISORS ASSET SVC LLC           TERESA SIMMONS
STE 185                                 1060 S 3RD ST STE 185                      5101 WHEELIS DR STE 320                     5101 WHEELIS DR
SAN JOSE CA 95112                       SAN JOSE CA 95112                          MEMPHIS TN 38117                            STE 320
                                                                                                                               MEMPHIS TN 38117



011581P001-1448A-035                    010509P001-1448A-035                       011668P001-1448A-035                        001466P001-1448A-035
REFRACTIVE SURGERY SPECIALISTS LLC      RELIANT TECHNOLOGY                         DANIELLE REMINGTON OD                       TYLER GEORGE REPPERT
STEPHEN WEXLER MD                       1371 SOUTHLAND CIR NW                      ADDRESS INTENTIONALLY OMITTED               ADDRESS INTENTIONALLY OMITTED
ADDRESS INTENTIONALLY OMITTED           ATLANTA GA 30318




003344P001-1448A-035                    011395P001-1448A-035                       011396P001-1448A-035                        004378P001-1448A-035
REPUBLIC INDEMNITY COMPANY OF AMERICA   REQLOGIC - UXC ECLIPSE                     RESCO MOBILE CRM                            DR ALINA REZNIK DR PR
15821 VENTURA BLVD                      750 PRIDES CROSSING                        202 WASHINGTON ST                           ADDRESS INTENTIONALLY OMITTED
STE 370                                 STE 100                                    STE 329
ENCINO CA 91436-2936                    NEWARK DE 19713                            BROOKLINE MA 02445
                                        Case 20-11413-KBO                   Doc 277   Filed 07/07/20           Page 63 of 82
                                                                 LVI Intermediate Holdings, Inc. et al.
                                                                            Exhibit Pages

Page # : 53 of 72                                                                                                                            06/29/2020 04:03:18 PM
002414P001-1448A-035                    000579P001-1448A-035                           000627P001-1448A-035                      000719P001-1448A-035
RHODE ISLAND ATTORNEY GENERAL           RHODE ISLAND DEPT OF                           RHODE ISLAND DEPT OF LABOR AND TRAINING   RHODE ISLAND DIVISION OF TAXATION
PETER F NERONHA                         ENVIRONMENTAL MANAGEMENT                       DIRECTOR                                  ONE CAPITOL HILL
150 S MAIN ST                           235 PROMENADE ST                               1511 PONTIAC AVE                          1ST FLOOR
PROVIDENCE RI 02903                     PROVIDENCE RI 02908-5767                       CRANSTON RI 02920                         PROVIDENCE RI 02908




002720P001-1448A-035                    002730P001-1448A-035                           007396P001-1448A-035                      000094P001-1448A-035
RHODE ISLAND DIVISION OF TAXATION       RHODE ISLAND DIVISION OF TAXATION              WALTON RICE OD                            RICHLAND COUNTY TREASURER
DIVISION OF TAXATION - DEPT #88         ONE CAPITOL HILL                               JENNIFER NIX                              PO BOX 8028
PO BOX 9702                             PROVIDENCE RI 02908-5807                       ADDRESS INTENTIONALLY OMITTED             COLUMBIA SC 29202-8028
PROVIDENCE RI 02940-9702




007616P001-1448A-035                    001715P001-1448A-035                           011481P001-1448A-035                      011615P001-1448A-035
RIDGE BLUFF PARTNERS LTD                NICOLE A RIVERA                                ALTHEA RIVERA-MOLINA OD                   MICHAEL RIZEN MD
FULCRUM PROPERTY GRP INC                ADDRESS INTENTIONALLY OMITTED                  ADDRESS INTENTIONALLY OMITTED             MICHAEL RIZEN MD
9100 IH 10 WEST #230                                                                                                             ADDRESS INTENTIONALLY OMITTED
SAN ANTONIO TX 78230




011482P001-1448A-035                    011547P001-1448A-035                           002678P001-1448A-035                      007617P001-1448A-035
RAMY RIZKALLA MD                        RYAN ROBERTS MD                                ROCHELLE PARK CORPORATE CENTER            ROCHELLE PARK CORPORATE CENTER
ADDRESS INTENTIONALLY OMITTED           ADDRESS INTENTIONALLY OMITTED                  ROYAL ASSET MONITORING SVC INC            TINA
                                                                                       TINA GILIBERTI                            340 WEST PASSAIC ST
                                                                                       340 WEST PASSAIC ST                       RP340 ASSOCIATES 2ND FLOOR
                                                                                       ROCHELLE PARK NJ 07662                    ROCHELLE PARK NJ 07662



010529P001-1448A-035                    010530P001-1448A-035                           003100P001-1448A-035                      007618P001-1448A-035
RODEY DICKASON SLOAN AKIN AND ROBB PA   RODOLF AND TODD PLLC                           RON WRIGHT TAX ASSESSOR COLLECTOR         RONBET 437 LLC
PO BOX 1888                             401 SOUTH BOSTON AVE                           PO BOX 961018                             JOSEPH P DAY REALTY CORP
ALBUQUERQUE NM 87103                    STE 200                                        FORT WORTH TX 76161-0018                  9 EAST 40TH ST
                                        TULSA OK 74103-4014                                                                      NEW YORK NY 10016




005298P001-1448A-035                    002082P001-1448A-035                           011618P001-1448A-035                      007619P001-1448A-035
JONATHAN ROSIN MD                       LORI A ROTILA                                  WALTER ROTKIS MD                          ROYAL PARKING DBA GOPARK
ADDRESS INTENTIONALLY OMITTED           ADDRESS INTENTIONALLY OMITTED                  OPTHALMIC CONSULTANTS                     701 POYDRAS ST
                                                                                       ADDRESS INTENTIONALLY OMITTED             STE 250A
                                                                                                                                 NEW ORLEANS LA 70139




004680P001-1448A-035                    007620P001-1448A-035                           002711P001-1448A-035                      002713P001-1448A-035
GEORGE ROZAKIS W9                       RP AVENTINE OFFICE OWNER LLC                   RP AVENTINE OFFICE OWNER, LLC             RPW GROUP, INC
ADDRESS INTENTIONALLY OMITTED           3953 MAPLE AVE STE 300                         MARY COCHRAN                              LATOYA MITCHELL
                                        DALLAS TX 75219                                PO BOX 894876                             PO BOX 349
                                                                                       LOS ANGELES CA 90189-4876                 WHITE PLAINS NY 10605
                                               Case 20-11413-KBO                 Doc 277   Filed 07/07/20              Page 64 of 82
                                                                       LVI Intermediate Holdings, Inc. et al.
                                                                                  Exhibit Pages

Page # : 54 of 72                                                                                                                                     06/29/2020 04:03:18 PM
011582P001-1448A-035                           011548P001-1448A-035                         011669P001-1448A-035                         011337P001-1448A-035
RTM MD PLLC                                    LAURA RUBINATE DO                            ROY RUBINFELD MD                             JESUS RUIZ
ROBERT TODD MORASON MD                         ADDRESS INTENTIONALLY OMITTED                ADDRESS INTENTIONALLY OMITTED                LAW OFFICE OF TODD J KROUNER PC
ADDRESS INTENTIONALLY OMITTED                                                                                                            TODD J KROUNER
                                                                                                                                         93 NORTH GREELEY AVE
                                                                                                                                         CHAPPAQUA NY 10514



011549P001-1448A-035                           011670P001-1448A-035                         006965P001-1448A-035                         011620P001-1448A-035
SARAH RULE OD                                  MAX RUMBACH OD                               SHRIYA RUPARELDRPAY                          ALLAN RUTZEN MD
ADDRESS INTENTIONALLY OMITTED                  ADDRESS INTENTIONALLY OMITTED                ADDRESS INTENTIONALLY OMITTED                RE ALLAN RUTZEN MD
                                                                                                                                         ADDRESS INTENTIONALLY OMITTED




004400P001-1448A-035                           011671P001-1448A-035                         003101P001-1448A-035                         000055P001-1448A-035
DR JAMES M RYNERSON DR PR                      DAVID SACHS MD                               SACRAMENTO COUNTY 508                        SACRAMENTO COUNTY TAX COLLECTOR
ADDRESS INTENTIONALLY OMITTED                  ADDRESS INTENTIONALLY OMITTED                UNSECURED TAX UNIT                           PO BOX 508
                                                                                            PO BOX 508                                   SACRAMENTO CA 95812-0508
                                                                                            SACRAMENTO CA 95812-0508




007621P001-1448A-035                           007130P001-1448A-035                         000105P001-1448A-035                         003120P001-1448A-035
SACRAMENTO SUBURBAN ACQUISITION PARTNERS LLC   SURAJIT SAHA MD                              SALT LAKE COUNTY ASSESSOR                    SALT LAKE COUNTY ASSESSOR
PO BOX 398592                                  ADDRESS INTENTIONALLY OMITTED                PO BOX 147421                                2001 SOUTH STATE ST #N2-600
SAN FRANCISCO CA 94139-8592                                                                 SALT LAKE CITY UT 84114-7421                 SALT LAKE CITY UT 84190-1300




000056P001-1448A-035                           000057P001-1448A-035                         000058P001-1448A-035                         000059P001-1448A-035
SAN BERNARDINO COUNTY TAX COLLECTOR            SAN DIEGO COUNTY TREASURER TAX COLLECTOR     SAN JOAQUIN COUNTY TREASURER TAX COLLECTOR   SAN MATEO COUNTY TAX COLLECTOR
268 W HOSPITALITY LN FIRST FLOOR               PO BOX 129009                                PO BOX 2169                                  PO BOX 45901
SAN BERNARDINO CA 92415-0360                   SAN DIEGO CA 92112                           STOCKTON CA 95201-2169                       SAN FRANCISCO CA 94145-0901




003121P001-1448A-035                           010557P001-1448A-035                         000841P001-1448A-035                         002583P001-1448A-035
SAN MATEO COUNTY TAX COLLECTOR                 SANDBERG PHOENIX AND VON GONTARD PC          AMANDA M SANFORD-SAYANI                      SANTA CLARA COUNTY
PO BOX 45901                                   PO BOX 790051                                ADDRESS INTENTIONALLY OMITTED                DEPT OF TAX AND COLLECTIONS
SAN FRANSCISCO CA 94151-0901                   ST LOUIS MO 63179-0051                                                                    70 W HEDDING ST EAST WING 6TH FL
                                                                                                                                         SAN JOSE CA 95110-1767




003997P001-1448A-035                           011483P001-1448A-035                         002656P001-1448A-035                         007622P001-1448A-035
CIBELE SHIMABUKURO SAPORITO                    DANIEL SAREZKY MD                            SASI INVESTMENTS LLC                         SASI INVESTMENTS LLC
ADDRESS INTENTIONALLY OMITTED                  ADDRESS INTENTIONALLY OMITTED                JANELLE CROWLEY                              2001 ROSEBUD DR STE C
                                                                                            517 S 24TH W                                 BILLINGS MT 59102
                                                                                            STE D
                                                                                            BILLINGS MT 59102
                                         Case 20-11413-KBO                 Doc 277   Filed 07/07/20          Page 65 of 82
                                                                   LVI Intermediate Holdings, Inc. et al.
                                                                              Exhibit Pages

Page # : 55 of 72                                                                                                                         06/29/2020 04:03:18 PM
011332P002-1448A-035                     003122P001-1448A-035                         010566P001-1448A-035                   011484P001-1448A-035
RAMONA SAUCEDA                           SBC TAX COLLECTOR                            SCHADEGG MECHANICAL INC                AMY SCHAGG OD
LAW OFFICE OF EVERARDO VARGAS VALENCIA   268 W HOSPITALITY LN                         225 BRIDGEPOINT DR                     ADDRESS INTENTIONALLY OMITTED
EVERARDO VARGAS VALENCIA                 FIRST FLOOR                                  SOUTH ST.PAUL MN 55075
601 SOUTH BRAND BLVD                     SAN BERNARDINO CA 92415-0360
STE 200
SAN FERNANDO CA 91340


004175P001-1448A-035                     006007P001-1448A-035                         000253P001-1448A-035                   011628P001-1448A-035
DAVID J SCHANZLIN MD INC                 MARY LYNN SCHETTINIDERUVO OD                 LINDA SCHNACKY                         LAUREN SCHNEIDER MD
ADDRESS INTENTIONALLY OMITTED            ADDRESS INTENTIONALLY OMITTED                ADDRESS INTENTIONALLY OMITTED          RE LAUREN SCHNEIDER MD
                                                                                                                             ADDRESS INTENTIONALLY OMITTED




000915P001-1448A-035                     008508P001-1448A-035                         001039P002-1448A-035                   006690P001-1448A-035
CINTHIA SCHRAM                           LAURA SCHROEDER OD                           KELLY E SCHULTZ                        ROBERT SCHULTZE MD
ADDRESS INTENTIONALLY OMITTED            ADDRESS INTENTIONALLY OMITTED                ADDRESS INTENTIONALLY OMITTED          TLC ALBANY
                                                                                                                             ADDRESS INTENTIONALLY OMITTED




009356P001-1448A-035                     008576P001-1448A-035                         003123P001-1448A-035                   011602P001-1448A-035
RONALD A SCHWARTZ                        MARIA SCOTT MD                               SDTTC                                  SEATTLE EYE CARE
5750 BOU AVE #1802                       CHESAPEAKE EYE CARE AND LASER CENTER         PO BOX 129009                          GRADY HUGHES MD
NORTH BETHESDA MD 20852                  ADDRESS INTENTIONALLY OMITTED                SAN DIEGO CA 92112                     1600 EAST JEFFERSON STE 202
                                                                                                                             SEATTLE WA 98122




009245P001-1448A-035                     010572P001-1448A-035                         001948P001-1448A-035                   011422P001-1448A-035
SECRETARY OF STATE                       SECURED COMMUNICATIONS INC                   LORI J SEGAL                           SENSI INC
PO BOX 944230                            3249 SE QUAY ST                              ADDRESS INTENTIONALLY OMITTED          TRAVERSE LEGAL PLC D/B/A HALL LEGAL
SACRAMENTO CA 94244-2300                 PT. ST. LUCIE FL 34984                                                              BRIAN A HALL
                                                                                                                             600 CONGRESS AVE
                                                                                                                             14TH FLOOR
                                                                                                                             AUSTIN TX 78701-3263


010576P001-1448A-035                     003124P001-1448A-035                         011672P001-1448A-035                   002650P001-1448A-035
SENSIS INC                               SENTRY ONE                                   SAMUEL SETO MD                         SEVEN SPRINGS TRIPLE T PARTNERS
1703 W KOENING LN                        75 REMITTANCE DR                             ADDRESS INTENTIONALLY OMITTED          DAVI ADAMS
AUSTIN TX 78756                          DEPT 6092                                                                           4539 TROUSDALE DR
                                         CHICAGO IL 60675-6092                                                               NASHVILLE TN 37204




007623P001-1448A-035                     007624P001-1448A-035                         008926P001-1448A-035                   003927P001-1448A-035
SEVEN SPRINGS TRIPLE T PARTNERS          SFI LTD PARTNERSHIP 14                       SABRINA SGROI OD                       CHIRAG SHAH
SOLOMON DEVELOPMENT LLC                  10040 REGENCY CIR                            SABRINA SGROI OD                       ADDRESS INTENTIONALLY OMITTED
4539 TROUSDALE DR                        STE 200                                      ADDRESS INTENTIONALLY OMITTED
NASHVILLE TN 37204                       OMAHA NE 68114
                                          Case 20-11413-KBO                Doc 277    Filed 07/07/20                Page 66 of 82
                                                                     LVI Intermediate Holdings, Inc. et al.
                                                                                Exhibit Pages

Page # : 56 of 72                                                                                                                                06/29/2020 04:03:18 PM
004389P001-1448A-035                      002657P002-1448A-035                         007625P001-1448A-035                         003125P001-1448A-035
DR DARA SHALOM DR PR                      SHAREHOLDER VALUE LTD                        SHAREHOLDER VALUE LTD                        SHELBY COUNTY TAX COLLECTOR
ADDRESS INTENTIONALLY OMITTED             SCOTT CAIN                                   5307 WEST LOOP 289 STE 201                   PO BOX 2751
                                          5307 WEST LOOP 289                           LUBBOCK TX 79414                             MEMPHIS TN 38101-2751
                                          STE 201
                                          LUBBOCK TX 79414



000097P001-1448A-035                      003187P001-1448A-035                         010585P001-1448A-035                         006311P001-1448A-035
SHELBY COUNTY TRUSTEE                     SHELTERPOINT LIFE INSURANC                   SHEPPARD MULLIN RICHTER AND HAMPTON LLP      NEHA SHETH OD
PO BOX 2751                               PO BOX 9340                                  333 SOUTH HOPE ST                            ADDRESS INTENTIONALLY OMITTED
MEMPHIS TN 38101-2751                     GARDEN CITY NY 11530                         43RD FLOOR
                                                                                       LOS ANGELES CA 90071-1422




010587P001-1448A-035                      004284P001-1448A-035                         010593P001-1448A-035                         010594P001-1448A-035
SHI INTERNATIONAL CORP-AUTO PAY REGIONS   DENNIS SHLOSMAN                              SHUMAKER LOOP AND KENDRICK LLP               SIECO CONSTRUCTION INC
290 DAVIDSON AVE                          ADDRESS INTENTIONALLY OMITTED                176 CROGHAN SPUR RD                          2636 MINNEHAHA AVE
SOMERSET NJ 08873                                                                      STE 400                                      MINNEAPOLIS MN 55406-1500
                                                                                       CHARLESTON SC 29407




002358P001-1448A-035                      001172P001-1448A-035                         007116P001-1448A-035                         010605P001-1448A-035
STEVEN SIEGEL                             VICTORIA SOFIA SIGUENZA                      STEVEN SIKALIS OD                            SILHOUETTES INC
ADDRESS INTENTIONALLY OMITTED             ADDRESS INTENTIONALLY OMITTED                ADDRESS INTENTIONALLY OMITTED                PO BOX 8201
                                                                                                                                    JOHNSON CITY TN 37615




011673P001-1448A-035                      007626P001-1448A-035                         002714P001-1448A-035                         011397P001-1448A-035
MUHAMMAD SILK MD                          SILVER CREEK LLC                             SILVER CREEK, LLC                            SILVERPOP
ADDRESS INTENTIONALLY OMITTED             PO BOX 675431                                SUSAN BEYLER                                 PO BOX 347925
                                          RANCHO SANTA FE CA 92067                     PO BOX 675431                                PITTSBURGH PA 15251-4925
                                                                                       RANCHO SANTA FE CA 92130




010610P001-1448A-035                      011485P001-1448A-035                         011550P002-1448A-035                         003444P001-1448A-035
SINCLAIR TELEVISION GROUP INC             JORAWER SINGH MD                             ROBIN SINN OD                                ALVIN SIV
1100 FAIRFIELD DR                         ADDRESS INTENTIONALLY OMITTED                ADDRESS INTENTIONALLY OMITTED                ADDRESS INTENTIONALLY OMITTED
WEST PALM BEACH FL 33407




003126P001-1448A-035                      010612P001-1448A-035                         000798P001-1448A-035                         002365P001-1448A-035
SJC TTC                                   SJL INC                                      KAY SMARZINSKI OD                            JAMES F SMERIGLIO
PO BOX 2169                               PO BOX 1783                                  ADDRESS INTENTIONALLY OMITTED                ADDRESS INTENTIONALLY OMITTED
STOCKTON CA 95201-2169                    BROKEN ARROW OK 74013
                                   Case 20-11413-KBO                Doc 277   Filed 07/07/20          Page 67 of 82
                                                            LVI Intermediate Holdings, Inc. et al.
                                                                       Exhibit Pages

Page # : 57 of 72                                                                                                                06/29/2020 04:03:18 PM
004623P001-1448A-035               011551P001-1448A-035                        011552P001-1448A-035                   000491P001-1448A-035
FREDRIC SMILEN OD                  LAWRENCE SMITH OD                           WILLIAM SMITH OD                       KENNETH SMITH
ADDRESS INTENTIONALLY OMITTED      ADDRESS INTENTIONALLY OMITTED               ADDRESS INTENTIONALLY OMITTED          ADDRESS INTENTIONALLY OMITTED




008216P001-1448A-035               011553P001-1448A-035                        010622P001-1448A-035                   010624P001-1448A-035
HOPE SNIVELY OD                    ABIGAIL SOKOL-MADER OD                      SOLARWINDS                             SOLOMON EYE PHYSICIANS AND SURGEONS
ADDRESS INTENTIONALLY OMITTED      ADDRESS INTENTIONALLY OMITTED               PO BOX 730720                          14999 HEALTH CTR DR
                                                                               DALLAS TX 75373-0720                   STE 101
                                                                                                                      BOWIE MD 20716




005300P001-1448A-035               010626P001-1448A-035                        011486P001-1448A-035                   011157P001-1448A-035
JONATHAN SOLOMON MD                SOLUTIONREACH INC                           DANIEL SOLVERSON DO                    SOMPO JAPAN INSURANCE CO OF AMERICA
ADDRESS INTENTIONALLY OMITTED      2600 N ASHTON BLVD                          ADDRESS INTENTIONALLY OMITTED          777 3RD AVE # 28B
                                   LEHI UT 84043                                                                      NEW YORK NY 10017




011398P001-1448A-035               011399P001-1448A-035                        011554P001-1448A-035                   002415P001-1448A-035
SOMPO/EDURANCE                     SOPHOS                                      VINCENT SORGENTONI OD                  SOUTH CAROLINA ATTORNEY GENERAL
750 THIRD AVE                      11730 PLZ AMERICA DR                        ADDRESS INTENTIONALLY OMITTED          ALAN WILSON
FL 18                              STE 500                                                                            REMBERT C DENNIS OFFICE BLDG
NEW YORK NY 10017                  RESTON VA 20190                                                                    1000 ASSEMBLY ST RM 519
                                                                                                                      COLUMBIA SC 29211-1549



011148P001-1448A-035               000580P001-1448A-035                        000628P001-1448A-035                   000581P001-1448A-035
SOUTH CAROLINA DEPT OF COMMERCE    SOUTH CAROLINA DEPT OF HEALTH               SOUTH CAROLINA DEPT OF LABOR           SOUTH CAROLINA DEPT OF NATURAL RESOURCES
LICENSES PERMITS AND REGULATIONS   AND ENVIRONMENTAL CONTROL                   LICENSING AND REGULATIONS              RAMBERT C DENNIS BUILDING
1201 MAIN ST STE 1600              2600 BULL ST                                DIRECTOR                               1000 ASSEMBLY ST
COLUMBIA SC 29201-3200             COLUMBIA SC 29201                           SYNERGY BUSINESS PK KINGSTREE BLDG     COLUMBIA SC 29201
                                                                               110 CENTERVIEW DR
                                                                               COLUMBIA SC 29210


000720P001-1448A-035               003127P001-1448A-035                        000582P001-1448A-035                   000082P001-1448A-035
SOUTH CAROLINA DEPT OF REVENUE     SOUTH CAROLINA DEPT OF REVENUE              SOUTH DAKOTA DEPT OF ENVIRONMENT       SOUTHFIELD CITY TREASURER
301 GERVAIS ST                     PO BOX 2535                                 AND NATURAL RESOURCES                  26000 EVERGREEN RD
PO BOX 125                         COLUMBIA SC 29202-2535                      JOE FOSS BLDG PMB 2020                 SOUTHFIELD MI 48076
COLUMBIA SC 29201                                                              523 E CAPITAL
                                                                               PIERRE SD 57501



004759P001-1448A-035               010644P001-1448A-035                        005963P001-1448A-035                   002668P001-1448A-035
HAYDEN SOWERS OD                   SPARKLETTS STANDARD                         MARK SPEAKER MD                        SPECTRUM VISION PARTNERS
ADDRESS INTENTIONALLY OMITTED      PO BOX 660579                               ADDRESS INTENTIONALLY OMITTED          ANGELA MANFRE
                                   DALLAS TX 75266-0579                                                               825 EAST GATE BLVD 111
                                                                                                                      GARDEN CITY NY 11530
                                             Case 20-11413-KBO                     Doc 277   Filed 07/07/20              Page 68 of 82
                                                                        LVI Intermediate Holdings, Inc. et al.
                                                                                   Exhibit Pages

Page # : 58 of 72                                                                                                                                    06/29/2020 04:03:18 PM
011555P001-1448A-035                         011400P001-1448A-035                             000074P001-1448A-035                       000083P001-1448A-035
PATRICK SPENCER DO                           SPIRE VISION                                     ST JOSEPH COUNTY TREASURER                 ST LOUIS COUNTY COLLECTOR OF REVENUE
ADDRESS INTENTIONALLY OMITTED                185 MADISON AVE                                  PO BOX 4758                                41 S CENTRAL AVE
                                             #5                                               SOUTH BEND IN 46634-4758                   ST. LOUIS MO 63105-1799
                                             NEW YORK NY 10016




002532P001-1448A-035                         002571P001-1448A-035                             003553P001-1448A-035                       003423P001-1448A-035
STAE OF RHODE ISLAND                         STAE OF RHODE ISLAND                             ANNA H STALCUP                             ALIZZI STANCHEL OD
RHODE ISLAND DIVISION OF TAXATION            DEPT OF LABOR AND TRAINING                       ADDRESS INTENTIONALLY OMITTED              ADDRESS INTENTIONALLY OMITTED
ONE CAPITOL HILL STE 36                      DIVISION OF WORKERS COMPENSATION
PROVIDENCE RI 29085-5829                     1511 PONTIAC AVE BUILDING 71-1 1ST FLOOR
                                             PO BOX 20190
                                             CRANSTON RI 02920-0942


010663P001-1448A-035                         011401P001-1448A-035                             011402P001-1448A-035                       011403P001-1448A-035
STAPLES                                      STAPLES FACILITY SVC                             STAPLES PRINT SOLUTIONS                    STAPLES TECHNOLOGY
PO BOX 790322                                PO BOX 790322                                    PO BOX 790322                              PO BOX 95230
ST. LOUIS MO 63179-0322                      ST. LOUIS MO 63179-0322                          ST. LOUIS MO 63179-0322                    CHICAGO IL 60694




011404P001-1448A-035                         003128P001-1448A-035                             002500P001-1448A-035                       002540P001-1448A-035
STAPLES WATER                                STATE COMPTROLLER                                STATE OF ALABAMA                           STATE OF ALABAMA
PO BOX 790322                                TEXAS COMPTROLLER OF PUBLIC ACCOUNTS             ALABAMA DEPT OF INDUSTRIAL RELATIONS       DEPT OF LABOR
ST. LOUIS MO 63179-0322                      PO BOX 149359                                    649 MONROE ST                              WORKERS COMPENSATION DIVISION
                                             AUSTIN TX 78714-9359                             MONTGOMERY AL 36131-0099                   649 MONROE ST
                                                                                                                                         MONTGOMERY AL 36131



002501P001-1448A-035                         002541P001-1448A-035                             002502P001-1448A-035                       002542P001-1448A-035
STATE OF ARIZONA                             STATE OF ARIZONA                                 STATE OF ARKANSAS                          STATE OF ARKANSAS
DEPT OF ECONOMIC SECURITY UNEMPLOYMENT TAX   INDUSTRIAL COMMISSION OF ARIZONA                 DEPT OF WORKFORCE SVC                      WORKERS COMPENSATION COMMISSION
PO BOX 52027                                 WORKER COMPENSATION DIVISION                     TWO CAPITOL MALL                           324 SPRING ST
PHOENIX AZ 85072-2027                        800 WEST WASHINGTON ST                           LITTLE ROCK AR 72201                       PO BOX 950
                                             PHOENIX AZ 85007                                                                            LITTLE ROCK AR 72203-0950



002503P001-1448A-035                         002543P001-1448A-035                             003129P001-1448A-035                       009241P001-1448A-035
STATE OF CALIFORNIA                          STATE OF CALIFORNIA                              STATE OF CALIFORNIA                        STATE OF CALIFORNIA FRANCHISE
EMPLOYMENT DEVELOPMENT DEPT                  DEPT OF INDUSTRIAL RELATIONS                     PO BOX 942857                              PO BOX 942857
TAXPAYER ASSISTANCE CENTER                   DIVISION OF WORKERS COMPENSATION                 SACRAMENTO CA 94257-0511                   SACRAMENTO CA 94257-0511
PO BOX 826880                                455 GOLDEN GATE AVE 2ND FLOOR
SACRAMENTO CA 94280-0001                     SAN FRANCISCO CA 94102-7014



002504P001-1448A-035                         002544P001-1448A-035                             002505P001-1448A-035                       002545P001-1448A-035
STATE OF COLORADO                            STATE OF COLORADO                                STATE OF CONNECTICUT                       STATE OF CONNECTICUT
COLORADO UNEMPLOYMENT INSURANCE OPERATIONS   DEPT OF LABOR AND EMPLOYMENT                     CONNECTICUT DEPT OF LABOR                  WORKERS COMPENSATION COMMISSION
DEPT OF LABOR AND EMPLOYMENT                 DIVISION OF WORKERS COMPENSATION                 200 FOLLY BROOK BLVD                       CAPITOL PLACE
PO BOX 8789                                  633 17TH ST STE 400                              WETHERSFIELD CT 06109                      21 OAK ST
DENVER CO 80201-8789                         DENVER CO 80202-3660                                                                        HARTFORD CT 06106
                                    Case 20-11413-KBO                     Doc 277   Filed 07/07/20          Page 69 of 82
                                                              LVI Intermediate Holdings, Inc. et al.
                                                                         Exhibit Pages

Page # : 59 of 72                                                                                                                            06/29/2020 04:03:18 PM
002546P001-1448A-035                011246P001-1448A-035                             011247P001-1448A-035                       011248P001-1448A-035
STATE OF FLORIDA                    STATE OF FLORIDA                                 STATE OF FLORIDA                           STATE OF FLORIDA
DIVISION OF WORKERS COMPENSATION    PALM BEACH COUNTY DEPT OF HEALTH                 DUVAL COUNTY DEPT OF HEALTH                MIAMI-DADEL COUNTY DEPT OF HEALTH
TANNER HOLLOMAN DIVISION DIRECTOR   DIV OF ENVIRONMENTAL PUBLIC HEALTH               DIV OF ENVIRONMENTAL PUBLIC HEALTH         DIV OF ENVIRONMENTAL PUBLIC HEALTH
200 EAST GAINES ST                  800 CLEMATIS ST 4TH FLOOR                        900 UNIVERSITY BLVD N                      1725 NW 167TH ST
TALLAHASSEE FL 32399-0318           PO BOX 29                                        STE 300 MC-45                              MIAMI GARDENS FL 33056
                                    WEST PALM BEACH FL 33402                         JACKSONVILLE FL 32211-5504


011249P001-1448A-035                002508P001-1448A-035                             002547P001-1448A-035                       002507P001-1448A-035
STATE OF FLORIDA                    STATE OF GEORGIA                                 STATE OF GEORGIA                           STATE OF GEORGIA DEPT OF REVENUE
LEE COUNTY DEPT OF HEALTH           GEORGIA DEPT OF LABOR                            STATE BOARD OF WORKERS COMPENSATION        GEORGIA TAX CENTER
DIV OF ENVIRONMENTAL HEALTH         148 ANDREW YOUNG INTER BLVD STE 800              270 PEACHTREE ST NW                        PO BOX 105499
2295 VICTORIA AVE                   ATLANTA GA 30303-1732                            ATLANTA GA 30303-1299                      ATLANTA GA 30359
RM 206
FT. MYERS FL 33901


002548P001-1448A-035                002510P001-1448A-035                             002549P001-1448A-035                       002511P001-1448A-035
STATE OF ILLINOIS                   STATE OF INDIANA                                 STATE OF INDIANA                           STATE OF IOWA
WORKERS COMPENSATION COMMISSION     INDIANA DEPT OF WORKFORCE DEVELOPMENT            WORKERS COMPENSATION BOARD OF INDIANA      IOWA WORKFORCE DEVELOPMENT
100 W RANDOLPH ST                   10 NORTH SENATE AVE                              402 WEST WASHINGTON ST                     1000 EAST GRAND AVE
STE 8-200                           ROOM SE 106                                      ROOM W196                                  DES MOINES IA 50319-0209
CHICAGO IL 60601                    INDIANAPOLIS IN 46204-2277                       INDIANAPOLIS IN 46204



002550P001-1448A-035                002512P001-1448A-035                             002551P001-1448A-035                       003130P001-1448A-035
STATE OF IOWA                       STATE OF KANSAS                                  STATE OF KANSAS                            STATE OF KANSAS
IOWA WORKFORCE DEVELOPMENT          DEPT OF LABOR                                    DEPT OF LABOR                              PO BOX 12005
DIVISION OF WORKERS COMPENSATION    401 SW TOPEKA BLVD                               DIVISION OF WORKERS COMPENSATION           TOPEKA KS 66612-2005
1000 EAST GRAND AVE                 TOPEKA KS 66603-3182                             401 SW TOPEKA BLVD STE 2
DES MOINES IA 50319-0209                                                             TOPEKA KS 66603-3105



002513P001-1448A-035                002552P001-1448A-035                             002514P001-1448A-035                       002553P001-1448A-035
STATE OF KENTUCKY                   STATE OF KENTUCKY                                STATE OF LOUISIANA                         STATE OF LOUISIANA
DEPT OF REVENUE                     KENTUCKY LABOR CABINET                           LOUISIANA WORKFORCE COMMISSION             LOUISIANA WORKFORCE COMMISSION
501 HIGH ST                         DEPT OF WORKERS CLAIMS                           PO BOX 94094                               OFFICE OF WORKERS COMPENSATION
FRANKFORT KY 40601                  657 CHAMBERLIN AVE                               BATON ROUGE LA 70804                       1001 NORTH 23RD ST
                                    FRANKFORT KY 40601                                                                          PO BOX 94040
                                                                                                                                BATON ROUGE LA 70804-9040


002515P001-1448A-035                002554P001-1448A-035                             003131P001-1448A-035                       002516P001-1448A-035
STATE OF MARYLAND                   STATE OF MARYLAND                                STATE OF MARYLAND                          STATE OF MASSACHUSETTS
MARYLAND DEPT OF LABOR LICENSING    WORKERS COMPENSATION COMMISSION                  DEPT OF ASSESSMENTS AND TAXATION           MASSACHUSETTS DIVISION OF EMPLOYMENT
AND REGULATION                      10 EAST BALTIMORE ST 4TH FLOOR                   PO BOX 17052                               AND TRAINING
1100 NORTH EUTAW ST                 BALTIMORE MD 21202                               BALTIMORE MD 21299-1052                    19 STANIFORD ST
ROOM 414                                                                                                                        BOSTON MA 02114-2589
BALTIMORE MD 21201-2201


002555P001-1448A-035                002517P001-1448A-035                             002556P001-1448A-035                       002518P001-1448A-035
STATE OF MASSACHUSETTS              STATE OF MICHIGAN                                STATE OF MICHIGAN                          STATE OF MINNESOTA
EXECUTIVE OFFICE OF LABOR AND       MICHIGAN DEPT OF LICENSING AND                   DEPT OF LICENSING AND REGULATORY AFFAIRS   MINNESOTA DEPT OF REVENUE
WORKFORCE DEVELOPMENT               REGULATORY AFFAIRS                               WORKERS COMPENSATION AGENCY                600 NORTH ROBERT ST
DEPT OF INDUSTRIAL ACCIDENTS        3024 W GRAND BLVD                                2501 WOODLAKE CIR                          ST. PAUL MN 55146
1 CONGRESS ST STE 100               DETROIT MI 48202-6024                            OKEMOS MI 48864
BOSTON MA 02114-2017
                                         Case 20-11413-KBO                 Doc 277   Filed 07/07/20          Page 70 of 82
                                                                   LVI Intermediate Holdings, Inc. et al.
                                                                              Exhibit Pages

Page # : 60 of 72                                                                                                                          06/29/2020 04:03:18 PM
002557P001-1448A-035                     002519P001-1448A-035                         002558P001-1448A-035                      002520P001-1448A-035
STATE OF MINNESOTA                       STATE OF MISSOURI                            STATE OF MISSOURI                         STATE OF MONTANA
DEPT OF LABOR AND INDUSTRY               DIVISION OF EMPLOYMENT SECURITY              DEPT OF LABOR                             MONTANA UNEMPLOYMENT INSURANCE DIVISION
WORKERS COMPENSATION DIVISION            PO BOX 59                                    DIVISION OF WORKERS COMPENSATION          PO BOX 6339
443 LAFAYETTE RD NORTH                   JEFFERSON CITY MO 65104-0059                 PO BOX 58                                 HELENA MT 59604-6339
ST. PAUL MN 55155                                                                     JEFFERSON CITY MO 65102-0058



002559P001-1448A-035                     002521P001-1448A-035                         002560P001-1448A-035                      002522P001-1448A-035
STATE OF MONTANA                         STATE OF NEBRASKA                            STATE OF NEBRASKA                         STATE OF NEVADA
DEPT OF LABOR AND INDUSTRY               NEBRASKA DEPT OF LABOR                       WORKERS COMPENSATION COURT                NEVADA DEPT OF EMPLOYMENT TRAINING
EMPLOYMENT RELATIONS DIVISION            BOX 94600                                    PO BOX 98908                              AND REHABILITATION
1805 PROSPECT AVE                        STATE HOUSE STATION                          LINCOLN NE 68509-8908                     500 EAST THIRD ST
PO BOX 8011                              LINCOLN NE 68509-4600                                                                  CARSON CITY NV 89713-0030
HELENA MT 59604-8011


002561P001-1448A-035                     002523P001-1448A-035                         002562P001-1448A-035                      003132P001-1448A-035
STATE OF NEVADA                          STATE OF NEW JERSEY                          STATE OF NEW JERSEY                       STATE OF NEW JERSEY
DEPT OF BUSINESS AND INDUSTRY            NEW JERSEY DEPT OF LABOR AND                 DEPT OF LABOR AND WORKFORCE DEVELOPMENT   DPT OF LABR AND WRKFRC DVELPMT
DIVISION OF INDUSTRIAL RELATIONS         WORKFORCE DEVELOPMENT                        DIVISION OF WORKERS COMPENSATION          PO BOX 929
400 W KING ST STE 400                    PO BOX 947                                   PO BOX 381                                TRENTON NJ 08646-0929
CARSON CITY NV 89703                     TRENTON NJ 08625-0947                        TRENTON NJ 08625-0381



002524P001-1448A-035                     002563P001-1448A-035                         002525P001-1448A-035                      002564P001-1448A-035
STATE OF NEW MEXICO                      STATE OF NEW MEXICO                          STATE OF NEW YORK                         STATE OF NEW YORK
NEW MEXICO DEPT OF WORKFORCE SOLUTIONS   WORKERS COMPENSATION ADMINISTRATION          NEW YORK DEPT OF LABOR                    WORKERS COMPENSATION BAORD
PO BOX 2281                              2410 CENTRE AVE SE                           STATE CAMPUS BUILDING 12                  20 PARK ST
ALBUQUERQUE NM 87103-2281                PO BOX 27198                                 ROOM 500                                  ALBANY NY 12207
                                         ALBUQUERQUE NM 87125-7198                    ALBAN NY 12240-0339



003133P001-1448A-035                     002526P001-1448A-035                         002565P001-1448A-035                      002527P001-1448A-035
STATE OF NJ DIVISION OF TAXATION         STATE OF NORTH CAROLINA                      STATE OF NORTH CAROLINA                   STATE OF NORTH DAKOTA
FEDERAL OFFSET PROGRAM                   DIVISION OF EMPLOYMENT SECURITY              INDUSTRIAL RELATIONS COMMISSION           JOB SVC OF NORTH DAKOTA
PO BOX 283                               DEPT OF COMMERCE                             430 N SALISBURY ST                        PO BOX 5507
TRENTON NJ 08646-0283                    POST OFFICE BOX 26504                        RALEIGH NC 27603                          BISMARCK ND 58506-5507
                                         RALEIGH NC 27611-6504



002566P001-1448A-035                     002528P001-1448A-035                         002567P001-1448A-035                      011252P001-1448A-035
STATE OF NORTH DAKOTA                    STATE OF OHIO                                STATE OF OHIO                             STATE OF OHIO BOARD OF PHARMACY
WORKFORCE SAFETY AND INSURANCE           OHIO DEPT OF JOB AND FAMILY SVC              BUREAU OF WORKERS COMPENSATION            77 SOUTH HIGH ST
1600 EAST CENTURY AVE STE 1              PO BOX 182404                                30 WEST SPRING ST                         17TH FLOOR
BISMARCK ND 58503-0644                   COLUMBUS OH 43218-2404                       COLUMBUS OH 43215-2256                    COLUMBUS OH 43215




003134P001-1448A-035                     002568P001-1448A-035                         002530P001-1448A-035                      002569P001-1448A-035
STATE OF OHIO TREASURER                  STATE OF OKLAHOMA                            STATE OF OREGON                           STATE OF OREGON
PO BOX 15278                             WORKERS COMPENSATION COMMISSION              OREGON EMPLOYMENT DEPT                    WORKERS COMPENSATION DIVISION
COLUMBUS OH 43215                        1915 NORTH STILES AVE                        875 UNION ST NE                           350 WINTER ST NE
                                         OKLAHOMA CITY OK 73105                       ROOM 107                                  PO BOX 14480
                                                                                      SALEM OR 97311-0030                       SALEM OR 97309-0405
                                          Case 20-11413-KBO                   Doc 277    Filed 07/07/20            Page 71 of 82
                                                                        LVI Intermediate Holdings, Inc. et al.
                                                                                   Exhibit Pages

Page # : 61 of 72                                                                                                                               06/29/2020 04:03:18 PM
002531P001-1448A-035                      002570P001-1448A-035                            011147P001-1448A-035                      002533P001-1448A-035
STATE OF PENNSYLVANIA                     STATE OF PENNSYLVANIA                           STATE OF RHODE ISLAND                     STATE OF SOUTH CAROLINA
PENNSYLVANIA DEPT OF LABOR AND INDUSTRY   BUREAU OF WORKERS COMPENSATION                  DEPT OF BUSINESS REGULATION               SC DEPT OF EMPLOYMENT AND WORKFORCE
7TH AND FORSTER ST ROOM 915               DEPT OF LABOR AND INDUSTRY                      1511 PONTIAC AVE                          CONTRIBUTION SECTION
HARRISBURG PA 17121-0001                  1171 S CAMERON ST RM 324                        CRANSTON RI 02920                         PO BOX 7103
                                          HARRISBURG PA 17104-2501                                                                  COLUMBIA SC 29202



002572P001-1448A-035                      002534P001-1448A-035                            002573P001-1448A-035                      002574P001-1448A-035
STATE OF SOUTH CAROLINA                   STATE OF TENNESSEE                              STATE OF TENNESSEE                        STATE OF TEXAS
WORKERS COMPENSATION COMMISSION           TENNESSEE DEPT OF LABOR AND                     DEPT OF LABOR AND WORKFORCE DEVELOPMENT   DEPT OF INSURANCE
1333 MAIN ST STE 500                      WORKFORCE DEVELOPMENT                           DIVISION OF WORKERS COMPENSATION          WORKERS COMPENSATION
PO BOX 1715                               220 FRENCH LANDING DR                           220 FRENCH LANDING DR                     7551 METRO CENTER DR STE 100
COLUMBIA SC 29202-1715                    NASHVILLE TN 37243                              NASHVILLE TN 37243-1002                   AUSTIN TX 78744-1609



002536P001-1448A-035                      002575P001-1448A-035                            002537P001-1448A-035                      002576P001-1448A-035
STATE OF UTAH                             STATE OF UTAH                                   STATE OF VIRGINIA                         STATE OF VIRGINIA
UTAH DEPT OF WORKFORCE SVC                LABOR COMMISSION                                VIRGINIA EMPLOYMENT COMMISSION            WORKERS COMPENSATION COMMISSION
PO BOX 45288                              DIVISION OF INDUSTRIAL ACCIDENTS                PO BOX 1358                               333 E FRANKLIN ST
SALT LAKE CITY UT 84145-0288              160 EAST 300 SOUTH 3RD FLOOR                    RICHMOND VA 23218-1358                    RICHMOND VA 23219
                                          PO BOX 146610
                                          SALT LAKE CITY UT 84114-6610


002538P001-1448A-035                      002577P001-1448A-035                            002578P001-1448A-035                      011153P001-1448A-035
STATE OF WASHINGTON                       STATE OF WASHINGTON                             STATE OF WISCONSIN                        STATE OF WISCONSIN
WASHINGTON EMPLOYMENT SECURITY DEPT       DEPT OF LABOR AND INDUSTRIES                    DEPT OF WORKFORCE DEVELOPMET              DEPT OF SAFETY AND PROFESSIONAL SVC
PO BOX 9046                               INSURANCE SVC DIVISION                          PO BOX 7901                               4822 MADISON YARDS WAY
OLYMPIA WA 98507-9046                     7273 LINDERSON WAY SW                           MADISON WI 53707-7901                     MADISON WI 53705
                                          TUMWATER WA 98501-5414



004819P001-1448A-035                      000230P001-1448A-035                            005301P001-1448A-035                      011622P001-1448A-035
HUGH STEER DO                             LESLIE L STEFFEN                                JONATHAN STEIN MD                         DAVID STEINBERG MD
ADDRESS INTENTIONALLY OMITTED             ADDRESS INTENTIONALLY OMITTED                   ADDRESS INTENTIONALLY OMITTED             RE DAVID STEINBERG MD
                                                                                                                                    ADDRESS INTENTIONALLY OMITTED




003864P001-1448A-035                      000038P001-1448A-035                            010668P001-1448A-035                      010671P001-1448A-035
CEARA RAE STEINER                         STERICYCLE                                      STERICYCLE INC                            STERLING WATER INC - CULLIGAN
ADDRESS INTENTIONALLY OMITTED             4010 COMMERCIAL AVE                             PO BOX 6578                               1928 TRUAX BLVD
                                          NORTHBROOK IL IL 60062-1829                     CAROL STREAM IL 60197-6578                EUA CLAIRE WI 54703




007119P001-1448A-035                      004632P001-1448A-035                            009329P001-1448A-035                      002065P001-1448A-035
STEVEN STETSON                            GAIL STEWART OD                                 KAYLA STEWART                             KIMBERLY STONE
ADDRESS INTENTIONALLY OMITTED             ADDRESS INTENTIONALLY OMITTED                   PO BOX 59                                 ADDRESS INTENTIONALLY OMITTED
                                                                                          JOLIET MT 59041
                                        Case 20-11413-KBO                 Doc 277    Filed 07/07/20          Page 72 of 82
                                                                    LVI Intermediate Holdings, Inc. et al.
                                                                               Exhibit Pages

Page # : 62 of 72                                                                                                                         06/29/2020 04:03:18 PM
005450P001-1448A-035                    000357P001-1448A-035                          011487P001-1448A-035                   000184P001-1448A-035
KARL STONECIPHER MD                     CINDY N STOODLEY                              SAMUEL STOPAK MD                       MILA STOPARIC
ADDRESS INTENTIONALLY OMITTED           ADDRESS INTENTIONALLY OMITTED                 ADDRESS INTENTIONALLY OMITTED          ADDRESS INTENTIONALLY OMITTED




007627P001-1448A-035                    002621P001-1448A-035                          003135P001-1448A-035                   004959P001-1448A-035
STP WESTLAKE LP                         STP WESTLAKE, LP                              SUE SANDSTROM TREASURER                JANET ESTELLE SUMMERS
17480 DALLAS PKWY                       JENNIFER LEVINSON                             5334 S PRINCE ST                       ADDRESS INTENTIONALLY OMITTED
STE 127                                 17480 DALLAS PKWY STE 127                     LITTLETON CO 80120-1136
DALLAS TX 75287                         DALLAS TX 75287




002651P001-1448A-035                    010685P001-1448A-035                          002604P002-1448A-035                   011603P001-1448A-035
SUMMIT PROPERTIES                       SUMOTEXT                                      SUNNY LEMON LLC                        SUSON EYE SPECIALISTS
SABRINA BLACK                           201 E MARKHAM                                 11308 N PENNSYLVANIA AVE               JOHN SUSON MD
465 RICHMOND ST STE 600                 STE 150                                       OKLAHOMA CITY OK 73120                 203 NORTH MAYFAIR RD STE 1101 STE 1101
LONDON ON N6A 5P4                       LITTLE ROCK AR 72201                                                                 WAUWATOSA WI 53226
CANADA



011635P001-1448A-035                    007628P001-1448A-035                          008089P001-1448A-035                   002642P001-1448A-035
JOHN SUSON MD                           SUTTON PROPERTY SVC                           EDMUND SWAN OD                         SWAN VISION LLC
SUSON EYE SPECIALISTS                   2991 NW 112 AVE                               ADDRESS INTENTIONALLY OMITTED          38 TOWN LINE RD
ADDRESS INTENTIONALLY OMITTED           CORAL SPRINGS FL 33068                                                               ROCKY HILL CT 06067




007629P001-1448A-035                    005484P001-1448A-035                          010694P001-1448A-035                   002372P001-1448A-035
SWAN VISION RENT                        KATHRYN SWAN                                  SWARM INC                              ADAM J SWEENEY
100 HANG DOG LN                         ADDRESS INTENTIONALLY OMITTED                 2308 NW 5 AVE                          ADDRESS INTENTIONALLY OMITTED
WETHERSFIELD CT 06109                                                                 MIAMI FL 33127




011405P001-1448A-035                    011406P001-1448A-035                          010698P001-1448A-035                   002749P001-1448A-035
SWEET IQ ANALYTICS CORP                 SYNCHRONY BANK                                TABLEAU SOFTWARE INC                   ANGELA TAMBLYN OD
615 BLVD RENELEVESQUE WEST              170 WEST ELECTION RD                          PO BOX 204021                          ADDRESS INTENTIONALLY OMITTED
STE 1010                                STE 125                                       DALLAS TX 75320-4021
MONTREAL QC H3B 1P9                     DRAPER UT 84020
CANADA



000103P001-1448A-035                    003136P001-1448A-035                          003137P001-1448A-035                   003138P001-1448A-035
TARRANT COUNTY TAX ASSESSOR COLLECTOR   TAX ASSESSOR COLLECTOR                        TAX COLLECTOR CITY OF NORWALK CT       TAX COLLECTOR PALM BEACH COUNTY
100 E WEATHERFORD                       PO BOX 3547                                   125 EAST AVE                           PO BOX 3353
FORT WORTH TX 76196                     HOUSTON TX 77253-3547                         NORWALK CT 06851                       WEST PALM BEACH FL 33402-3353
                                            Case 20-11413-KBO                 Doc 277    Filed 07/07/20          Page 73 of 82
                                                                        LVI Intermediate Holdings, Inc. et al.
                                                                                   Exhibit Pages

Page # : 63 of 72                                                                                                                              06/29/2020 04:03:18 PM
003139P001-1448A-035                        003140P001-1448A-035                          008989P001-1448A-035                   003188P001-1448A-035
TAX COLLECTOR PBC                           TAX TRUST ACCOUNT                             SETH TAYLOR                            TEAGUE INSURANCE
PO BOX 3828                                 ONLINE BUSINESS LICENSE FILING                ADDRESS INTENTIONALLY OMITTED          4700 SPRING ST
WEST PALM BEACH FL 33402-3828               PO BOX 830900                                                                        STE 400
                                            BIRMINGHAM AL 35283-0900                                                             LA MESA CA 91942




005371P001-1448A-035                        011407P001-1448A-035                          002416P001-1448A-035                   000583P001-1448A-035
JOSHUA TEICHMAN MD                          TEMPLE INSURANCE CO                           TENNESSEE ATTORNEY GENERAL             TENNESSEE DEPT OF ENVIRONMENT AND
ADDRESS INTENTIONALLY OMITTED               390 BAY ST                                    HERBERT H SLATERY III                  CONSERVATION
                                            TORONTO ON M5H 2Y2                            PO BOX 20207                           BOB MARTINEAU
                                            CANADA                                        NASHVILLE TN 37202-0207                312 ROSA L PARKS AVE
                                                                                                                                 NASHVILLE TN 37243



000629P001-1448A-035                        000721P001-1448A-035                          002718P001-1448A-035                   003141P001-1448A-035
TENNESSEE DEPT OF LABOR                     TENNESSEE DEPT OF REVENUE                     TENNESSEE DEPT OF REVENUE              TENNESSEE DEPT OF REVENUE
COMMISSIONER                                ANDREW JACKSON BUILDING                       ANDREW JACKSON STATE OFFICE BLDG       500 DEADERICK ST
220 FRENCH LANDING DR                       500 DEADRICK ST                               500 DEADERICK ST                       NASHVILLE TN 37242
NASHVILLE TN 37243                          NASHVILLE TN 37242                            NASHVILLE TN 37242




003142P001-1448A-035                        003143P001-1448A-035                          009310P001-1448A-035                   002417P001-1448A-035
TENNESSEE DEPT OF REVENUE 37242             TENNESSEE SECRETARY OF STATE                  HARVEY L TEPNER                        TEXAS ATTORNEY GENERAL
500 DEADERICK ST                            312 ROSA L PARKS AVE                          11 FIFTH AVE                           KEN PAXTON
NASHVILLE TN 37242                          SNODGRASS TOWER 6TH FLOOR                     APT 8-L                                300 W 15TH ST
                                            NASHVILLE TN 37243                            NEW YORK NY 10003                      AUSTIN TX 78701




000584P001-1448A-035                        000722P001-1448A-035                          003144P001-1448A-035                   011255P001-1448A-035
TEXAS COMMISSION OF ENVIRONMENTAL QUALITY   TEXAS COMPTROLLER OF PUBLIC ACCOUNTS          TEXAS DEPT OF STATE HEALTH SVC         TEXAS DEPT OF STATE HEALTH SVC DSHS
PO BOX 13087                                PO BOX 13528 CAPITOL STATION                  PO BOX 149347                          RADIATION SAFETY LIC BRANCH RSLB
MAIL CODE TCEQ                              AUSTIN TX 78711-3528                          AUSTIN TX 78714-9347                   SHANNON DOV EDSON LASER PROGRAM COORD
AUSTIN TX 78711-3087                                                                                                             MAIL CODE 2835
                                                                                                                                 PO BOX 149347
                                                                                                                                 AUSTIN TX 78714-9347


011257P001-1448A-035                        011130P001-1448A-035                          007630P001-1448A-035                   002717P001-1448A-035
TEXAS DEPT OF STATE HEALTH SVC DSHS         TEXAS ECONOMIC DEVELOPMENT                    TEXAS NAME MERCANTILE INVESTMENT LLC   TEXAS NAME MERCANTILE INVESTMENT, LLC
RADIATION SAFETY LIC BRANCH RSLB            BUSINESS AND PERMIT                           PO BOX 677256                          DANIELA REYNOSO
SHANNON DOV EDSON LASER PROGRAM COORD       PO BOX 12428                                  DALLAS TX 75267-7256                   40 NE LOOP 410
MAIL CODE 2835                              AUSTIN TX 78711                                                                      STE 610
POB 149347                                                                                                                       SAN ANTONIO TX 78216
AUSTIN TX 78714-9347


000630P001-1448A-035                        002535P001-1448A-035                          011556P001-1448A-035                   002693P001-1448A-035
TEXAS WORKFORCE COMMISSION                  TEXAS WORKFORCE COMMISSION                    SUCHITA THAKKAR OD                     THALHIMER, INC
EXECUTIVE DIRECTOR                          PO BOX 149037                                 ADDRESS INTENTIONALLY OMITTED          MELODY ALMONTE
101 EAST 15TH ST                            AUSTIN TX 78714-9037                                                                 PO BOX 5160
ROOM 651                                                                                                                         GLEN ALLEN VA 23058
AUSTIN TX 78778-0001
                                            Case 20-11413-KBO                   Doc 277   Filed 07/07/20             Page 74 of 82
                                                                      LVI Intermediate Holdings, Inc. et al.
                                                                                 Exhibit Pages

Page # : 64 of 72                                                                                                                                   06/29/2020 04:03:18 PM
007631P001-1448A-035                        003145P001-1448A-035                           002662P001-1448A-035                         011163P001-1448A-035
THE BURGESS CO LLC                          THE CITY OF OREM                               THE EYE CLINIC OF NORTH DAKOTA               THE HARTFORD
37 VILLA RD                                 56 NORTH STATE ST                              LAURA GOODRICH                               HARTFORD CASUALTY INSURANCE CO
STE 200                                     OREM UT 84057-5597                             620 NORTH 9TH ST                             ONE HARTFORD PLZ
GREENVILLE SC 29615                                                                        BISMARCK ND 58501                            HARTFORD CT 06155




011163S001-1448A-035                        011160P001-1448A-035                           011160S001-1448A-035                         011160S002-1448A-035
THE HARTFORD                                THE HARTFORD CANADA                            THE HARTFORD CANADA                          THE HARTFORD CANADA
USI INSURANCE SVC LLC                       HARTFORD FIRE INSURANCE CO                     PURVES REDMOND AND ASSOCIATES                HARTFORD FIRE INSURANCE CO
3475 PIEDMONT RD NW STE 800                 102-2103 AIRPORT DR                            70 UNIVERSITY AVE                            55 FARMINGTON AVE # 301
ATLANTA GA 30305                            SASKATOON SK S7L 6W2                           STE 400                                      FARMINGTON CT 06032
                                            CANADA                                         TORONTO ON M5J2M4
                                                                                           CANADA


011583P001-1448A-035                        011584P001-1448A-035                           003189P001-1448A-035                         003190P001-1448A-035
THE LASIK VISION INSTITUTE CHARLOTTE PLLC   THE LASIK VISION INSTITUTE OPTOMETRY LLC       THE LINCOLN NATIONAL LIFE ENTER LVIGP ONLY   THE MEDICAL PROTECTIVE CO
THOMAS CAMPEN MD                            MARTIN FOX MD                                  1300 SOUTH CLINTON ST                        23289 NETWORK PL
ADDRESS INTENTIONALLY OMITTED               ADDRESS INTENTIONALLY OMITTED                  FORT WAYNE IN 46802                          CHICAGO IL 60673-1232




002716P001-1448A-035                        002716S001-1448A-035                           007632P001-1448A-035                         007633P001-1448A-035
THE OMNI GROUP                              THE OMNI GROUP                                 THE PLAZA PHASE III LLC                      THE REALTY ASSOCIATES FUND XI PORTFOLIO LP
KAREN DISTEFANO                             WIECK DELUCA & GEMMA INC.                      4715 LINCOLNWAY EAST                         PO BOX 2203
PO BOX 856                                  CHRISTINE L BAGLIONI, ESQ.                     MISHAWAKA IN 46544                           HICKSVILLE NY 11802
EAST GREENWICH RI 02818                     ONE TURKS HEAD PLACE
                                            SUITE 1300
                                            PROVIDENCE RI 02903


008263P001-1448A-035                        004697P001-1448A-035                           010751P001-1448A-035                         011408P001-1448A-035
JAMES THIMONS OD                            GILL THOMAS OD                                 TIBCO SOFTWARE INC                           TIERPOINT
ADDRESS INTENTIONALLY OMITTED               ADDRESS INTENTIONALLY OMITTED                  3303 HILLVIEW AVE                            12444 POWERSCOURT DR
                                                                                           PALO ALTO CA 94304-1213                      STE 450
                                                                                                                                        ST. LOUIS MO 63131




006606P001-1448A-035                        011557P001-1448A-035                           002689P001-1448A-035                         007634P001-1448A-035
RICHARD TIPPERMAN MD                        ALEJANDRO TIRADO OD                            TL GCP OWNER LLC                             TL GCP OWNER LLC
ADDRESS INTENTIONALLY OMITTED               ADDRESS INTENTIONALLY OMITTED                  MARY TACURY                                  PO BOX 412210
                                                                                           PO BOX 412210                                BOSTON MA 02241-2210
                                                                                           BOSTON MA 02241-2210




011585P001-1448A-035                        011586P001-1448A-035                           011587P001-1448A-035                         011149P001-1448A-035
TLC THE LASER CENTER (NORTHEAST) INC        TLC VISION ASSOCIATES OF CONNECTICUT PC        TLC VISION ASSOCIATES OF PITTSBURGH PC       TN DEPT OF REVENUE
JODI ABRAMSON MD                            JONATHAN STEIN MD                              SANTIAGO VILLAZON MD                         BUSINESS REGISTRATION AND LICENSING
ADDRESS INTENTIONALLY OMITTED               ADDRESS INTENTIONALLY OMITTED                  ADDRESS INTENTIONALLY OMITTED                500 DEADERICK ST
                                                                                                                                        NASHVILLE TN 37242
                                         Case 20-11413-KBO                  Doc 277   Filed 07/07/20           Page 75 of 82
                                                                  LVI Intermediate Holdings, Inc. et al.
                                                                             Exhibit Pages

Page # : 65 of 72                                                                                                                           06/29/2020 04:03:18 PM
011588P001-1448A-035                     007478P001-1448A-035                          007635P001-1448A-035                    002619P001-1448A-035
TOM HARVEY MD                            ZACHARY TOPPE OD                              TOWER 1555                              TOWER 1555, LLLP
DBA CHPPEWA VALLEY EYE CLINIC LTD        ADDRESS INTENTIONALLY OMITTED                 1555 PALM BEACH LAKES BLVD              DEBRA LAWSON
THOMAS HARVEY MD                                                                       STE 1100                                1555 PALM BEACH LAKES BLVD STE 110
ADDRESS INTENTIONALLY OMITTED                                                          WEST PALM BEACH FL 33401                WEST PALM BEACH FL 33401




002618P001-1448A-035                     002116P001-1448A-035                          007121P001-1448A-035                    003146P001-1448A-035
TOWER 1555/PGA NATIONAL OFFICE CENTER/   MEGAN ANN TOWER                               STEVEN TOWLE OD                         TOWN OF BURLINGTON 376
1551 FORUM PLACE                         ADDRESS INTENTIONALLY OMITTED                 ADDRESS INTENTIONALLY OMITTED           PO BOX 376
JULIE HYATT                                                                                                                    BURLINGTON MA 01803
1555 PALM BEACH LAKES BLVD
STE 1100
WEST PALM BEACH FL 33401


003147P001-1448A-035                     003148P001-1448A-035                          003149P001-1448A-035                    003150P001-1448A-035
TOWN OF FAIRFIELD TAX COLLECTOR          TOWN OF HAMDEN                                TOWN OF SUMMERVILLE                     TOWNSHIP OF LOWER MERION
611 OLD POST RD                          2750 DIXWELL AVE                              200 S MAIN ST                           75 E LANCASTER AVE
FAIRFEILD CT 06824                       HAMDEN CT 06518-3320                          SUMMERVILLE SC 29483                    ARDMORE PA 19003-2376




003151P001-1448A-035                     003152P001-1448A-035                          006719P001-1448A-035                    007636P001-1448A-035
TOWNSHIP OF PINE                         TOWNSHIP OF ROCHELLE PARK                     ROLANDO TOYOS MD                        TRADD COMMERCIAL LLC
230 PEARCE MILL RD                       151 WEST PASSAIC ST                           ADDRESS INTENTIONALLY OMITTED           1039 44TH AVE NORTH
WEXFORD PA 15090                         ROCHELLE PARK NJ 07662                                                                STE 203
                                                                                                                               MYRTLE BEACH SC 29577




011558P001-1448A-035                     006269P001-1448A-035                          011674P001-1448A-035                    003191P001-1448A-035
ANHTHUY TRAN OD                          MY THO KARIN TRAN                             WILLIAM TRATTLER MD-OAP                 TRAVELERS CASUALTY AND SURETY CO OF AMERICA
ADDRESS INTENTIONALLY OMITTED            ADDRESS INTENTIONALLY OMITTED                 ADDRESS INTENTIONALLY OMITTED           PO BOX 660317
                                                                                                                               DALLAS TX 75266-0317




003155P001-1448A-035                     003153P001-1448A-035                          003154P001-1448A-035                    003156P001-1448A-035
TREASURER CITY OF VIRGINIA BEACH         TREASURER LOWER MERION TOWNSHIP               TREASURER OF STATE OF OHIO 6606         TREASURER STATE OF NJ
2401 COURTHOUSE DR                       PO 41505                                      OHIO DEPT OF COMMERCE                   MAIL CODE 09-01 9 EWING ST
VIRGINIA BEACH VA 23456-9018             PHILADELPHIA PA 19101-1505                    8895 EAST MAIN ST                       POB 420
                                                                                       REYNOLDSBURG OH 43068                   TRENTON NJ 08625-0420




002611P001-1448A-035                     007637P001-1448A-035                          000314P001-1448A-035                    007638P001-1448A-035
TRIANGLE FAMILY EYE CARE OD PLLC         TRIANGLE FAMILY EYE CARE OD PLLC              DAVID C TRIPP                           TROLLEY BOILLC
HITEN PRAJAPATI OD                       108 JULIET CIR                                ADDRESS INTENTIONALLY OMITTED           701 TRAVELERS BLVD STE 545
1216 VLG MARKET PL                       CARY NC 27513                                                                         SUMMERVILLE SC 29485
MORRISVILLE NC 27560
                                       Case 20-11413-KBO                    Doc 277   Filed 07/07/20             Page 76 of 82
                                                                   LVI Intermediate Holdings, Inc. et al.
                                                                              Exhibit Pages

Page # : 66 of 72                                                                                                                            06/29/2020 04:03:18 PM
002663P001-1448A-035                   004810P001-1448A-035                            010772P001-1448A-035                      011636P001-1448A-035
TROLLYBOI, LLC                         HONG MATTA THI TRUONGDR PR                      TRUPTI N PATEL AND ASSOCIATES             LINDA TSAI MD
LISA MCNEIL                            ADDRESS INTENTIONALLY OMITTED                   155 MIDDLESEX TURNPIKE                    WASHINGTON UNIVERSITY
701 TRAVELERS BLVD 545                                                                 BURLINGTON MA 01803                       ADDRESS INTENTIONALLY OMITTED
SUMMERVILLE SC 29485




004842P001-1448A-035                   000089P001-1448A-035                            002653P001-1448A-035                      007639P001-1448A-035
IVAN TSENG DR PR                       TULSA COUNTY TREASURER                          TULSA TOWERS LLC                          TULSA TOWERS LLC
ADDRESS INTENTIONALLY OMITTED          PO BOX 21017                                    STEVEN SCACE                              BAUER AND ASSOCIATES INC
                                       TULSA OK 74121-1017                             4821 S SHERIDAN STE 201                   4821 S SHERIDAN STE 201
                                                                                       TULSA OK 74145                            TULSA OK 74145




011409P001-1448A-035                   010778P001-1448A-035                            011488P001-1448A-035                      007640P001-1448A-035
UGA FINANCE                            ULINE SHIPPING SUPPLY                           CHRIS ULLRICH DO                          UMC LLC
7505 NW TIFFANY SPRINGS PKWY STE 400   2200 S LAKESIDE DR                              ADDRESS INTENTIONALLY OMITTED             18700 BEACH BLVD 260
KANSAS CITY MO 64153                   WAUKEGAN IL 60085                                                                         HUNTINGTON BEACH CA 92648




011410P001-1448A-035                   007641P001-1448A-035                            003157P001-1448A-035                      003158P001-1448A-035
UNIFORM ADVANTAGE                      UNION STATION PLAZA ASSOC LP                    UNITED STATE TREASURY                     US DEPT OF HOMELAND SECURITY
101 NE 3RD AVE                         5 MEMORIAL BLVD                                 INTERNAL REVENUE SVC                      20 MASSACHUSETTS AVE NW
#2000                                  PROVIDENCE RI 02903                             333 W PERSHING RD                         WASHINGTON DC 20529
FORT LAUDERDALE FL 33301                                                               KANSAS CITY MO 64018




000631P001-1448A-035                   000632P001-1448A-035                            000633P001-1448A-035                      000634P001-1448A-035
US DEPT OF LABOR                       US DEPT OF LABOR OSHA                           US DEPT OF LABOR OSHA                     US DEPT OF LABOR OSHA
200 CONSTITUTION AVE NW                OSHA REGION 1                                   OSHA REGION 2                             OSHA REGION 3
WASHINGTON DC 20210                    JFK FEDERAL BUILDING                            FEDERAL BUILDING                          THE CURTIS CTR STE 740 WEST
                                       25 NEW SUDBURY ST RM E340                       201 VARICK ST ROOM 670                    170 S INDEPENDENCE MALL WEST
                                       BOSTON MA 02203                                 NEW YORK NY 10014                         PHILADELPHIA PA 19106



000635P001-1448A-035                   000636P001-1448A-035                            000637P001-1448A-035                      000638P001-1448A-035
US DEPT OF LABOR OSHA                  US DEPT OF LABOR OSHA                           US DEPT OF LABOR OSHA                     US DEPT OF LABOR OSHA
OSHA REGION 4                          OSHA REGION 5                                   OSHA REGION 6                             OSHA REGION 7
61 FORSYTH ST SW                       JOHN C KLUCZYNSKI FEDERAL BUILDING              525 GRIFFIN ST STE 602                    TWO PERSHING SQUARE BUILDING
RM 6T50                                230 SOUTH DEARBORN ST ROOM 3244                 DALLAS TX 75202                           2300 MAIN ST STE 1010
ATLANTA GA 30303                       CHICAGO IL 60604                                                                          KANSAS CITY MO 64108



000639P001-1448A-035                   000640P001-1448A-035                            000641P001-1448A-035                      000723P001-1448A-035
US DEPT OF LABOR OSHA                  US DEPT OF LABOR OSHA                           US DEPT OF LABOR OSHA                     US DEPT OF THE TREASURY
OSHA REGION 8                          OSHA REGION 9                                   OSHA REGION 10                            INTERNAL REVENUE SVC
CESAR CHAVEZ MEMORIAL BUILDING         SAN FRANCISCO FEDERAL BUILDING                  300 FIFTH AVE                             OGDEN UT 84201-0005
1244 SPEER BLVD STE 551                90 7TH ST STE 18100                             STE 1280
DENVER CO 80204                        SAN FRANCISCO CA 94103                          SEATTLE WA 98104-2397
                                Case 20-11413-KBO                 Doc 277    Filed 07/07/20            Page 77 of 82
                                                            LVI Intermediate Holdings, Inc. et al.
                                                                       Exhibit Pages

Page # : 67 of 72                                                                                                                   06/29/2020 04:03:18 PM
000724P001-1448A-035            003192P001-1448A-035                          003192S001-1448A-035                     002418P001-1448A-035
US DEPT OF THE TREASURY         USI INSURANCE SVC NATIONAL INC                USI INSURANCE SVC NATIONAL INC           UTAH ATTORNEY GENERAL
INTERNAL REVENUE SVC            PO BOX 62819                                  Attn: Cash Receipts                      SEAN D REYES
PO BOX 806532                   VIRGINIA BEACH VA 23466                       4605 COLUMBUS STREET                     UTAH STATE CAPITOL COMPLEX
CINCINNATI OH 45280-6532                                                      VIRGINIA BEACH VA 23462                  350 NORTH STATE ST STE 230
                                                                                                                       SALT LAKE CITY UT 84114-2320



000106P001-1448A-035            003159P001-1448A-035                          000585P001-1448A-035                     000642P001-1448A-035
UTAH COUNTY TREASURER           UTAH COUNTY TREASURER                         UTAH DEPT OF ENVIRONMENTAL QUALITY       UTAH LABOR COMMISSION
100 EAST CENTER STE 1200        100 E CTR ST RM 1200                          PO BOX 144810                            COMMISSIONER
PROVO UT 84606                  PROVO UT 84606-3159                           SALT LAKE CITY UT 84114-4810             160 E 300 S
                                                                                                                       STE 300
                                                                                                                       SALT LAKE CITY UT 84114



000725P001-1448A-035            009235P001-1448A-035                          011589P001-1448A-035                     011675P001-1448A-035
UTAH STATE TAX COMMISSION       VAL-U-VISION INC                              VALLEY OUTPATIENT SURGICAL EYE CENTER    STEPHANIE VAN DE VEN OD
210 NORTH 1950 WEST             9400 ATLANTIC BLVD STE 62                     BERNARD FEINMAN OD                       ADDRESS INTENTIONALLY OMITTED
SALT LAKE CITY UT 84134         JACKSONVILLE FL 32225                         ADDRESS INTENTIONALLY OMITTED




011243P001-1448A-035            004424P001-1448A-035                          001061P001-1448A-035                     010792P001-1448A-035
VAR TECHNOLOGY FINANCE          DR WILLIAM VARR DR PR                         MARIEL M VASQUEZ                         VAUGHT FAMILY EYE CARE
2330 I-30                       ADDRESS INTENTIONALLY OMITTED                 ADDRESS INTENTIONALLY OMITTED            1040 W JEFFERSON ST
MESQUITE TX 75150                                                                                                      FRANKLIN IN 46131




004808P001-1448A-035            009270P001-1448A-035                          010793P003-1448A-035                     008797P001-1448A-035
HOLLY VAUGHT                    ARLENE VAZQUEZ                                VDC ENTERPRISES LLC                      PASQUALE VECCHIO OD
ADDRESS INTENTIONALLY OMITTED   89 MAIN ST                                    VALERIE DICARLO                          ADDRESS INTENTIONALLY OMITTED
                                NORTHPORT NY 11768                            149 BRIGHTON LN
                                                                              MARS PA 16046




011411P001-1448A-035            010794P001-1448A-035                          011214P001-1448A-035                     007642P001-1448A-035
VEEAM                           VELOSIO LLC                                   VERIZON                                  VGCC LC
20 WILLIAMS ST                  PO BOX 933191                                 PO BOX 28000                             12500 FIAR LAKES CIR STE 400
WELLESLEY MA 02481              CLEVELAND OH 44193                            LEHIGH VALLEY PA 18002-8000              FAIRFAX VA 22033




000480P001-1448A-035            011489P001-1448A-035                          001970P001-1448A-035                     006827P001-1448A-035
DONNA M VIDALES                 CHAD VIETH OD                                 GLORIA M VILLALBA                        SANTIAGO VILLAZON MD
ADDRESS INTENTIONALLY OMITTED   ADDRESS INTENTIONALLY OMITTED                 ADDRESS INTENTIONALLY OMITTED            TLC LASER EYE
                                                                                                                       ADDRESS INTENTIONALLY OMITTED
                                      Case 20-11413-KBO                  Doc 277   Filed 07/07/20              Page 78 of 82
                                                                 LVI Intermediate Holdings, Inc. et al.
                                                                            Exhibit Pages

Page # : 68 of 72                                                                                                                               06/29/2020 04:03:18 PM
007643P001-1448A-035                  011354P002-1448A-035                          011354S001-1448A-035                            002419P001-1448A-035
VINEYARD FLAGSHIP 87 LLC              VINEYARD FLAGSHIP 87 LLC                      VINEYARD FLAGSHIP 87 LLC                        VIRGINIA ATTORNEY GENERAL
COLLIERS INTERNATIONAL                KESLER AND RUST                               KESLER AND RUST                                 MARK R HERRING
1850 MT DIABLO BLVD 200               SCOTT BRIDGE                                  J ADAM KNORR                                    202 NORTH NINTH ST
WALNUT CREEK CA 94596                 68 SOUTH MAIN ST STE 200                      68 SOUTH MAIN ST                                RICHMOND VA 23219
                                      SALT LAKE CITY UT 84101                       2ND FL
                                                                                    SALT LAKE CITY UT 84101


000109P001-1448A-035                  000586P001-1448A-035                          000643P001-1448A-035                            000726P001-1448A-035
VIRGINIA BEACH CITY TREASURER         VIRGINIA DEPT OF ENVIRONMENTAL QUALITY        VIRGINIA DEPT OF LABOR AND INDUSTRY             VIRGINIA DEPT OF TAXATION
2401 COURTHOUSE DR                    629 EAST MAIN ST                              COMMISSIONER                                    OFFICE OF CUSTOMER SVC
VIRGINIA BEACH VA 23456-9018          PO BOX 1105                                   13 SOUTH THIRTEENTH ST                          PO BOX 1115
                                      RICHMOND VA 23218                             RICHMOND VA 23219                               RICHMOND VA 23218-1115




002732P001-1448A-035                  002685P001-1448A-035                          011151P001-1448A-035                            004605P001-1448A-035
VIRGINIA DEPT OF TAXATION             VIRGINIA GATEWAY COMMERCE CENTER LC           VIRGINIA STATE CORP COMMISSION                  FRANK E VISCO JR DR PR
PO BOX 1500                           HOWARD JENSEN                                 OFFICE OF THE CLERK BUSINESS AND LICENSE        ADDRESS INTENTIONALLY OMITTED
RICHMOND VA 23218-1500                PO BOX 221232                                 TYLER BUILDING 1ST FLOOR
                                      CHANTILLY VA 20153-1232                       1300 E MAIN ST
                                                                                    RICHMOND VA 23219



011590P001-1448A-035                  003193P001-1448A-035                          011559P001-1448A-035                            011560P001-1448A-035
VISION CORRECTION ASSOCIATES OF       VISION SVC PLAN                               ANTON VLASOV DO                                 MAI PHOUNG VU OD
RHODE ISLAND LTD                      3333 QUALITY DR                               ADDRESS INTENTIONALLY OMITTED                   ADDRESS INTENTIONALLY OMITTED
EZRA GALLER MD                        RANCHO CORDOVA CA 95670
ADDRESS INTENTIONALLY OMITTED




001062P001-1448A-035                  001289P001-1448A-035                          004390P001-1448A-035                            006098P001-1448A-035
HENRY VU                              PRATIK VYAS                                   DR DARWIN WADSWORTH DR PR                       MELODIE WALLACE OD
ADDRESS INTENTIONALLY OMITTED         ADDRESS INTENTIONALLY OMITTED                 ADDRESS INTENTIONALLY OMITTED                   ADDRESS INTENTIONALLY OMITTED




010823P001-1448A-035                  002587P001-1448A-035                          001660P001-1448A-035                            011490P001-1448A-035
WALLER LANSDEN DORTCH AND DAVIS LLP   WALTHAM CITY TREASURER COLLECTORS OFFICE      TONI J WARD                                     EVAN WARNER MD
511 UNION ST STE 2700                 PO BOX 540190                                 ADDRESS INTENTIONALLY OMITTED                   ADDRESS INTENTIONALLY OMITTED
NASHVILLE TN 37219                    WALTHAM MA 02454-0190




002421P001-1448A-035                  002591P001-1448A-035                          009242P001-1448A-035                            002593P001-1448A-035
WASHINGTON ATTORNEY GENERAL           WASHINGTON COUNTY                             WASHINGTON COUNTY PROPERTY TAX PAYMENT CENTER   WASHINGTON COUNTY TRUSTEE
BOB FERGUSON                          PO BOX 3587                                   PO BOX 3587                                     PO BOX 215
1125 WASHINGTON ST SE                 PORTLAND OR 97208-3587                        PORTLAND OR 97208-3587                          JONESBOROUGH TN 37659
PO BOX 40100
OLYMPIA WA 98504-0100
                                             Case 20-11413-KBO                   Doc 277   Filed 07/07/20          Page 79 of 82
                                                                         LVI Intermediate Holdings, Inc. et al.
                                                                                    Exhibit Pages

Page # : 69 of 72                                                                                                                                  06/29/2020 04:03:18 PM
000644P001-1448A-035                         003160P001-1448A-035                           000587P001-1448A-035                      003194P001-1448A-035
WASHINGTON DEPT OF LABOR AND INDUSTRIES      WASHINGTON DEPT OF REVENUE                     WASHINGTON STATE DEPT OF ECOLOGY          WASHINGTON STATE DEPT OF LABOR AND INDUSTRIES
DIRECTOR                                     BUSINESS LICENSING SVC                         PO BOX 47600                              PO BOX 34974
PO BOX 44000                                 PO BOX 9034                                    OLYMPIA WA 98504-7600                     SEATTLE WA 98124-1974
OLYMPIA WA 98504-4000                        OLYMPIA WA 98507-9034




000588P001-1448A-035                         000727P001-1448A-035                           000589P001-1448A-035                      010830P001-1448A-035
WASHINGTON STATE DEPT OF NATURAL RESOURCES   WASHINGTON STATE DEPT OF REVENUE               WASHINGTON STATE DEPT OF TRANSPORTATION   WATERTOWN EYE CENTER
PO BOX 47000                                 PO BOX 47464                                   TRANSPORTATION BUILDING                   1815 STATE ST
1111 WASHINGTON ST SE                        OLYMPIA WA 98504-7476                          310 MAPLE PK AVE SE                       WATERTOWN NY 13601
OLYMPIA WA 98504-7000                                                                       PO BOX 47300
                                                                                            OLYMPIA WA 98504-7300



011561P001-1448A-035                         003865P001-1448A-035                           002598P001-1448A-035                      003161P001-1448A-035
TORRENCE WATKINS OD                          CELINA WATSON                                  WAUKESHA COUNTY TREASURER                 WAUKESHA COUNTY TREASURER
ADDRESS INTENTIONALLY OMITTED                ADDRESS INTENTIONALLY OMITTED                  515 W MORELAND BLVD ROOM 148              515 W MORELAND BLVD RM 148
                                                                                            WAUKESHA WI 53188                         WAUKESHA WI 53188




003162P001-1448A-035                         010836P001-1448A-035                           011491P001-1448A-035                      011412P001-1448A-035
WEATHERFORD CHAMBER OF COMMERCE              WEBER FIRE AND SAFETY EQUIPMENT CO INC         JACQUELYN WEBER MD                        WEBEX
401 FT WORTH HWY                             10944 GRAVOIS INDUSTRIAL CT                    ADDRESS INTENTIONALLY OMITTED             170 WEST TASMAN DR
PO BOX 310                                   ST. LOUIS MO 63126                                                                       SAN JOSE CA 95134
WEATHERFORD TX 76086




000872P001-1448A-035                         005576P001-1448A-035                           002084P001-1448A-035                      005063P001-1448A-035
STACEY J WECKER                              KERRY WEEDFALL                                 VICTORIA A WEIDMAN                        JEN WEIGEL OD
ADDRESS INTENTIONALLY OMITTED                ADDRESS INTENTIONALLY OMITTED                  ADDRESS INTENTIONALLY OMITTED             ADDRESS INTENTIONALLY OMITTED




000461P001-1448A-035                         007644P001-1448A-035                           003696P001-1448A-035                      003195P001-1448A-035
LORA J WEINFURT                              WELLBLACK1 LLC                                 BONNIE WESSLER                            WEST BEND MUTUAL INSURANCE CO
ADDRESS INTENTIONALLY OMITTED                PO BOX 944069                                  ADDRESS INTENTIONALLY OMITTED             BIN 432
                                             CLEVELAND OH 44194-4069                                                                  MILWAUKEE WI 53288-0432




002677P001-1448A-035                         007646P001-1448A-035                           006268P001-1448A-035                      002697P001-1448A-035
WESTAR POLARIS III LLC                       WESTAR POLARIS III LLC                         MURRY WESTBERG OD                         WESTBROOK CENTER ILLINOIS REALTY LP
OHIO EQUITIES                                THE DAIMLER GROUP INC                          ADDRESS INTENTIONALLY OMITTED             JOYCE LIETZOW
DAVE WAKEMAN                                 1533 LAKE SHORE DR STE 50                                                                PO BOX 714821
605 S FRONT ST STE 200                       COLUMBUS OH 43204                                                                        CINCINNATI OH 45271-4821
COLUMBUS OH 43215
                                           Case 20-11413-KBO               Doc 277    Filed 07/07/20              Page 80 of 82
                                                                     LVI Intermediate Holdings, Inc. et al.
                                                                                Exhibit Pages

Page # : 70 of 72                                                                                                                              06/29/2020 04:03:18 PM
007647P001-1448A-035                       011364P001-1448A-035                        002687P001-1448A-035                       007648P001-1448A-035
WESTBROOK CENTER ILLIONOIS REALTY LP       MIKE WESTON                                 WESTWOOD OWNER LLC                         WESTWOOD VENTURE LLC
100 WILLIAM ST STE 301                                                                 WALE AKPE                                  3050 K ST STE 125
NEW YORK NY 10038                                                                      PO BOX 392413                              WASHINGTON DC 20007
                                                                                       PITTSBURGH PA 15251-9413




007067P001-1448A-035                       007649P001-1448A-035                        007650P001-1448A-035                       007033P001-1448A-035
STEPHEN WEXLER MD                          WHITEHALL LLC                               WHITEROCK SUSSEX CENTRE MISSISSAUGA INC    STEPHEN B WHITESIDE
ADDRESS INTENTIONALLY OMITTED              THE KATSIAS CO                              30 ADELAIDE ST EAST STE 301                ADDRESS INTENTIONALLY OMITTED
                                           PO BOX 922                                  TORONTO ON M5C 3H1
                                           VIRGINIA BEACH VA 23451                     CANADA




002666P001-1448A-035                       007645P001-1448A-035                        011413P001-1448A-035                       011676P001-1448A-035
WHITING PROPERTIES, LLC                    WHITING PROPRTIES LLC                       DAVID M WHITING                            MARK WHITTEN MD
7415 WAYZATA BLVD                          7415 WAYZATA BLVD                           1800 CROSBY RD                             ADDRESS INTENTIONALLY OMITTED
ST. LOUIS PARK MN 55426                    ST. LOUIS PARK MN 55426                     WAYZATA MN 55391




004396P001-1448A-035                       011562P001-1448A-035                        002595P001-1448A-035                       010850P001-1448A-035
DR ERNEST WILBUR DR PR                     LESLIE WILDERSON OD                         WILLAMSON COUNTY TRUSTEE                   WILLIAMS EYE INSTITUTE
ADDRESS INTENTIONALLY OMITTED              ADDRESS INTENTIONALLY OMITTED               PO BOX 1365                                SUE
                                                                                       FRANKLIN TN 37065-1365                     6850 HOHMAN AVE
                                                                                                                                  HAMMOND IN 46324




003993P001-1448A-035                       008019P001-1448A-035                        011342P001-1448A-035                       011342S001-1448A-035
CHRISTOPHER WILLIAMS MD                    DEBBIE WILLIAMS OD                          TAMARA WILLIAMS                            TAMARA WILLIAMS
ADDRESS INTENTIONALLY OMITTED              ADDRESS INTENTIONALLY OMITTED               WATSON BURNS PLLC                          WATSON BURNS PLLC
                                                                                       FRANK L WATSON III                         WILLIAM F BURNS
                                                                                       253 ADAMS AVE                              253 ADAMS AVE
                                                                                       MEMPHIS TN 38103                           MEMPHIS TN 38103



000104P001-1448A-035                       003163P001-1448A-035                        010851P001-1448A-035                       003196P001-1448A-035
WILLIAMSON COUNTY TAX ASSESSOR COLLECTOR   WILLIAMSON COUNTY TRUSTEE                   WILLIS CANADA - TORONTO                    WILLIS OF MICHIGAN INC
904 S MAIN ST                              PO BOX 1365                                 O/A WILLIS TOWERS WATSON                   PO BOX 416719
GEORGETOWN TX 78626                        FRANKLIN TN 37065-1365                      PO BOX 57008 STN A                         BOSTON MA 02241-6719
                                                                                       TORONTO ON M5W 5M5
                                                                                       CANADA



003197P001-1448A-035                       011414P001-1448A-035                        004746P001-1448A-035                       006763P001-1448A-035
WILLIS OF NEW YORK INC                     WILLIS TOWERS WATSON                        HALEY WILSON OD                            RUTH WINKLER OD
PO BOX 4557                                PO BOX 57008 STN A                          ADDRESS INTENTIONALLY OMITTED              ADDRESS INTENTIONALLY OMITTED
NEW YORK NY 10249-4557                     TORONTO ON M5W 5M5
                                           CANADA
                                          Case 20-11413-KBO                 Doc 277    Filed 07/07/20              Page 81 of 82
                                                                      LVI Intermediate Holdings, Inc. et al.
                                                                                 Exhibit Pages

Page # : 71 of 72                                                                                                                             06/29/2020 04:03:18 PM
002420P001-1448A-035                      000728P001-1448A-035                          003164P001-1448A-035                       000645P001-1448A-035
WISCONSIN ATTORNEY GENERAL                WISCONSIN DEPT OF REVENUE                     WISCONSIN DEPT OF REVENUE                  WISCONSIN DEPT OF WORKFORCE DEVELOPMENT
JOSH KAUL                                 2135 RIMROCK RD                               PO BOX 930208                              SECRETARY
114 EAST STATE CAPITOL                    MADISON WI 53713                              MILWAUKEE WI 53293-0208                    PO BOX 7946
MADISON WI 53707-7857                                                                                                              MADISON WI 53707-7946




002539P001-1448A-035                      000590P001-1448A-035                          000591P001-1448A-035                       011677P001-1448A-035
WISCONSIN DEPT OF WORKFORCE DEVELOPMENT   WISCONSON DEPT OF NATURAL RESOURCES           WISCONSON DNR ENVIRONMENTAL PROTECTION     DOUGLAS WISNER MD
PO BOX 7942                               101 S WEBSTER ST                              101 S WEBSTER ST                           ADDRESS INTENTIONALLY OMITTED
MADISON WI 57307-7942                     PO BOX 7921                                   PO BOX 7921
                                          MADISON WI 53707-7921                         MADISON WI 53707-7921




005278P001-1448A-035                      011627P001-1448A-035                          001790P001-1448A-035                       005713P001-1448A-035
JOHN WITHERELL MD                         JOHN WITTPENN MD                              WILLIAM J WOLZ                             LARRY WOMACK MD
ADDRESS INTENTIONALLY OMITTED             RE JOHN WITTPENN MD                           ADDRESS INTENTIONALLY OMITTED              ADDRESS INTENTIONALLY OMITTED
                                          ADDRESS INTENTIONALLY OMITTED




001227P001-1448A-035                      006409P001-1448A-035                          006097P001-1448A-035                       011492P002-1448A-035
JULIE WONG                                PATRICIA WOO                                  MELISSA WOOD OD                            WILLIAM WOOD OD
ADDRESS INTENTIONALLY OMITTED             ADDRESS INTENTIONALLY OMITTED                 PALMETTO EYE                               ADDRESS INTENTIONALLY OMITTED
                                                                                        ADDRESS INTENTIONALLY OMITTED




001497P001-1448A-035                      003165P001-1448A-035                          011415P001-1448A-035                       001981P001-1448A-035
DANIELLE WOODBRIDGE                       WORKPLACE COMPLIANCE SVC                      WORLD TRAVEL                               RHONDA WRIGHT
ADDRESS INTENTIONALLY OMITTED             2817 WEST END AVE STE 126483                  168 RUTHERFORD PL                          ADDRESS INTENTIONALLY OMITTED
                                          NASHVILLE TN 37203                            NORTH ARLINGTON NJ 07031




011616P001-1448A-035                      011341P001-1448A-035                          011416P001-1448A-035                       011417P001-1448A-035
HELEN WU MD                               JOAN WYLLIE                                   XL                                         XL REINSURANCE AMERICA INC
NEW ENGLAND EYE CENTER                    MARK B SIMOWITZ PC                            70 SEAVIEW AVE                             70 SEAVIEW AVE
ADDRESS INTENTIONALLY OMITTED             10021 WILLOW CREEK RD                         UNIT 6                                     UNIT 6
                                          STE 200                                       STAMFORD CT 06902                          STAMFORD CT 06902
                                          SAN DIEGO CA 92131



011363P002-1448A-035                      011493P001-1448A-035                          011563P001-1448A-035                       011678P001-1448A-035
FARZAD YAGHOUTI MD                        MICHELLE YAO MD                               CHIHUANG YEE MD                            CHIHUANG EDWARD YEE MD
ADDRESS INTENTIONALLY OMITTED             ADDRESS INTENTIONALLY OMITTED                 ADDRESS INTENTIONALLY OMITTED              ADDRESS INTENTIONALLY OMITTED
                                  Case 20-11413-KBO               Doc 277   Filed 07/07/20               Page 82 of 82
                                                          LVI Intermediate Holdings, Inc. et al.
                                                                     Exhibit Pages

Page # : 72 of 72                                                                                                                      06/29/2020 04:03:18 PM
002589P001-1448A-035              010880P001-1448A-035                       011564P001-1448A-035                        011338P001-1448A-035
YELLOWSTONE COUNTY TREASURER      YELP! INC                                  WADE YOUNG MD                               STACY YOUNG
PO BOX 35010                      PO BOX 204393                              ADDRESS INTENTIONALLY OMITTED               CORLEY ALLEN
BILLINGS MT 59107-5010            DALLAS TX 75320-4393                                                                   SCOTT ALLEN
                                                                                                                         1809 EAST 15TH ST
                                                                                                                         TULSA OK 74104



005062P001-1448A-035              008739P001-1448A-035                       004692P001-1448A-035                        000936P001-1448A-035
JEFFREY YUNKER OD                 NAGHMEH ZAER OD                            GERALD ZAIDMAN MD                           MELISSA ZALESKI
ADDRESS INTENTIONALLY OMITTED     ADDRESS INTENTIONALLY OMITTED              ADDRESS INTENTIONALLY OMITTED               ADDRESS INTENTIONALLY OMITTED




003422P001-1448A-035              009071P001-1448A-035                       005529P001-1448A-035                        004421P001-1448A-035
ALISON ZAMBELLI MD                SUZANNE ZAMBERLAN OD                       KELLYE ZAPORSKI OD                          DR STEVEN ZELDES DR PR
ADDRESS INTENTIONALLY OMITTED     ADDRESS INTENTIONALLY OMITTED              ADDRESS INTENTIONALLY OMITTED               ADDRESS INTENTIONALLY OMITTED




010887P001-1448A-035              011565P001-1448A-035                       010888P001-1448A-035                        011611P001-1448A-035
ZEVEZ CORP                        TING ZHANG OD                              ZIEMER USA                                  LAUREN ZIMSKI MD
9115 SW OLESON RD                 ADDRESS INTENTIONALLY OMITTED              620 E 3RD ST                                LAUREN ZIMSKI MD
STE 104                                                                      ALTON IL 62002                              ADDRESS INTENTIONALLY OMITTED
PORTLAND OR 97223




006920P001-1448A-035              006846P001-1448A-035                       010889P001-1448A-035
SHANNON M ZINGLE                  SARAH ZINK OD                              ZOHO CORP
ADDRESS INTENTIONALLY OMITTED     ADDRESS INTENTIONALLY OMITTED              PO BOX 894296
                                                                             LOS ANGELES CA 90189-4926




           Records Printed :    2007
